


Exhibit 10.22

 

Execution Version

 

MASTER ASSIGNMENT, AGREEMENT AND AMENDMENT NO. 9 TO CREDIT AGREEMENT

 

This MASTER ASSIGNMENT, AGREEMENT AND AMENDMENT NO. 9 TO CREDIT AGREEMENT (this
“Agreement”) dated as of November 6, 2014 (the “Effective Date”), is among Jones
Energy Holdings, LLC, a Delaware limited liability company (the “Borrower”),
Jones Energy, Inc., a Delaware corporation and the parent company of the
Borrower (“Jones Parent”), the undersigned subsidiaries of the Borrower as
guarantors (together with Jones Parent, collectively, the “Guarantors”), the
Lenders (as defined below), Wells Fargo Bank, N.A. (“Wells Fargo”), in its
capacity as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), Wells Fargo, Capital One, National Association, MUFG
Union Bank, N.A. (formerly known as Union Bank, N.A.), Toronto Dominion (New
York) LLC, Credit Agricole Corporate and Investment Bank, JPMorgan Chase Bank,
N.A., Comerica Bank, and SunTrust Bank (collectively, the “Assignors” and each
an “Assignor”), and BOKF, NA dba Bank of Texas, Citibank, N.A., Barclays Bank
PLC, and IBERIABANK (collectively, the “Assignees” and each an “Assignee”).

 

RECITALS

 

A.            The Borrower is party to that certain Credit Agreement dated as of
December 31, 2009 among the Borrower, the financial institutions party thereto
from time to time as lenders (the “Lenders”) and the Administrative Agent, as
heretofore amended (as so amended, the “Credit Agreement”).

 

B.            The Borrower has requested that the Lenders agree to increase the
Borrowing Base under the Credit Agreement, and, to provide for part of the
increase in the Borrowing Base, the Assignees have agreed to become a party to
the Credit Agreement pursuant to the terms hereof, and the Assignors wish to
assign certain percentages of their rights and obligations under the Credit
Agreement as Lenders to the Assignees pursuant to the terms hereof.

 

C.            After the assignment and assumption of the rights and obligations
as set forth herein have been made effective, the parties hereto wish to,
subject to the terms and conditions of this Agreement, (i) increase the
Borrowing Base and (ii) amend the Credit Agreement as provided herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1.              Defined Terms.  As used in this Agreement, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein.  Unless otherwise specifically defined
herein, each term defined in the Credit Agreement, as amended hereby, and used
herein without definition shall have the meaning assigned to such term in the
Credit Agreement, as amended hereby.

 

--------------------------------------------------------------------------------


 

Section 2.              Other Definitional Provisions.  Article, Section,
Schedule, and Exhibit references are to Articles and Sections of and Schedules
and Exhibits to this Agreement, unless otherwise specified.  The words “hereof”,
“herein”, and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The term “including” means “including, without
limitation,”.  Paragraph headings have been inserted in this Agreement as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.

 

Section 3.              Master Assignment.

 

(a)           Assignments.  For an agreed consideration, each Assignor hereby
irrevocably and severally sells and assigns to each Assignee, without recourse
and without representation or warranty other than as expressly provided herein,
and each Assignee hereby irrevocably and severally purchases and assumes from
each Assignor, subject to the terms hereof and of the Credit Agreement, (i) such
percentage in and to all of such Assignor’s respective rights and obligations in
its capacity as a Lender under the Credit Agreement (including, without
limitation, such percentage interest in the Loans owing to such Assignor and
such Assignor’s risk participation and funded participation in Letters of Credit
existing as of the date hereof (prior to the effectiveness of this Agreement))
that would result in the Assignors and the Assignees having the respective
Maximum Credit Amounts set forth on Annex I attached hereto, and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of such Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other Loan Document or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above.  Each such sale
and assignment is without recourse to any Assignor and, except as expressly
provided in this Agreement, without representation or warranty by any Assignor. 
After giving effect to the sales and assignments pursuant to this Section 3 and
after giving effect to the increase in the Borrowing Base set forth in Section 4
below, each Lender’s (including each Assignee’s) Maximum Credit Amount will be
as set forth next to its name on Annex I attached hereto.

 

(b)           Representations and Warranties of Assignors.  Each Assignor
(i) represents and warrants that (A) it is the legal and beneficial owner of the
interests that it is assigning under clause (a) above, (B) such interests are
free and clear of any lien, encumbrance or other adverse claim and (C) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby;
and (ii) assumes no responsibility with respect to (A) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (B) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (C) the financial condition of the Borrower, its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (D) the performance or observance by the Borrower, its Subsidiaries
or Affiliates or any other Person of any of its obligations under any Loan
Document.

 

2

--------------------------------------------------------------------------------


 

(c)           Representations and Warranties of Assignee.  Each Assignee
(i) represents and warrants that (A) it has full power and authority, and has
taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement (if not already a Lender thereunder), (B) it meets all the
requirements to be an assignee under Section 12.04 of the Credit Agreement
(subject to such consents, if any, as may be required under Section 12.04 of the
Credit Agreement), (C) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the interests assigned to it hereunder, shall have the obligations of a
Lender thereunder, (D) it is sophisticated with respect to decisions to acquire
assets of the type represented by the interests assigned to it hereunder and
either it, or the person exercising discretion in making its decision to acquire
the interests assigned to it hereunder, is experienced in acquiring assets of
such type, (E) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Agreement and to purchase the
interests assigned to it hereunder, (F) it has, independently and without
reliance upon the Administrative Agent or any Assignor or any other Assignee and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and to purchase
the interests assigned to it hereunder, and (G) it has delivered to the Borrower
and the Administrative Agent any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement; and (ii) agrees that (A) it will,
independently and without reliance on the Administrative Agent or any Assignor
or any other Assignee, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (B) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

(d)           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the interests assigned hereunder
(including payments of principal, interest, fees and other amounts) to the
relevant Assignors for amounts which have accrued to but excluding the Effective
Date and to the relevant Assignees for amounts which have accrued from and after
the Effective Date.  To the extent necessary, the Assignors and the Assignees
shall make all appropriate adjustments in payments by the Administrative Agent
for periods prior to the Effective Date or with respect to the making of the
assignments contemplated hereby directly between themselves.

 

(e)           Consents.  The Borrower, the Administrative Agent and the Issuing
Bank hereby consent to the assignments made under this Section 3 to each
Assignee.

 

Section 4.              Increase in the Borrowing Base.  Subject to the terms of
this Agreement, as of the Effective Date, the Borrowing Base shall be increased
to $625,000,000 and such Borrowing Base shall remain in effect at that level
until the effective date of the next Borrowing Base redetermination made in
accordance with the terms of the Credit Agreement, as amended hereby.  The
parties hereto acknowledge and agree that the Borrowing Base redetermination set
forth in this Section 4 shall be and be deemed to be the Scheduled
Redetermination of the Borrowing Base under Section 2.07(b) of the Credit
Agreement for fall 2014.  Each Assignor’s

 

3

--------------------------------------------------------------------------------


 

and each Assignee’s Applicable Percentage of the resulting Borrowing Base, after
giving effect to the assignments made pursuant to Section 3 above and the
increase in the Borrowing Base set forth in this Section 4, is set forth in
Annex II attached hereto.

 

Section 5.              Amendments to Credit Agreement.

 

(a)           The Credit Agreement (other than the exhibits and schedules
thereto) is hereby amended and restated in its entirety as set forth in
Exhibit A attached hereto.

 

(b)           Exhibits I (Forms of U.S. Tax Compliance Certificates) to the
Credit Agreement is hereby deleted in its entirety and replaced with the
Exhibit I (Forms of U.S. Tax Compliance Certificates) attached hereto as
Exhibit I.

 

Section 6.              Credit Parties Representations and Warranties.  Each
Credit Party represents and warrants that: (a) after giving effect to this
Agreement, the representations and warranties of the Borrower and the Guarantors
contained in the Credit Agreement, as amended hereby, and the other Loan
Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any such representation or
warranty that already is qualified or modified by materiality in the text
thereof) on and as of the Effective Date as if made on as and as of such date
except to the extent that any such representation or warranty expressly relates
solely to an earlier date, in which case such representation or warranty is true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representation or warranty that already is
qualified or modified by materiality in the text thereof) as of such earlier
date; (b) after giving effect to this Agreement, no Event of Default has
occurred and is continuing; (c) the execution, delivery and performance of this
Agreement are within the limited liability company power and authority of such
Credit Party and have been duly authorized by appropriate limited liability
company action and proceedings; (d) this Agreement constitutes the legal, valid,
and binding obligation of such Credit Party enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Agreement; and
(f) the Liens under the Security Instruments are valid and subsisting and secure
the Indebtedness (as such Indebtedness may be increased as a result of the
transactions contemplated hereby).

 

Section 7.              Conditions to Effectiveness.  This Agreement shall
become effective on the Effective Date and enforceable against the parties
hereto upon the occurrence of the following conditions precedent:

 

(a)           The Administrative Agent, the Arranger and the Lenders shall have
received all commitment, facility and agency fees and all other fees and amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder (including, without
limitation, the reasonable fees and expenses of Bracewell & Giuliani LLP, as
special counsel to the Administrative Agent).

 

4

--------------------------------------------------------------------------------


 

(b)           The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of the Borrower and each Guarantor each
setting forth resolutions of its board of directors or other appropriate
governing body with respect to the authorization of the Borrower or such
Guarantor to execute and deliver the Loan Documents to which it is a party and
to enter into the transactions contemplated in those documents, the officers of
the Borrower or such Guarantor (y) who are authorized to sign the Loan Documents
to which the Borrower or such Guarantor is a party and (z) who will, until
replaced by another officer or officers duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, specimen signatures of such authorized officers, and the
Organizational Documents of the Borrower and such Guarantor, certified as being
true and complete, or if applicable, certifying that there has been no change
thereto since the date of a previously-delivered certificate of the Secretary or
an Assistant Secretary of the Borrower or such Guarantor. The Administrative
Agent and the Lenders may conclusively rely on such certificate until the
Administrative Agent receives notice in writing from the Borrower to the
contrary.

 

(c)           The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence and qualification of
the Borrower and each Guarantor in its jurisdiction of formation.

 

(d)           The Administrative Agent shall have received from each party
hereto counterparts (in such number as may be requested by the Administrative
Agent) of this Agreement signed on behalf of such party.

 

(e)           The Administrative Agent shall have received a duly executed Note
payable to the order of any Lender requesting a Note in a principal amount equal
to its Maximum Credit Amount dated as of the date hereof.

 

(f)            The Administrative Agent shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of reaffirmations and amendments to the mortgages and
deeds of trust that the Borrower or any Guarantor has provided to the
Administrative Agent prior to the date hereof, each in form and substance
satisfactory to the Administrative Agent.  The Administrative Agent shall be
reasonably satisfied that such mortgages and deeds of trust, as reaffirmed and
amended, create first priority, perfected Liens (subject only to the Liens
permitted by Section 9.03 of the Credit Agreement) on at least 80% of the
Engineered Value of the Oil and Gas Properties evaluated in the Reserve Report
delivered to the Administrative Agent most recently.

 

(g)           The Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent, an opinion of
Baker Botts L.L.P., counsel to the Credit Parties.

 

(h)           Subject to Section 8.12(a) of the Credit Agreement, as amended
hereby, the Administrative Agent shall have received title information as the
Administrative Agent may reasonably require with respect to the Oil and Gas
Properties evaluated in the Reserve Report delivered to the Administrative Agent
most recently.

 

5

--------------------------------------------------------------------------------


 

(i)            The Administrative Agent shall have received appropriate UCC
search reports for the jurisdiction of organization of each Credit Party
reflecting no prior Liens (other than Liens permitted by Section 9.03 of the
Credit Agreement) encumbering the Properties of the Credit Parties.

 

(j)            The Administrative Agent shall have received all documentation
and other information that is required by regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).

 

(k)           The representations and warranties in this Agreement shall be true
and correct in all material respects.

 

Section 8.              Acknowledgments and Agreements.

 

(a)           The Borrower acknowledges that on the date hereof all outstanding
Indebtedness is payable in accordance with its terms and the Borrower waives any
defense, offset, counterclaim or recoupment with respect thereto.

 

(b)           The Administrative Agent, the Issuing Bank, and the Lenders hereby
expressly reserve all of their rights, remedies, and claims under the Loan
Documents, as amended hereby.  This Agreement shall not constitute a waiver or
relinquishment of (i) any Default or Event of Default under any of the Loan
Documents, as amended hereby, (ii) any of the agreements, terms or conditions
contained in any of the Loan Documents, as amended hereby, (iii) any rights or
remedies of the Administrative Agent, the Issuing Bank, or any Lender with
respect to the Loan Documents, as amended hereby, or (iv) the rights of the
Administrative Agent, the Issuing Bank, or any Lender to collect the full
amounts owing to them under the Loan Documents, as amended hereby.

 

(c)           The Borrower, each Guarantor, the Administrative Agent, the
Issuing Bank and each Lender do hereby adopt, ratify, and confirm the Credit
Agreement, as amended hereby, and acknowledge and agree that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and the
Borrower and each Guarantor acknowledge and agree that their respective
liabilities and obligations under the Credit Agreement, as amended hereby, the
Guarantee and Collateral Agreement, and the other Loan Documents are not
impaired in any respect by this Agreement.

 

(d)           From and after the Effective Date, all references to the Credit
Agreement in the Loan Documents shall mean the Credit Agreement, as amended by
this Agreement.  This Agreement is a Loan Document for the purposes of the
provisions of the other Loan Documents.

 

Section 9.              Reaffirmation of the Guaranty.  Each Guarantor hereby
ratifies, confirms, acknowledges and agrees that its obligations under the
Guarantee and Collateral Agreement are in full force and effect and that such
Guarantor continues to unconditionally and irrevocably guarantee the full and
punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, of all of the Obligations (as defined in the
Guarantee and Collateral Agreement), as such Obligations may have been amended
by this Agreement, and its execution and delivery of this Agreement does not
indicate or establish an approval or consent

 

6

--------------------------------------------------------------------------------


 

requirement by such Guarantor under the Guarantee and Collateral Agreement in
connection with the execution and delivery of amendments, consents or waivers to
the Credit Agreement, the Notes or any of the other Loan Documents.

 

Section 10.            Counterparts.  This Agreement may be signed in any number
of counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument.  This Agreement may be executed by
facsimile or PDF electronic mail signature, and all such signatures shall be
effective as originals.

 

Section 11.            Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted pursuant to the Credit Agreement.

 

Section 12.            Invalidity.  In the event that any one or more of the
provisions contained in this Agreement shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement.

 

Section 13.            Governing Law.  This Agreement shall be deemed to be a
contract made under and shall be governed by and construed in accordance with
the laws of the State of Texas.

 

Section 14.            Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS
AMENDED BY THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

BORROWER:

JONES ENERGY HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Robert J. Brooks

 

 

Robert J. Brooks

 

 

Executive Vice President, Chief Financial

 

 

Officer, Secretary and Treasurer

 

 

GUARANTORS:

JONES ENERGY, INC.

 

JONES ENERGY, LLC

 

NOSLEY ASSETS, LLC

 

 

 

 

 

 

Each by:

/s/ Robert J. Brooks

 

 

Robert J. Brooks

 

 

Executive Vice President, Chief

 

 

Financial Officer, Secretary

 

 

and Treasurer

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT/

 

ISSUING BANK/LENDER/

 

ASSIGNOR:

WELLS FARGO BANK, N.A.,

 

 

 

 

 

 

By:

/s/ Paul A. Squires

 

 

Paul A. Squires

 

 

Managing Director

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER/ASSIGNOR:

MUFG UNION BANK, N.A.

 

(formerly known as Union Bank, N.A.)

 

 

 

 

 

By:

/s/ Rachel Bowman

 

Name:

Rachel Bowman

 

Title:

Vice President

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------

 

LENDER/ASSIGNOR:

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

 

 

By:

/s/ Dennis Petito

 

Name: Dennis Petito

 

Title: Managing Director

 

 

 

 

By:

/s/ Michael Willis

 

Name: Michael Willis

 

Title: Managing Director

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER/ASSIGNOR:

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Michael Higgins

 

Name: Michael Higgins

 

Title: Director

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER/ASSIGNOR:

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

By:

/s/ Jo Linda Papadakis

 

Name: Jo Linda Papadakis

 

Title: Authorized Officer

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER/ASSIGNOR:

TORONTO DOMINION (NEW YORK) LLC

 

 

 

 

 

 

By:

/s/ Masood Fikree

 

Name: Masood Fikree

 

Title: Authorized Signatory

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER/ASSIGNOR:

COMERICA BANK

 

 

 

 

 

 

By:

/s/ Jeffery Treadway

 

Name: Jeffery Treadway

 

Title: Senior Vice President

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER/ASSIGNOR:

SUNTRUST BANK

 

 

 

 

 

 

By:

/s/ Shannon Juhan

 

Name: Shannon Juhan

 

Title: Vice President

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER/ASSIGNEE:

BOKF, NA dba Bank of Texas

 

 

 

 

 

 

By:

/s/ Colin Watson

 

Name: Colin Watson

 

Title: Vice President

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER/ASSIGNEE:

Citibank, N.A.

 

 

 

 

 

 

By:

/s/ Cliff Vaz

 

Name: Cliff Vaz

 

Title: Vice President

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER/ASSIGNEE:

Barclays Bank PLC

 

 

 

 

 

 

By:

/s/ Vanessa Kurbatskiy

 

Name: Vanessa Kurbatskiy

 

Title: Vice President

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER/ASSIGNEE:

IBERIABANK

 

 

 

 

 

 

By:

/s/ Cameron D. Jones

 

Name: Cameron D. Jones

 

Title: Senior Vice President

 

Signature Page to

Master Assignment, Agreement and Amendment No. 9 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------

 

ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender

 

Applicable
Percentage

 

Maximum Credit
Amount

 

Wells Fargo Bank, N.A.

 

16.0000000

%

$

160,000,000.00

 

MUFG Union Bank, N.A.

 

11.2000000

%

$

112,000,000.00

 

Credit Agricole Corporate and Investment Bank

 

11.2000000

%

$

112,000,000.00

 

Capital One, National Association

 

11.2000000

%

$

112,000,000.00

 

JPMorgan Chase Bank, N.A.

 

11.2000000

%

$

112,000,000.00

 

Toronto Dominion (New York) LLC

 

8.0000000

%

$

80,000,000.00

 

Comerica Bank

 

8.0000000

%

$

80,000,000.00

 

SunTrust Bank

 

8.0000000

%

$

80,000,000.00

 

BOKF, NA dba Bank of Texas

 

4.8000000

%

$

48,000,000.00

 

Citibank, N.A.

 

3.6000000

%

$

36,000,000.00

 

Barclays Bank PLC

 

3.6000000

%

$

36,000,000.00

 

IBERIABANK

 

3.2000000

%

$

32,000,000.00

 

TOTAL

 

100.0000000

%

$

1,000,000,000.00

 

 

--------------------------------------------------------------------------------


 

ANNEX II

BORROWING BASE AS OF NOVEMBER 6, 2014*

 

Name of Lender

 

Applicable
Percentage

 

Applicable Percentage of the
Borrowing Base

 

Wells Fargo Bank, N.A.

 

16.0000000

%

$

100,000,000.00

 

MUFG Union Bank, N.A.

 

11.2000000

%

$

70,000,000.00

 

Credit Agricole Corporate and Investment Bank

 

11.2000000

%

$

70,000,000.00

 

Capital One, National Association

 

11.2000000

%

$

70,000,000.00

 

JPMorgan Chase Bank, N.A.

 

11.2000000

%

$

70,000,000.00

 

Toronto Dominion (New York) LLC

 

8.0000000

%

$

50,000,000.00

 

Comerica Bank

 

8.0000000

%

$

50,000,000.00

 

SunTrust Bank

 

8.0000000

%

$

50,000,000.00

 

BOKF, NA dba Bank of Texas

 

4.8000000

%

$

30,000,000.00

 

Citibank, N.A.

 

3.6000000

%

$

22,500,000.00

 

Barclays Bank PLC

 

3.6000000

%

$

22,500,000.00

 

IBERIABANK

 

3.2000000

%

$

20,000,000.00

 

TOTAL

 

100.0000000

%

$

625,000,000.00

 

 

--------------------------------------------------------------------------------

*Borrowing Base is subject to redetermination pursuant to the terms of the
Credit Agreement, as amended.

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

EXHIBIT A TO

MASTER ASSIGNMENT, AGREEMENT AND AMENDMENT NO. 9 TO CREDIT AGREEMENT

 

CREDIT AGREEMENT

 

DATED AS OF

DECEMBER 31, 2009

 

AMONG

 

JONES ENERGY HOLDINGS, LLC
AS BORROWER,

 

JONES ENERGY, INC.

AS PARENT GUARANTOR,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,

 

AND

 

THE LENDERS PARTY HERETO

 

WELLS FARGO SECURITIES, LLC
AS SOLE LEAD ARRANGER AND SOLE BOOKRUNNER

 

UNION BANK, N.A. AND CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

AS CO-SYNDICATION AGENTS

 

CAPITAL ONE, NATIONAL ASSOCIATION AND JPMORGAN CHASE BANK, N.A.

AS CO-DOCUMENTATION AGENTS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01

 

Terms Defined Above

 

1

Section 1.02

 

Certain Defined Terms

 

1

Section 1.03

 

Types of Loans and Borrowings

 

19

Section 1.04

 

Terms Generally; Rules of Construction

 

19

Section 1.05

 

Accounting Terms and Determinations

 

20

 

 

 

 

 

ARTICLE II

THE CREDITS

 

Section 2.01

 

Commitments

 

20

Section 2.02

 

Loans and Borrowings

 

21

Section 2.03

 

Requests for Borrowings

 

22

Section 2.04

 

Interest Elections

 

23

Section 2.05

 

Funding of Borrowings

 

24

Section 2.06

 

Termination and Reduction of Aggregate Maximum Credit Amounts

 

25

Section 2.07

 

Borrowing Base

 

25

Section 2.08

 

Letters of Credit

 

28

 

 

 

 

 

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

Section 3.01

 

Repayment of Loans

 

33

Section 3.02

 

Interest

 

33

Section 3.03

 

Alternate Rate of Interest

 

34

Section 3.04

 

Prepayments

 

35

Section 3.05

 

Fees

 

36

 

 

 

 

 

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

Section 4.01

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

37

Section 4.02

 

Presumption of Payment by the Borrower

 

39

Section 4.03

 

Certain Deductions by the Administrative Agent

 

39

Section 4.04

 

Disposition of Proceeds

 

39

 

 

 

 

 

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY; DEFAULTING LENDER

 

Section 5.01

 

Increased Costs

 

39

Section 5.02

 

Break Funding Payments

 

41

Section 5.03

 

Taxes

 

41

Section 5.04

 

Mitigation Obligations; Replacement of Lenders

 

45

 

--------------------------------------------------------------------------------


 

Section 5.05

 

Illegality

 

46

Section 5.06

 

Defaulting Lender

 

46

 

 

 

 

 

ARTICLE VI

CONDITIONS PRECEDENT

 

Section 6.01

 

[Intentionally Omitted]

 

50

Section 6.02

 

Each Credit Event

 

50

 

 

 

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

 

Section 7.01

 

Organization; Powers

 

50

Section 7.02

 

Authority; Enforceability

 

51

Section 7.03

 

Approvals; No Conflicts

 

51

Section 7.04

 

Financial Condition; No Material Adverse Change

 

51

Section 7.05

 

Litigation

 

52

Section 7.06

 

Environmental Matters

 

52

Section 7.07

 

Compliance with the Laws and Agreements; No Defaults

 

53

Section 7.08

 

Investment Company Act

 

53

Section 7.09

 

Taxes

 

53

Section 7.10

 

ERISA

 

54

Section 7.11

 

Disclosure; No Material Misstatements

 

54

Section 7.12

 

Insurance

 

55

Section 7.13

 

Restriction on Liens

 

55

Section 7.14

 

Subsidiaries

 

55

Section 7.15

 

Location of Business and Offices

 

55

Section 7.16

 

Properties; Titles, Etc.

 

55

Section 7.17

 

Maintenance of Properties

 

56

Section 7.18

 

Gas Imbalances, Prepayments

 

57

Section 7.19

 

Marketing of Production

 

57

Section 7.20

 

Swap Agreements

 

57

Section 7.21

 

Use of Loans and Letters of Credit

 

57

Section 7.22

 

Solvency

 

58

Section 7.23

 

OFAC; Anti-Terrorism; FCPA

 

58

Section 7.24

 

Farmout Agreements

 

59

 

 

 

 

 

ARTICLE VIII

AFFIRMATIVE COVENANTS

 

Section 8.01

 

Financial Statements; Other Information

 

59

Section 8.02

 

Notices of Material Events

 

62

Section 8.03

 

Existence; Conduct of Business

 

63

Section 8.04

 

Payment of Taxes

 

63

Section 8.05

 

Operation and Maintenance of Properties; Farmouts

 

63

Section 8.06

 

Insurance

 

64

Section 8.07

 

Books and Records; Inspection Rights

 

64

 

--------------------------------------------------------------------------------


 

Section 8.08

 

Compliance with Laws

 

64

Section 8.09

 

Environmental Matters

 

64

Section 8.10

 

Further Assurances

 

65

Section 8.11

 

Reserve Reports

 

66

Section 8.12

 

Title Information

 

67

Section 8.13

 

Additional Collateral; Additional Guarantors

 

68

Section 8.14

 

ERISA Compliance

 

69

Section 8.15

 

Swap Agreements

 

69

Section 8.16

 

Marketing Activities

 

69

Section 8.17

 

Designation of Senior Debt

 

70

 

 

 

 

 

ARTICLE IX

NEGATIVE COVENANTS

 

Section 9.01

 

Financial Covenants

 

70

Section 9.02

 

Debt

 

70

Section 9.03

 

Liens

 

72

Section 9.04

 

Dividends, Distributions and Redemptions

 

72

Section 9.05

 

Investments, Loans and Advances

 

73

Section 9.06

 

Nature of Business; International Operations

 

74

Section 9.07

 

Proceeds of Loans

 

75

Section 9.08

 

ERISA Compliance

 

75

Section 9.09

 

Sale or Discount of Receivables

 

75

Section 9.10

 

Mergers, Etc.

 

75

Section 9.11

 

Sale of Properties

 

76

Section 9.12

 

Transactions with Affiliates

 

77

Section 9.13

 

Subsidiaries

 

77

Section 9.14

 

Negative Pledge Agreements; Dividend Restrictions

 

77

Section 9.15

 

Gas Imbalances, Take-or-Pay or Other Prepayments

 

78

Section 9.16

 

Swap Agreements

 

78

Section 9.17

 

Change in Business; Corporate Structure; Accounting Change

 

81

Section 9.18

 

Parent Company

 

82

Section 9.19

 

Sanctions; FCPA

 

83

 

 

 

 

 

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

 

Section 10.01

 

Events of Default

 

84

Section 10.02

 

Remedies

 

86

 

 

 

 

 

ARTICLE XI

THE ADMINISTRATIVE AGENT

 

Section 11.01

 

Appointment; Powers

 

87

Section 11.02

 

Duties and Obligations of Administrative Agent

 

87

Section 11.03

 

Action by Administrative Agent

 

88

Section 11.04

 

Reliance by Administrative Agent

 

89

 

--------------------------------------------------------------------------------


 

Section 11.05

 

Subagents

 

89

Section 11.06

 

Resignation or Removal of Administrative Agent

 

89

Section 11.07

 

Administrative Agent as Lender

 

90

Section 11.08

 

No Reliance

 

90

Section 11.09

 

Administrative Agent May File Proofs of Claim

 

91

Section 11.10

 

Authority of Administrative Agent to Release Collateral and Liens

 

91

Section 11.11

 

The Arranger; Other Agents

 

92

 

 

 

 

 

ARTICLE XII

MISCELLANEOUS

 

Section 12.01

 

Notices

 

92

Section 12.02

 

Waivers; Amendments

 

93

Section 12.03

 

Expenses, Indemnity; Damage Waiver

 

94

Section 12.04

 

Successors and Assigns

 

97

Section 12.05

 

Survival; Revival; Reinstatement

 

100

Section 12.06

 

Counterparts; Integration; Effectiveness

 

101

Section 12.07

 

Severability

 

101

Section 12.08

 

Right of Setoff

 

102

Section 12.09

 

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

 

102

Section 12.10

 

Headings

 

103

Section 12.11

 

Confidentiality

 

103

Section 12.12

 

Interest Rate Limitation

 

104

Section 12.13

 

EXCULPATION PROVISIONS

 

105

Section 12.14

 

Collateral Matters; Swap Agreements

 

105

Section 12.15

 

No Third Party Beneficiaries

 

106

Section 12.16

 

USA Patriot Act Notice

 

106

Section 12.17

 

Keepwell

 

106

Section 12.18

 

Flood Insurance Regulations

 

106

Section 12.19

 

INTEGRATION

 

107

 

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

 

List of Maximum Credit Amounts

 

 

 

Schedule 7.05

 

Litigation

Schedule 7.06

 

Environmental Matters

Schedule 7.14

 

Subsidiaries and Partnerships

Schedule 7.15

 

Locations of Business and Offices

Schedule 7.18

 

Gas Imbalances

Schedule 7.19

 

Marketing Contracts

Schedule 7.20

 

Swap Agreements

Schedule 7.24

 

Farmout Agreements

Schedule 9.05

 

Investments

 

 

 

Exhibit A

 

Form of Revolving Note

Exhibit B

 

Form of Borrowing Request

Exhibit C

 

Form of Interest Election Request

Exhibit D

 

Form of Compliance Certificate

Exhibit E

 

Security Instruments

Exhibit F

 

Form of Assignment and Assumption

Exhibit G

 

Form of CPDA

Exhibit H

 

Forms of U.S. Tax Compliance Certificates

 

--------------------------------------------------------------------------------

 

This CREDIT AGREEMENT dated as of December 31, 2009 is among: JONES ENERGY
HOLDINGS, LLC, a Delaware limited liability company, as borrower (the
“Borrower”); JONES ENERGY, INC., a Delaware corporation, as the parent company
of the Borrower (“Jones Parent”), each of the LENDERS from time to time party
hereto; and WELLS FARGO BANK, N.A. (in its individual capacity, “Wells Fargo”),
as administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

 

R E C I T A L S

 

A.       The Borrower has requested that the Lenders provide certain loans to
and extensions of credit on behalf of the Borrower.

 

B.       The Lenders have agreed to make such loans and extensions of credit
subject to the terms and conditions of this Agreement.

 

C.       In consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows:

 

ARTICLE I
Definitions and Accounting Matters

 

Section 1.01          Terms Defined Above.  As used in this Agreement, each term
defined above has the meaning indicated above.

 

Section 1.02          Certain Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition Related Costs” means all purchase price payments, earn-out
payments, adjustments of purchase price, payments in respect of non-competition
agreements, working capital adjustments, and other contingent payments required
under the CPDA.

 

“Acquisition Swap Agreement” has the meaning assigned such term in
Section 9.16(d)(i).

 

“Actual Production Volumes” means, for any given calendar month, the actual
volume of production from the Oil and Gas Properties of the Credit Parties for
such month.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Loans” has the meaning assigned such term in Section 5.05.

 

“Affiliate” means with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06.

 

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

 

“Alpine Releases” means, collectively, (a) the release of all joint interest
billings incurred prior to January 1, 2010 by Alpine, Inc., Alpine Energy, LP,
and K2X Operating Company, L.P. (collectively, “Alpine”) and (b) the release and
forgiveness of amounts owing by Alpine Energy, LP under that certain revolving
note between Alpine Energy, LP and Crusader Energy Group, LLC, in each case, as
provided in that certain Stipulation of Resolution of

 

--------------------------------------------------------------------------------


 

Objections to the Plan dated December 15, 2009, as approved by the Bankruptcy
Court under the Confirmation Order.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%, provided that, for purposes of
determining the Alternate Base Rate for any day, the Adjusted LIBO Rate for such
day shall be based on the rate (rounded upwards, if necessary, to the next 1/100
of 1%) at which dollar deposits of $5,000,000 with a one month maturity are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, on such day (or the immediately preceding Business Days
if such day is not a day on which banks are open for dealings in dollar deposits
in the London interbank market).  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

 

“Amendment No. 8 Effective Date” means January 29, 2014.

 

“Amendment No. 9 Effective Date” means November 6, 2014.

 

“Amendment No. 9” means that certain Master Assignment, Agreement and Amendment
No. 9 to Credit Agreement dated as of the Amendment No. 9 Effective Date which
amends this Agreement.

 

“Applicable Margin” means, for any day, with respect to the Commitment Fee or
any ABR Loan or Eurodollar Loan, as the case may be, the rate per annum set
forth in the Borrowing Base Utilization Grid below based upon the Borrowing Base
Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid

 

Borrowing Base Utilization
Percentage

 

<25.0%

 

³25.0% <50.0%

 

³50.0% <75.0%

 

³75.0% <90.0%

 

³90%

 

Eurodollar Loans

 

1.500

%

1.750

%

2.000

%

2.250

%

2.500

%

ABR Loans

 

0.500

%

0.750

%

1.000

%

1.250

%

1.500

%

Commitment Fee

 

0.375

%

0.375

%

0.500

%

0.500

%

0.500

%

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount.  The Applicable Percentage of each Lender as of the Amendment No. 9
Effective Date is set forth on Annex I.

 

“Approved Counterparty” means, at any time and from time to time, (a) any Person
engaged in the business of writing Swap Agreements for commodity, interest rate
or currency risk that (i) is reasonably acceptable to the Administrative Agent
or (ii) has (or the credit support provider with respect to such Person has), at
the time the Borrower or any Subsidiary Guarantor enters into a Swap Agreement
with such Person, a long term senior unsecured debt credit rating of BBB or
better from S&P or Baa or better from Moody’s or (b) any Hedge Bank.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Approved Petroleum Engineers” means (a) Cawley, Gillespie & Associates, Inc.
and (b) any other independent petroleum engineers selected by the Borrower and
reasonably acceptable to the Administrative Agent.

 

“Arranger” means Wells Fargo Securities, LLC, in its capacities as the sole lead
arranger and sole bookrunner hereunder.

 

--------------------------------------------------------------------------------


 

“Asset Swap” means the concurrent purchase and sale or exchange of any Property
(other than proved Oil and Gas Properties) between the Borrower or any
Subsidiary Guarantor and another Person for Property having a reasonably
equivalent value.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

 

“Availability” means the amount equal to the aggregate Commitments minus the
aggregate Revolving Credit Exposure.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

 

“Bank Products” means each and any of the following bank services or products
provided to any Credit Party by any Lender or any Affiliate thereof:
(a) commercial credit cards, (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

 

“Bank Product Obligations” means any and all obligations of any Credit Party
owing to a Lender or an Affiliate of a Lender in connection with Bank Products,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor); provided that, if the provider of such Bank
Products ceases to be a Lender (or an Affiliate of a Lender), then such
obligations owing to such provider shall cease to be Bank Product Obligations
hereunder or under any other Loan Document.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base” means, at any time, an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(e), Section 8.12(c) or Section 9.11(d).

 

“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceeds the lesser of (A) the Aggregate Maximum Credit Amounts and
(B) the then effective Borrowing Base.

 

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas are authorized or required by law to
remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which dealings in
dollar deposits are carried out in the London interbank market.

 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Oil and Gas Property of any Credit Party having a
fair market value in excess of $5,000,000.

 

“Change in Control” means the occurrence of any of the following:

 

(i)            any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934) other than a
Permitted Investor

 

--------------------------------------------------------------------------------


 

becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the Voting Securities of Jones Parent on a
fully-diluted basis (and taking into account all such Voting Securities that
such person or group has the right to acquire pursuant to any option right),

 

(ii)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent Governing Body of Jones
Parent cease to be composed of individuals (A) who were members of that board or
equivalent Governing Body on the first day of such period, (B) whose election or
nomination to that board or equivalent Governing Body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent Governing
Body or (C) whose election or nomination to that board or other equivalent
Governing Body was approved by individuals referred to in clauses (A) and
(B) above constituting at the time of such election or nomination at least a
majority of that board or equivalent Governing Body,

 

(iii)          Jones Parent ceases to be the sole managing member of the
Borrower or Jones Parent ceases to Control the Borrower, or

 

(iv)          any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934) other than a Permitted
Investor or Jones Parent becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 35% or more of the Equity Interests of the
Borrower on a fully-diluted basis (and taking into account all such Equity
Interests that such person or group has the right to acquire pursuant to any
option right).

 

“Change in Law” means the occurrence, after the Amendment No. 8 Effective Date,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation, or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Collateral” means the Mortgaged Property and all other property of the Credit
Parties which is “Collateral” or “Mortgaged Property” (as defined in the
Security Instruments) or similar terms used in the Security Instruments.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to  such Lender pursuant to
Section 12.04(b).  The amount representing each Lender’s Commitment shall at any
time be the lesser of

 

--------------------------------------------------------------------------------


 

such Lender’s Maximum Credit Amount and such Lender’s Applicable Percentage of
the then effective Borrowing Base.

 

“Commitment Fee” has the meaning assigned in Section 3.05(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Net Income” means with respect to any Person and its Consolidated
Subsidiaries, for any period, the aggregate of the net income (or loss) of such
Person and its Consolidated Subsidiaries after allowances for Taxes for such
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded from such net income (to the extent otherwise included
therein) the following: (a) the net income of any Person in which such Person or
its Consolidated Subsidiaries have an interest (which interest does not cause
the net income of such other Person to be consolidated with the net income of
such Person and its Consolidated Subsidiaries in accordance with GAAP), except
to the extent of the amount of dividends or distributions actually paid in cash
during such period by such other Person; (b) any extraordinary gains or losses
during such period, (c) any non-cash gains or losses attributable to writeups or
writedowns of assets during such period, and (d) any gains or losses resulting
from sales or dispositions of Oil and Gas Properties outside the ordinary course
of business during such period; provided that, for the avoidance of doubt, for
purposes of this Agreement, “Consolidated Net Income” of Jones Parent shall be
deemed to include net income (or loss) attributable to non-controlling interests
in the Borrower.

 

“Consolidated Subsidiaries” means each Subsidiary of a Person the financial
statements of which shall be consolidated with the financial statements of such
Person in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“CPDA” means the Contingent Payment Debt Agreement dated on or about
January 1, 2010 between J/M Crusader Acquisition Sub LLC, a Delaware limited
liability company, and the other parties thereto in the form attached as
Exhibit G and without giving effect to any amendments, modifications or
supplements thereto other than as may be approved by the Administrative Agent.

 

“CPD SPE” means CCPR Sub LLC, a Delaware limited liability company.

 

“Credit Parties” means the Borrower and the Guarantors.

 

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
obligations of such Person to pay the deferred purchase price of property or
services (including all reimbursement, payment or other obligations or
liabilities of such Person created or arising under any conditional sale or
title retention agreement with respect to property used or acquired by such
Person but excluding trade accounts payable in the ordinary course of business
that are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP);
(d) all obligations under Capital Leases; (e) all obligations under Synthetic
Leases; (f) all Debt (as defined in the other clauses of this definition) of
others secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such
Person or in which such Person otherwise assures a creditor against loss of the
Debt (howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) other than gas balancing arrangements in the ordinary course
of business obligations to deliver commodities, goods or services, including,
without limitation, Hydrocarbons, in consideration of one or more advance
payments but only to the extent of such advance payments and only to the extent
such commodities, goods or services have not been delivered; (i) any Debt of a
partnership for which such Person is liable either by agreement, by operation of
law or by a Governmental Requirement but only to the extent of such liability;
(j) Disqualified Capital Stock; and (k) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person

 

--------------------------------------------------------------------------------


 

directly or indirectly received payment.  The Debt of any Person shall include
all obligations of such Person of the character described above to the extent
such Person remains legally liable in respect thereof notwithstanding that any
such obligation is not included as a liability of such Person under GAAP. 
Notwithstanding any of the foregoing to the contrary, “Debt” shall not include
the Acquisition Related Costs or any obligations under any Swap Agreement or the
CPDA.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three (3) Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, any Issuing Bank or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement, (c) failed within three (3) Business
Days after request by the Administrative Agent to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit, (d) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (e) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it; provided that, a
Lender shall not become a Defaulting Lender solely as the result of the
acquisition or maintenance of an ownership interest in such Lender or Person
controlling such Lender, or the exercise of control over a Lender or Person
controlling such Lender, by a Governmental Authority or an instrumentality
thereof.

 

“Disposition” has the meaning assigned such term in Section 9.11.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

 

“EBITDAX” means, for any period, the sum of (a) Consolidated Net Income of Jones
Parent for such period, plus (b) the following expenses or charges, without
duplication and to the extent deducted in calculating such Consolidated Net
Income for such period: (i) Interest Expense, (ii) income Taxes,
(iii) depreciation, depletion, amortization, exploration expenses, and
intangible drilling costs, (iv) other noncash charges and (v) to the extent
expensed and recognized in the applicable period, the transaction fees and
expenses incurred in connection with the negotiation, execution and closing of
this Agreement, any amendments, amendments and restatements or other
modifications to this Agreement or any other permitted Debt Incurrence minus
(c) all noncash income added to Consolidated Net Income; provided that, EBITDAX
for any applicable period shall be calculated on a pro forma basis (with such
calculation made in accordance with guidelines for pro forma presentations set
forth by the SEC or as otherwise reasonably acceptable to the Administrative
Agent) after giving effect to all acquisitions or Dispositions involving proved,
developed, producing Oil and Gas Properties (including the acquisition or
Dispositions of Equity Interests in any Person owning proved, developed,
producing Oil and Gas Properties) made during such period (a “Subject
Transaction”), as if such Subject Transaction was consummated on the first day
of such period; provided, however, Jones Parent shall not be required to
calculate the pro forma effect of any Subject Transaction unless the aggregate
purchase price of all Subject Transactions consummated during such period
exceeds the Threshold Amount, as hereinafter defined.  For purposes of this
definition: (A) “Threshold Amount” means the greater of 5% of the then effective
Borrowing Base and $10,000,000 and (B) in calculating the aggregate

 

--------------------------------------------------------------------------------


 

purchase price of all Subject Transactions, the purchase price of acquisitions
and Dispositions shall be aggregated and not netted.

 

“Effective Date” means December 31, 2009.

 

“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).

 

“Engineered Value” means the value attributed to the Oil and Gas Properties in
the applicable Reserve Report based upon the discounted present value of the
estimated net cash flow to be realized from the production of Hydrocarbons from
such Oil and Gas Properties as set forth in such applicable Reserve Report.

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which any Credit
Party is conducting or at any time has conducted business, or where any Property
of any Credit Party is located, including without limitation, the Oil Pollution
Act of 1990 (“OPA”), as amended, the Clean Air Act, as amended, the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980
(“CERCLA”), as amended, the Federal Water Pollution Control Act, as amended, the
Occupational Safety and Health Act of 1970, as amended, the Resource
Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking
Water Act, as amended, the Toxic Substances Control Act, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Hazardous
Materials Transportation Act, as amended, and other environmental conservation
or protection Governmental Requirements.  The term “oil” shall have the meaning
specified in OPA, the terms “hazardous substance” and “release” (or “threatened
release”) have the meanings specified in CERCLA, the terms “solid waste” and
“disposal” (or “disposed”) have the meanings specified in RCRA and the term “oil
and gas waste” shall have the meaning specified in Section 91.1011 of the Texas
Natural Resources Code (“Section 91.1011”); provided, however, that (a) in the
event either OPA, CERCLA, RCRA or Section 91.1011 is amended so as to broaden
the meaning of any term defined thereby, such broader meaning shall apply
subsequent to the effective date of such amendment and (b) to the extent the
laws of the state or other jurisdiction in which any Property of any Credit
Party is located establish a meaning for “oil,” “hazardous substance,”
“release,” “solid waste,” “disposal” or “oil and gas waste” which is broader
than that specified in either OPA, CERCLA, RCRA or Section 91.1011, such broader
meaning shall apply.

 

“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization required under or issued
pursuant to applicable Environmental Laws.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary Guarantor would be deemed to be
a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.

 

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA
and the regulations issued thereunder, (b) the withdrawal of a Borrower or any
ERISA Affiliate from a Plan during a plan year in which it was a “substantial
employer” as defined in section 4001(a)(2) of ERISA, (c) the filing of a notice
of intent to terminate a Plan or the treatment of a Plan amendment as a
termination under section 4041 of ERISA, (d) the institution of proceedings to
terminate a Plan by the PBGC, (e) receipt of a notice of withdrawal liability
pursuant to Section 4202 of ERISA or (f) any other event or condition which
might constitute grounds under section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

 

“Event of Default” has the meaning assigned such term in Section 10.01.

 

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens consisting of pledges or deposits required in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations; (c) landlord’s liens, operators’, vendors’, carriers’,
warehousemen’s,

 

--------------------------------------------------------------------------------


 

repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens, in any event, arising by operation of law or under contract in
the ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Properties each of which is in respect
of obligations that are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (d) Liens in the form of royalties, overriding
royalties, net profits interests, production payments, reversionary interests,
calls on production, preferential purchase rights and other burdens on or
deductions from the proceeds of production, in each case, which are usual and
customary in the oil and gas business and which are taken into account in
computing the net revenue interests and working interests of the Credit Parties
set forth in the most recently delivered Reserve Report upon which the Borrowing
Base has been determined and correspondingly deducted in the calculation of
discounted present value set forth in such Reserve Report; (e) contractual Liens
not otherwise covered under clause (d) above which arise in the ordinary course
of business (and not securing indebtedness for borrowed money) under operating
agreements, joint venture agreements, oil and gas partnership agreements, oil
and gas leases, farm-out agreements, division orders, contracts for the sale,
transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, overriding
royalty agreements, marketing agreements, processing agreements, net profits
agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and provided that any such Lien referred to in this clause (e) (1) is for claims
which are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP, (2) is limited to the assets that are the subject of the
relevant agreement and does not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by a
Credit Party or materially impair the value of such Property subject thereto,
and (3) does not result in a burden on or a deduction from the proceeds of
production or otherwise a reduction in the calculation of discounted present
value set forth in the most recently delivered Reserve Report upon which the
Borrowing Base has been determined; (f) Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies (including any such banker’s liens, rights of
set-off or similar rights and remedies that are contractually agreed upon in
deposit account agreements, securities account agreements or commodities account
agreements entered into in the ordinary course of business) and burdening only
deposit accounts or other funds maintained with a creditor depository
institution, provided that no such deposit account is a dedicated cash
collateral account or is subject to restrictions against access by the depositor
in excess of those set forth by regulations promulgated by the Board and no such
deposit account is intended by a Credit Party to provide collateral to the
depository institution; (g) easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any Property of a Credit
Party for the purpose of roads, pipelines, shared facilities, transmission
lines, transportation lines, distribution lines for the removal of gas, oil,
coal or other minerals or timber, and other like purposes, or for the joint or
common use of real estate, zoning restrictions, rights of way, facilities and
equipment, that do not secure any monetary obligations and which in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by a Credit Party or materially impair the value of
such Property subject thereto; (h) Liens on cash or securities pledged to secure
performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business; and (i) judgment and attachment
Liens not giving rise to an Event of Default, provided that any appropriate
legal proceedings which may have been duly initiated for the review of such
judgment shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced.

 

“Exchange Agreement” means that certain Exchange Agreement dated as of
July 29, 2013 by and among Jones Parent, the Borrower and each of the Members
(as defined therein).

 

“Excluded Subsidiary” means each of (a) JRJ Opco, LLC, a Texas limited liability
company, (b) CPD SPE, and (c) each other Domestic Subsidiary that owns no
Property other than Equity Interests in Foreign Subsidiaries.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty provided
by such Guarantor of, or the grant by such Guarantor of a Lien to secure, such
Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as

 

--------------------------------------------------------------------------------


 

defined in the Commodity Exchange Act and the regulations thereunder at the time
the guaranty by such Guarantor or the grant of such Lien becomes effective with
respect to such Swap Obligation.  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or Lien is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any U.S.
withholding Taxes imposed on amounts payable to or for the account of such
recipient with respect to an applicable interest in a Loan or Commitment or
otherwise under a Loan Document pursuant to a law in effect on the Amendment
No. 9 Effective Date or on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.04(b)) or becomes a party to this Agreement or
becomes an Issuing Bank or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 5.03(a) or
Section 5.03(c)(i), amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such recipient became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such recipient’s failure to comply with Section 5.03(e) or
Section 5.03(f), and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Amendment No. 9
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any intergovernmental
agreements that implement or modify the foregoing (together with any law
implementing such agreements).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, vice president of finance, treasurer or controller
of such Person.  Unless otherwise specified, all references herein to a
Financial Officer means a Financial Officer of the Borrower.

 

“Financial Statements” means the financial statement or statements referred to
in Section 7.04(a).

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure other than the LC Exposure as to which such
Defaulting Lender’s participation obligation has been funded by it, reallocated
to other Lenders or cash collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower, any Subsidiary, and of their respective

 

--------------------------------------------------------------------------------


 

Properties, the Issuing Bank or any Lender (including any supra-national bodies
such as the European Union or the European Central Bank).

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

 

“Guarantor” means (a) each Subsidiary Guarantor and (b) Jones Parent.

 

“Guarantee and Collateral Agreement” means, as the context may require or
permit, either (a) that certain Guarantee and Collateral Agreement dated as of
December 31, 2009 made by each of the Credit Parties in favor of the
Administrative Agent, or (b) that certain Guarantee and Collateral Agreement
dated as of January 29, 2014 made by Jones Parent in favor of the Administrative
Agent, in each case, as the same may be amended, modified or supplemented from
time to time.

 

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law and including, without
limitation:  (a) any chemical, compound, material, product, byproduct, substance
or waste defined as or included in the definition or meaning of “hazardous
substance,” “hazardous material,” “hazardous waste,” “solid waste,” “toxic
waste,” “extremely hazardous substance,” “toxic substance,” “contaminant,”
“pollutant,” or words of similar meaning or import found in any applicable
Environmental Law; (b) petroleum hydrocarbons, petroleum products, petroleum
substances, natural gas, oil, oil and gas waste, crude oil, and any components,
fractions, or derivatives thereof; and (c) radioactive materials, asbestos
containing materials, polychlorinated biphenyls, or radon.

 

“Hedge Bank” means any Person that, at the time it enters into a Swap Agreement
with the Borrower or any Subsidiary Guarantor, is a Lender or an Affiliate of a
Lender.

 

“Hedge Obligations” means any and all amounts owing or to be owing by any Credit
Party (whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising,
to any Hedge Bank under any Swap Agreement between a Credit Party and such Hedge
Bank; provided, however, if such Hedge Bank ceases to be a Lender (or an
Affiliate of a Lender), “Hedge Obligations” shall include such obligations only
to the extent arising from transactions (i) entered into at the time that such
Hedge Bank was a Lender (or an Affiliate of a Lender) under this Agreement or
(ii) entered into on or prior to the date hereof with a Person (or an Affiliate
of a Person) that is a Lender on the date hereof.

 

“Hedged Volume” means, as of any date of determination, the aggregate notional
volume of commodities covered under all Swap Agreements of the Borrower and the
Subsidiary Guarantors then in effect.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Indebtedness” means (a) any and all amounts owing or to be owing by any Credit
Party (whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising)
to the Administrative Agent, the Issuing Bank, or any Lender under any Loan
Document; (b) Hedge Obligations other than Excluded Swap Obligations; (c) Bank
Product Obligations; and (d) all renewals, extensions and/or rearrangements of
any of the above.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

--------------------------------------------------------------------------------

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of Jones Parent and its
Consolidated Subsidiaries, for such period, including to the extent included in
interest expense under GAAP:  (a) amortization of debt discount, (b) capitalized
interest and (c) the portion of any payments or accruals under Capital Leases
allocable to interest expense, plus the portion of any payments or accruals
under Synthetic Leases allocable to interest expense whether or not the same
constitutes interest expense under GAAP.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).

 

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

 

“Investment” means, for any Person, any of the following: (a) the acquisition
(whether for cash, Property, services or securities or otherwise) of Equity
Interests of any other Person, any “short sale” or any sale of any securities at
a time when such securities are not owned by the Person entering into such short
sale; (b) the making of any deposit with, or advance, loan or capital
contribution to, assumption of Debt of, purchase or other acquisition of any
other Debt or equity participation or interest in, or other extension of credit
to, any other Person (including the purchase of Property from another Person
subject to an understanding or agreement, contingent or otherwise, to resell
such Property to such Person, but excluding any such advance, loan or extension
of credit having a term not exceeding ninety (90) days representing the purchase
price of inventory or supplies sold by such Person in the ordinary course of
business); (c) the purchase or acquisition (in one or a series of transactions)
of Property of another Person that constitutes a business unit or (d) the
entering into of any guarantee of, or other contingent obligation (including the
deposit of any Equity Interests to be sold) with respect to, Debt or other
liability of any other Person and (without duplication) any amount committed to
be advanced, lent or extended to such Person.

 

“Issuing Bank” means Wells Fargo, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.08(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“Jones Parent” has the meaning assigned such term in the introductory paragraph
to this Agreement.

 

“LC Commitment” at any time means Fifty Million dollars ($50,000,000).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

--------------------------------------------------------------------------------


 

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the per annum rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period; provided that, if the rate set forth on such reference
page or provided by such successor or substitute service is less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.  In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate (rounded upwards, if necessary, to the next 1/100 of 1%) at
which dollar deposits of an amount comparable to such Eurodollar Borrowing and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

“Lien” means any interest in Property securing an obligation owed to, or
securing a claim by, a Person other than the owner of the Property, whether such
interest is based on the common law, statute or contract, and whether such
obligation or claim is fixed or contingent, and including but not limited to
(a) the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes or (b) production payments and the like payable
out of Oil and Gas Properties.  The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations on or with respect to real property. For the purposes of this
Agreement, a Credit Party shall be deemed to be the owner of any Property which
it has acquired or holds subject to a conditional sale agreement, or leases
under a financing lease or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person in a transaction
intended to create a financing.

 

“Liquidity” means, as of a date of determination, an amount equal to
(a) Availability plus (b) readily and immediately available cash held in deposit
accounts (other than any cash collateral posted to secure the LC Exposure as
provided in Section 2.08(j)) of any Credit Party; provided that, such deposit
accounts and the funds therein shall be unencumbered and free and clear of all
Liens and other third party rights other than (i) a Lien in favor of the
Administrative Agent pursuant to Security Instruments and (ii) a Lien in favor
of the depositary institution holding such deposit accounts arising solely by
virtue of such depositary institution’s standard account documentation or any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies and burdening only such deposit accounts.

 

“LLC Agreement” means the Third Amended and Restated Limited Liability Company
Agreement of the Borrower dated as of July 26, 2013, as in effect on the
Amendment No. 8 Effective Date.

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit and the Security Instruments.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Majority Lenders” means, (a) if there are two or more Lenders, (i) at any time
while no Loans are outstanding and no LC Exposure exists, Lenders having more
than fifty percent (50%) of the Aggregate Maximum Credit Amounts, and (ii) at
any time while any Loans are outstanding or any LC Exposure exists, Lenders
holding more than fifty percent (50%) of the outstanding aggregate principal
amount of the Loans and participation interests in Letters of Credit (without
regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c)), or (b) if there is only one Lender, such Lender; provided
that in each case the Maximum Credit Amounts and the

 

--------------------------------------------------------------------------------


 

principal amount of the Loans and participation interests in Letters of Credit
of the Defaulting Lenders (if any) shall be excluded from the determination of
Majority Lenders.

 

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property or condition (financial
or otherwise) of the Credit Parties taken as a whole, (b) the ability of any
Credit Party to perform any of its obligations under any Loan Document, (c) the
validity or enforceability of any Loan Document or (d) the rights and remedies
of or benefits available to any Secured Party under any Loan Document.

 

“Material Farmout Agreements” means, as of any date of determination, (a) all
farmout agreements under which a Credit Party has earned an interest in a
proved, developed and producing Oil and Gas Property or a proved, developed,
non-producing Oil and Gas Property, and (b) all other farmout agreements to
which any Credit Party is a party that cover proved, undeveloped reserves other
than farmout agreements of the type described in this clause (b) that,
individually or in the aggregate, cover less than 10% of the Engineered Value of
all proved, undeveloped reserves of the Credit Parties set forth in the most
recently delivered Reserve Report.

 

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit)
of the Borrower, Jones Parent or any Subsidiary, and obligations of the Borrower
or any Subsidiary in respect of one or more Swap Agreements, in an aggregate
principal amount exceeding $10,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the Swap
Termination Value in respect of such Swap Agreement at such time.

 

“Material Operating Agreement” means each operating agreement to which any
Credit Party is a party that is material to the business, operations, Property
or financial condition of such Credit Party.

 

“Maturity Date” means November 6, 2019.

 

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (i) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b) or (ii) modified from time to time pursuant to any assignment
permitted by Section 12.04(b).

 

“Measurement Date” has the meaning assigned such term in Section 9.16(a)(i).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgaged Property” means any Property owned by any Credit Party which is
subject to the Liens existing and to exist under the terms of the Security
Instruments.

 

“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).

 

“Notes” means the promissory notes of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Oil and Gas Disposition” means the Disposition of any Oil and Gas Property or
any interest therein or any Subsidiary owning Oil and Gas Properties.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for

 

--------------------------------------------------------------------------------


 

use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

 

“Oil and Gas Properties of the Credit Parties” and “Oil and Gas Properties of
any Credit Party” means the Oil and Gas Properties owned by the Credit Parties
or applicable Credit Party.

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
bylaws, as amended, (b) with respect to any limited partnership, its certificate
of limited partnership, as amended, and its partnership agreement, as amended,
(c) with respect to any general partnership, its partnership agreement, as
amended, and (d) with respect to any limited liability company, its certificate
of formation or articles of organization, as amended, and its limited liability
company agreement or operating agreement, as amended.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.04(b)).

 

“Participant” has the meaning set forth in Section 12.04(c).

 

“Participant Register” has the meaning set forth in Section 12.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Investors” means any of the following:  (a) Metalmark Capital
Partners (C) II, L.P., (b) any fund, investment account, or other investment
vehicle managed by Metalmark Capital Management II LLC, (c) any Affiliate of
Metalmark Capital Partners (C) II, L.P., a majority of whose outstanding Voting
Securities are, directly or indirectly, held by Metalmark Capital Partners II
GP, L.P., or any individuals that are Affiliates of Metalmark Capital Partners
(C) II, L.P., (d) Jones Energy Management, LLC, and (e) any Affiliate of Jones
Energy Management, LLC, a majority of whose outstanding Voting Securities are,
directly or indirectly, held by Jones Energy Management, LLC.

 

“Permitted Payments” means, without duplication as to amounts, (a) payments to
Jones Parent (i) to pay reasonable accounting, legal, investment banking fees
and administrative expenses (including director and officer insurance) of Jones
Parent when due and (ii) to pay fees and expenses (including franchise or
similar Taxes) required to maintain its corporate existence, customary salary,
bonus and other benefits payable to directors, officers and employees of Jones
Parent and general corporate overhead expenses of Jones Parent, in each case
under the foregoing clause (i) and (ii), to the extent such fees and expenses
are attributable to the ownership or operation of the Borrower and its
Subsidiaries and (b) dividends or distributions paid to Jones Parent, if
applicable, in amounts equal to amounts required for Jones Parent to pay
interest and/or principal on Debt that is permitted under Section 9.18 and the
proceeds of which have been contributed to the Borrower or any of its
Subsidiaries and that has been guaranteed by, or is otherwise considered Debt
of, the Borrower incurred in accordance with Section 9.02.

 

“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or the proceeds of which are used to extend,
refinance, renew, replace, defease, discharge, refund or otherwise retire for
value, in whole or in part, any other Debt (the “Refinanced Debt”); provided
that (a) such new Debt is in an aggregate principal amount not in excess of the
sum of (i) the aggregate principal amount then outstanding of the Refinanced
Debt and (ii) an amount necessary to pay all accrued (including, for the
purposes of defeasance, future

 

--------------------------------------------------------------------------------


 

accrued) and unpaid interest on the Refinanced Debt and any fees and expenses,
including premiums, related to such exchange or refinancing; (b) such new Debt
has a stated maturity no earlier than the sooner to occur of (i) the date that
is one year after the Maturity Date (as in effect on the date of incurrence of
such new Debt) and (ii) the stated maturity date of the Refinanced Debt;
(c) such new Debt has an average life at the time such new Debt is incurred that
is no shorter than the shorter of (i) the period beginning on the date of
incurrence of such new Debt and ending on the date that is one year after the
Maturity Date (as in effect on the date of incurrence of such new Debt) and
(ii) the average life of the Refinanced Debt at the time such new Debt is
incurred; (d) such new Debt complies with the requirements set forth in clauses
(ii) and (iv) of Section 9.02(h); (e) such new Debt is not incurred or
guaranteed by a non-Guarantor if the Borrower or a Guarantor is the issuer or is
otherwise an obligor on the Refinanced Debt; and (f) if the Refinanced Debt was
subordinated in right of payment to the Indebtedness or the guarantees under the
Guarantee and Collateral Agreement, such new Debt (and any guarantees thereof)
is subordinated in right of payment to the Indebtedness (or, if applicable, the
guarantees under the Guarantee and Collateral Agreement) to at least the same
extent as the Refinanced Debt.

 

“Permitted Tax Distributions” means (a) for any calendar year or portion thereof
during which the Borrower is a pass-through entity for U.S. federal income Tax
purposes, payments and distributions to the holders of Equity Interests of the
Borrower, on or prior to each estimated Tax payment date as well as each other
applicable due date, in an amount not to exceed the product of (i) the total
aggregate taxable income of the Borrower and its Subsidiaries which is allocable
to such holders as a result of the operations or activities of the Borrower and
its Subsidiaries during the relevant period (determined by disregarding any
adjustment to the taxable income of any member or partner of the Borrower that
arises under Section 734(b) or Section 743(b) of the Code), multiplied by
(ii) the highest combined marginal federal, state and local income Tax rates
applicable to any holder of Equity Interests of the Borrower (or, if any of them
are themselves a pass-through entity for U.S. federal income Tax purposes, their
members or partners) and (b) without duplication, any other payment or
distribution permitted by Section 4.4 of the LLC Agreement.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six-year period preceding the date hereof, sponsored, maintained or
contributed to by the Borrower, a Subsidiary or an ERISA Affiliate.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate in effect at its principal office in
San Francisco; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.  Such
rate is set by Wells Fargo as a general reference rate of interest, taking into
account such factors as Wells Fargo may deem appropriate; it being understood
that many of Wells Fargo’s commercial or other loans are priced in relation to
such rate, that it is not necessarily the lowest or best rate actually charged
to any customer and that Wells Fargo may make various commercial or other loans
at rates of interest having no relationship to such rate.  Each change in the
Prime Rate will be effective on the date the change is announced within Wells
Fargo.

 

“Projected Target Property PDP Volumes” means the anticipated projected
production from proved, developed, producing Target Oil and Gas Properties as
determined by the Borrower’s internal engineers.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

 

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant Lien becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

--------------------------------------------------------------------------------


 

“Quarter-End Production Report” means the report required to be delivered by the
Borrower to the Administrative Agent pursuant to Section 8.01(m) with respect to
each calendar month that is the last month of a fiscal quarter.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any
Issuing Bank, as applicable.

 

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt, in each case prior to its scheduled maturity.  “Redeem” has the
correlative meaning thereto.

 

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

 

“Redetermination Event” means (a) the occurrence of any payment default or other
default under any Material Operating Agreement that would cause such Material
Operating Agreement to be terminated or that would cause a Credit Party to lose
a material right thereunder and such Material Operating Agreement has not been
replaced by (or arrangements reasonably satisfactory to the Administrative Agent
have not been made to replace such Material Operating Agreement with) a similar
Material Operating Agreement reasonably acceptable to the Administrative Agent,
or (b) any cancellation, termination, abandonment or transfer of any farmout
agreement, or any material rights of the applicable Credit Party thereunder
(other than a transfer to another Credit Party), to the extent that such
cancellation, termination, abandonment or transfer, individually or in the
aggregate, would cause the Credit Parties to cease to have the contractual right
to earn an interest in, or to get an assignment of already earned interest in,
oil and gas reserves constituting 10% or more of the Engineered Value of all
proved, undeveloped reserves of the Credit Parties as set forth in the most
recently delivered Reserve Report.

 

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

 

“Remedial Work” has the meaning assigned such term in Section 8.09(a).

 

“Required Lenders” means, (a) if there are two or more Lenders, (i) at any time
while no Loans are outstanding and no LC Exposure exists, Lenders having at
least sixty-six and two-thirds percent (66-2/3%) of the Aggregate Maximum Credit
Amounts, and (ii) at any time while any Loans are outstanding or any LC Exposure
exists, Lenders holding at least sixty-six and two-thirds percent (66-2/3%) of
the outstanding aggregate principal amount of the Loans and participation
interests in Letters of Credit (without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(c)), or (b) if there is only one
Lender, such Lender; provided that the Maximum Credit Amounts and the principal
amount of the Loans and participation interests in Letters of Credit of the
Defaulting Lenders (if any) shall be excluded from the determination of Required
Lenders.

 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st (or
December 31st) or July 1st (or June 30th), or such other date in the event of an
Interim Redetermination, the oil and gas reserves attributable to the Oil and
Gas Properties of the Credit Parties, together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the pricing
assumptions consistent with the Administrative Agent’s lending requirements at
the time.

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

 

“Restricted Party” means a Person (including any country or any government of a
country, any agency of the government of a country, and any organization
directly or indirectly controlled by any country or its government):

 

--------------------------------------------------------------------------------


 

(a)           that is listed on any Sanctions List (whether designated by name
or by reason of being included in a class of Person);

 

(b)           that is domiciled, registered as located or having its main place
of business in, or is incorporated under the laws of, a country which is subject
to Sanctions Laws; or

 

(c)           that is directly or indirectly owned or controlled by a Person
referred to in (a) or (b) above.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any Person
or any payment (whether in cash, securities or other Property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in any Person or any option, warrant or other right to acquire any
such Equity Interests in any Person.  For the avoidance of doubt, Acquisition
Related Costs and payments required under the CPDA shall not be considered
Restricted Payments.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

 

“Sabine Parent Guaranty” means that certain Parent Guaranty dated as of
November 22, 2013 by and between Jones Parent and Sabine Mid-Continent LLC.

 

“Sanctions Authority” means the United Nations, the European Union, any member
of the European Union, the United States of America and any governmental
authority acting on behalf of any of them in connection with Sanctions Laws.

 

“Sanctions Laws” means the economic or financial sanctions laws or regulations
and trade embargoes, and the prohibitions, restrictive measures, decisions,
executive orders or notices from regulators in connection with such economic
sanctions laws or regulations and trade embargoes, in each case implemented,
adopted, imposed, administered, enacted or enforced by any Sanctions Authority.

 

“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities published in connection with Sanctions Laws by
any Sanctions Authority.

 

“Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).

 

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Bank, the Hedge Banks, and the other Persons (if any) the
Indebtedness owing to which is or is purported to be secured by the Collateral
under the terms of the Security Instruments.

 

“Security Instruments” means the Guarantee and Collateral Agreement, mortgages,
deeds of trust and other agreements and instruments described or referred to in
Exhibit E, and any and all other agreements and instruments now or hereafter
executed and delivered by any Credit Party as security for the payment or
performance of the Indebtedness (other than (a) Swap Agreements with the Lenders
or any Affiliate of a Lender, (b) agreements, instruments or other documents
entered into for the provision of Bank Products, or (c) assignment,
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Indebtedness pursuant to this Agreement), as such
agreements and instruments may be amended, modified, supplemented or restated
from time to time.

 

“Senior Secured Debt” means all Indebtedness arising under the Loan Documents.

 

“Senior Unsecured Debt Incurrence” means the incurrence of any senior unsecured
Debt of the Borrower, Jones Parent or any Subsidiary permitted under
Section 9.02(h).

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

--------------------------------------------------------------------------------


 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subsidiary” of a Person means (a) a corporation, partnership, joint venture,
limited liability company or other business entity of which at least a majority
of the outstanding Equity Interests having by the terms thereof ordinary voting
power to elect a majority of the board of directors, managers or other Governing
Body (irrespective of whether or not at the time Equity Interests of any other
class or classes of such Person shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more of its Subsidiaries or such Person
and one or more of its Subsidiaries, and (b) any partnership of which such
Person or any of its Subsidiaries is a general partner.  Unless otherwise
indicated herein, each reference to the term “Subsidiary” shall mean a
Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means (a) each existing Domestic Subsidiary of the
Borrower other than any Excluded Subsidiary and (b) each future Domestic
Subsidiary of the Borrower that guarantees the Indebtedness pursuant to
Section 8.13(b).

 

“Subject Acquisition” has the meaning assigned such term in Section 9.16(d)(i).

 

“Swap Agreement” means any transaction or agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement,
whether exchange traded, “over-the-counter” or otherwise, involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, whether or not any such transaction is
governed by or subject to any master agreement.  For the avoidance of doubt,
(a) a Swap Agreement governed by a master agreement, including any master
agreement published by the International Swaps and Derivatives
Association, Inc., shall be deemed entered into when such individual Swap
Agreement is entered into without regard to the date on which such master
agreement is entered into, and (b) any hedge position or hedging arrangement of
the type described in the immediately preceding sentence shall be considered a
Swap Agreement regardless of whether a written agreement or written confirmation
is entered into.

 

“Swap Event” means the occurrence of any Swap Termination or any modification to
any Swap Agreement, in each case to the extent that, after taking into account
the net hedging position under all then outstanding Swap Agreements of the
Borrower and its Subsidiaries taken as a whole (including any Swap Agreements
entered into concurrently with such Swap Termination or modification), such Swap
Termination or such modification could reasonably be expected to reduce the
Borrowing Base assuming that a redetermination thereof was then being effected
(the amount of such reduction being referred to as the “Swap Event Reduction
Amount”).

 

“Swap Event Reduction Amount” has the meaning assigned in the definition of
“Swap Event”.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination” means any assignment, termination, sale or unwind of any
hedge position under any Swap Agreement prior to its maturity or the creation of
any off-setting position (whether evidenced by a floor, put or Swap Agreement)
with respect to any such position.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as

 

--------------------------------------------------------------------------------


 

the mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income Taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

“Target Oil and Gas Properties” has the meaning assigned such term in
Section 9.16(d)(i).

 

“Tax Receivable Agreement” means that certain Tax Receivable Agreement dated as
of July 29, 2013 by and among Jones Parent, the Borrower and each of the Members
(as defined therein).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Termination Date” means the earliest of (i) the Maturity Date, (ii) the date of
termination of the Commitments pursuant to Section 2.06 and (iii) the date of
termination of the Commitments pursuant to Section 10.02.

 

“Total Debt” means, at any date, all Debt of Jones Parent and its Consolidated
Subsidiaries.

 

“Total Leverage Ratio” means, as of the last day of each fiscal quarter, the
ratio of (a) Total Debt as of such date to (b) EBITDAX for the period of four
consecutive fiscal quarters ending on such date.

 

“Transactions” means the execution, delivery and performance by the Borrower or
any Guarantor of this Agreement and each other Loan Document to which it is a
party, the borrowing of Loans and the use of the proceeds thereof, the issuance
of Letters of Credit hereunder and the grant of Liens by any Credit Party on
Mortgaged Properties and other Properties pursuant to the Security Instruments.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the LIBO Rate.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(e).

 

“Voting Securities” means, with respect to any Person, Equity Interests of any
class or kind having the power to vote for the election of the members of the
Governing Body of such Person.

 

“Wells Fargo” has the meaning assigned in the introductory paragraph to this
Agreement.

 

Section 1.03          Types of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings, respectively, may be classified and referred to
by Type (e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

 

Section 1.04          Terms Generally; Rules of Construction.  The definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  The word “or” is not exclusive unless expressly
provided for otherwise.  Unless the context or express language requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth in the Loan
Documents), (b) any reference herein to any law shall be construed as referring
to such law as amended, modified, codified or reenacted, in

 

--------------------------------------------------------------------------------


 

whole or in part, and in effect from time to time, (c) any reference herein to
any Person shall be construed to include such Person’s successors and assigns
(subject to the restrictions contained in the Loan Documents), (d) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) with respect to the determination of any time period, the
word “from” means “from and including” and the word “to” means “to and
including” and (f) any reference herein to Articles, Sections, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Annexes, Exhibits and Schedules to, this Agreement.  No provision of this
Agreement or any other Loan Document shall be interpreted or construed against
any Person solely because such Person or its legal representative drafted such
provision.

 

Section 1.05          Accounting Terms and Determinations.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP as then in effect.  Notwithstanding
the foregoing, if at any time any change in GAAP or the application thereof (in
any event, the “Subject Change”), would affect the computation of any financial
ratio or requirement set forth in this Agreement, and either the Borrower or the
Majority Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change (subject to the
approval of the Majority Lenders); provided that, until so amended,
(i) regardless of whether such request is made before or after such Subject
Change, such ratio or requirement shall continue to be computed in accordance
with GAAP without giving effect to such Subject Change, and (ii) the Borrower
shall provide to the Administrative Agent financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such Subject Change. Notwithstanding the
foregoing clause (c), for purposes of this Agreement, (i) any lease that was
treated as an operating lease under GAAP at the time it was entered into and
that later becomes a Capital Lease as a result of the change in GAAP that occurs
upon a conversion to International Financial Reporting Standards during the life
of such lease, including any renewals, shall be treated as an operating lease
for all purposes under this Agreement including the treatment of assets in
calculating, among other things, EBITDAX or Debt, and (ii) any lease that is
entered into after the occurrence of the change in GAAP discussed in the
foregoing clause (i) shall be given the treatment provided for under GAAP, as so
amended, for all purposes under this Agreement including the treatment of assets
in calculating, among other things, EBITDAX.

 

ARTICLE II
The Credits

 

Section 2.01          Commitments.  Subject to the terms and conditions set
forth herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the total Revolving Credit Exposures exceeding the total
Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, repay and reborrow the
Loans.

 

--------------------------------------------------------------------------------

 

Section 2.02          Loans and Borrowings.

 

(a)           Borrowings; Several Obligations.  Each Loan shall be made as part
of a Borrowing consisting of Loans made by the Lenders ratably in accordance
with their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)           Types of Loans.  Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

(c)           Minimum Amounts; Limitation on Number of Borrowings.  At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000.  At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000; provided that, notwithstanding
the foregoing, an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.08(e).  Borrowings of more than one Type may be outstanding at the
same time, provided that there shall not at any time be more than a total of ten
Eurodollar Borrowings outstanding.  Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

(d)           Notes.  Any Lender may request that Loans made by it be evidenced
by a Note.  In such event, the Borrower shall prepare, execute and deliver to
such Lender a Note, dated, in the case of (i) any Lender party hereto as of the
date of this Agreement, as of the date of this Agreement, or (ii) any Lender
that becomes a party hereto pursuant to an Assignment and Assumption, as of the
effective date of the Assignment and Assumption, payable to such Lender in a
principal amount equal to its Maximum Credit Amount as in effect on such date,
and otherwise duly completed.  In the event that any Lender’s Maximum Credit
Amount increases or decreases for any reason (whether pursuant to Section 2.06,
Section 12.04(b) or otherwise), and the Borrower had previously delivered such
Lender one or more Notes, such Lender may request a new Note, and in such event
the Borrower shall deliver or cause to be delivered on the effective date of
such increase or decrease, a new Note payable to such Lender in a principal
amount equal to its Maximum Credit Amount after giving effect to such increase
or decrease, and otherwise duly completed, against return of the Note(s) so
replaced.  The date, amount, Type, interest rate and, if applicable, Interest
Period of each Loan made (or deemed to be made) by each Lender, and all payments
made on account of the principal thereof, shall be recorded by such Lender on
its books for its Note, and, prior to any transfer, may be endorsed by such
Lender on a schedule attached to such Note or any continuation thereof or on any
separate record maintained by such Lender.  Failure to make any such notation or
to attach a schedule shall not affect any Lender’s or

 

--------------------------------------------------------------------------------


 

the Borrower’s rights or obligations in respect of such Loans or affect the
validity of such transfer by any Lender of its Note.

 

Section 2.03          Requests for Borrowings.  To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 12:00 noon, Houston,
Texas time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 12:00 noon, Houston, Texas
time, one Business Day before the date of the proposed Borrowing; provided that
no such notice shall be required for any deemed request of an ABR Borrowing to
finance the reimbursement of an LC Disbursement as provided in Section 2.08(e). 
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery, telecopy (or by electronic transmittal
(e-mail) if arrangements for doing so have been approved by the Administrative
Agent) to the Administrative Agent of a written Borrowing Request in
substantially the form of Exhibit B and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)            the aggregate amount of the requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;

 

(v)           the amount equal to the lesser of the Aggregate Maximum Credit
Amounts and the then effective Borrowing Base, the current total Revolving
Credit Exposures (without regard to the requested Borrowing) and the pro forma
total Revolving Credit Exposures (giving effect to the requested Borrowing); and

 

(vi)          the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed the
total Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and
the then effective Borrowing Base).

 

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

--------------------------------------------------------------------------------


 

Section 2.04          Interest Elections.

 

(a)           Conversion and Continuance.  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.04.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)           Interest Election Requests.  To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy (or by electronic transmittal,
if arrangements for doing so have been approved by the Administrative Agent) to
the Administrative Agent of a written Interest Election Request in substantially
the form of Exhibit C and signed by the Borrower.

 

(c)           Information in Interest Election Requests.  Each telephonic and
written (including electronically transmitted) Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to Section 2.04(c)(iii) and
(iv) shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Notice to Lenders by the Administrative Agent.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

--------------------------------------------------------------------------------


 

(e)           Effect of Failure to Deliver Timely Interest Election Request and
Events of Default and Borrowing Base Deficiencies on Interest Election.  If the
Borrower fails to deliver a timely Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing. 
Notwithstanding any contrary provision hereof, if an Event of Default or a
Borrowing Base Deficiency has occurred and is continuing:  (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing (and any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective)
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

Section 2.05          Funding of Borrowings.

 

(a)           Funding by Lenders.  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., Houston, Texas time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account designated by the Borrower in the applicable Borrowing Request; provided
that ABR Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.08(e) shall be remitted by the Administrative Agent to the
Issuing Bank.  Except as set forth in Section 5.04, nothing herein shall be
deemed to obligate any Lender to obtain the funds for its Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for its Loan in any particular place or
manner.

 

(b)           Presumption of Funding by Lenders.  Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

--------------------------------------------------------------------------------


 

Section 2.06          Termination and Reduction of Aggregate Maximum Credit
Amounts.

 

(a)           Scheduled Termination of Commitments.  Unless previously
terminated, the Commitments shall terminate on the Maturity Date.  If at any
time the Aggregate Maximum Credit Amounts or the Borrowing Base is terminated or
reduced to zero, then the Commitments shall terminate on the effective date of
such termination or reduction.

 

(b)           Optional Termination and Reduction of Aggregate Credit Amounts.

 

(i)            The Borrower may at any time terminate, or from time to time
reduce, the Aggregate Maximum Credit Amounts; provided that (A) each reduction
of the Aggregate Maximum Credit Amounts shall be in an amount that is an
integral multiple of $1,000,000 and not less than $1,000,000 and (B) the
Borrower shall not terminate or reduce the Aggregate Maximum Credit Amounts if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 3.04(c), the total Revolving Credit Exposures would exceed the total
Commitments.

 

(ii)           The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable; provided
that a notice of termination of the Aggregate Maximum Credit Amounts delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Aggregate Maximum Credit Amounts shall be permanent and may not
be reinstated.  Each reduction of the Aggregate Maximum Credit Amounts shall be
made ratably among the Lenders in accordance with each Lender’s Applicable
Percentage.

 

Section 2.07          Borrowing Base.

 

(a)           Borrowing Base.  As set forth in Amendment No. 9, for the period
from and including the Amendment No. 9 Effective Date to but excluding the first
Redetermination Date thereafter, the amount of the Borrowing Base shall be
$625,000,000.  Notwithstanding the foregoing, the Borrowing Base may be subject
to further adjustments from time to time pursuant to Section 8.12(c) or
Section 9.11(d).

 

(b)           Scheduled and Interim Redeterminations.  The Borrowing Base shall
be redetermined semi-annually in accordance with this Section 2.07 (a “Scheduled
Redetermination”), and, subject to Section 2.07(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Administrative
Agent, the Issuing Bank and the Lenders on or about April 1 and October 1 of
each year, commencing April 1, 2015.  In addition, the Borrower may, by
notifying the Administrative Agent thereof, and the Administrative Agent may, at
the direction of the Required Lenders, by notifying the Borrower thereof, each
elect to cause the Borrowing Base to be redetermined once between each

 

--------------------------------------------------------------------------------


 

Scheduled Redetermination (together with any redetermination described in the
immediately following sentence, an “Interim Redetermination”) in accordance with
this Section 2.07.  In addition to any Interim Redetermination described in the
immediately preceding sentence, upon the occurrence and during the continuance
of any Redetermination Event, the Administrative Agent or the Required Lenders
may, by notifying the Borrower thereof, elect to cause an additional
redetermination of the Borrowing Base.

 

(c)           Scheduled and Interim Redetermination Procedure.

 

(i)            Each Scheduled Redetermination and each Interim Redetermination
shall be effectuated as follows:  Upon receipt by the Administrative Agent of
(A) the Reserve Report and the certificate required to be delivered by the
Borrower to the Administrative Agent, in the case of a Scheduled
Redetermination, pursuant to Section 8.11(a) and (c), and, in the case of an
Interim Redetermination, pursuant to Section 8.11(b) and (c) and (B) such other
reports, data and supplemental information, including, without limitation, the
information provided pursuant to Section 8.11(c), as may, from time to time, be
reasonably requested by the Required Lenders (the Reserve Report, such
certificate and such other reports, data and supplemental information being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall, in good faith, propose a new
Borrowing Base (the “Proposed Borrowing Base”) based upon such information and
such other information (including, without limitation, the status of title
information with respect to the Oil and Gas Properties as described in the
Engineering Reports and the existence of any other Debt) as the Administrative
Agent deems appropriate in its sole discretion and consistent with its normal
oil and gas lending criteria as it exists at the particular time.  In no event
shall the Proposed Borrowing Base exceed the Aggregate Maximum Credit Amounts.

 

(ii)           The Administrative Agent shall notify the Borrower and the
Lenders of the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

 

(A)          in the case of a Scheduled Redetermination, (1) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrower pursuant to Section 8.11(a) and (c) in a timely and
complete manner, then on or before the March 15th and September 15th of such
year following the date of delivery or (2) if the Administrative Agent shall not
have received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.11(a) and (c) in a timely and complete manner, then
promptly after the Administrative Agent has received complete Engineering
Reports from the Borrower and has had a reasonable opportunity to determine the
Proposed Borrowing Base in accordance with Section 2.07(c)(i); and

 

(B)          in the case of an Interim Redetermination, promptly, and in any
event, within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.

 

(iii)          Any Proposed Borrowing Base that would increase the Borrowing
Base then in effect must be approved or deemed to have been approved by all of
the Lenders as

 

--------------------------------------------------------------------------------


 

provided in this Section 2.07(c)(iii); and any Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect must be approved or
be deemed to have been approved by the Required Lenders as provided in this
Section 2.07(c)(iii).  Upon receipt of the Proposed Borrowing Base Notice, each
Lender shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base.  If, at the end of such 15-day period, any Lender has not communicated its
approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be an approval of the Proposed Borrowing Base.  If, at the
end of such 15-day period, all of the Lenders, in the case of a Proposed
Borrowing Base that would increase the Borrowing Base then in effect, or the
Required Lenders, in the case of a Proposed Borrowing Base that would decrease
or maintain the Borrowing Base then in effect, have approved or deemed to have
approved, as aforesaid, the Proposed Borrowing Base, then the Proposed Borrowing
Base shall become the new Borrowing Base, effective on the date specified in
Section 2.07(d).  If, however, at the end of such 15-day period, all of the
Lenders or the Required Lenders, as applicable, have not approved or deemed to
have approved, as aforesaid, the Proposed Borrowing Base, then the
Administrative Agent shall poll the Lenders to ascertain the highest Borrowing
Base then acceptable to all of the Lenders or the Required Lenders, as
applicable, and, so long as such amount does not increase the Borrowing Base
then in effect, such amount shall become the new Borrowing Base, effective on
the date specified in Section 2.07(d).

 

(d)           Effectiveness of a Redetermined Borrowing Base.  After a
redetermined Borrowing Base is approved or is deemed to have been approved by
all of the Lenders or the Required Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall promptly notify the
Borrower and the Lenders of the amount of the redetermined Borrowing Base (the
“New Borrowing Base Notice”), and such amount shall become the new Borrowing
Base, effective and applicable to the Borrower, the Administrative Agent, the
Issuing Bank and the Lenders:

 

(i)            in the case of a Scheduled Redetermination, (A) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrower pursuant to Section 8.11(a) and (c) in a timely and
complete manner, then on or about April 1 or October 1, as applicable, following
such notice, or (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.11(a) and (c) in a timely and complete manner, then on the Business
Day next succeeding delivery of such notice; and

 

(ii)           in the case of an Interim Redetermination, on the Business Day
next succeeding delivery of such notice.

 

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e), Section 8.12(c) or
Section 9.11(d), whichever occurs first.  Notwithstanding the foregoing, no
Scheduled Redetermination or Interim Redetermination shall become effective
until the New Borrowing Base Notice related thereto is received by the Borrower.

 

--------------------------------------------------------------------------------


 

(e)           Mandatory Reductions in the Borrowing Base.  In addition to the
Borrowing Base redeterminations otherwise provided for in this Section 2.07, the
Borrowing Base shall be automatically reduced as follows:

 

(i)            Effective immediately upon each Senior Unsecured Debt Incurrence,
the Borrowing Base then in effect shall be automatically reduced on the date of
such incurrence by an amount equal to 25% of the principal amount of such Senior
Unsecured Debt Incurrence;

 

(ii)           With respect to any Oil and Gas Disposition, if, after giving
effect thereto, the sum of the aggregate Engineered Value of the Oil and Gas
Properties covered by all Oil and Gas Dispositions made since the immediately
preceding Scheduled Redetermination Date (as reasonably determined by the
Administrative Agent), exceeds five percent (5%) of the Borrowing Base then in
effect, then the Borrowing Base shall automatically be reduced on the date such
Oil and Gas Disposition is effected by an amount equal to the value, if any,
assigned to the Oil and Gas Properties subject to such Oil and Gas Disposition
in the then-effective Borrowing Base, as reasonably determined by the Required
Lenders; and

 

(iii)          With respect to any Swap Event, if, after giving effect thereto,
the sum of all Swap Event Reduction Amounts in respect of all Swap Events that
have occurred since the immediately preceding Scheduled Redetermination Date (as
reasonably determined by the Administrative Agent), exceeds five percent (5%) of
the Borrowing Base then in effect, then the Borrowing Base shall automatically
be reduced on the date such Swap Event is effected by an amount equal to the
Swap Event Reduction Amount in respect thereof, as reasonably determined by the
Required Lenders.

 

Section 2.08          Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of dollar denominated Letters of Credit
for its own account in a form reasonably acceptable to the Administrative Agent
and the Issuing Bank, at any time and from time to time during the Availability
Period; provided that the Borrower may not request the issuance, amendment,
renewal or extension of Letters of Credit hereunder if a Borrowing Base
Deficiency exists at such time or would exist as a result thereof.  In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (not less than five (5) Business Days in
advance of the requested date of issuance, amendment, renewal or extension) a
notice:

 

--------------------------------------------------------------------------------


 

(i)            requesting the issuance of a Letter of Credit or identifying the
Letter of Credit to be amended, renewed or extended;

 

(ii)           specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day);

 

(iii)          specifying the date on which such Letter of Credit is to expire
(which shall comply with Section 2.08(c));

 

(iv)          specifying the amount of such Letter of Credit;

 

(v)           specifying the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit; and

 

(vi)          specifying the amount of the then effective Borrowing Base and
whether a Borrowing Base Deficiency exists at such time, the current total
Revolving Credit Exposures (without regard to the requested Letter of Credit or
the requested amendment, renewal or extension of an outstanding Letter of
Credit) and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).

 

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the total Revolving Credit
Exposures shall not exceed the total Commitments (i.e. the lesser of the
Aggregate Maximum Credit Amounts and the then effective Borrowing Base).

 

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit.  The letter of credit application shall be
amended to the extent necessary to make it consistent with the terms of this
Agreement.

 

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is ten days prior to the Maturity Date; provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(ii) above).

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in Section 2.08(e), or of any

 

--------------------------------------------------------------------------------


 

reimbursement payment required to be refunded to the Borrower for any reason. 
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.08(d) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default, the existence of a
Borrowing Base Deficiency or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

(e)           Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Houston, Texas time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., Houston, Texas time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, Houston, Texas time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., Houston, Texas time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if the Borrower fails to so reimburse such LC Disbursement by such time, the
Borrower shall, subject to the conditions to Borrowing set forth herein, be
deemed to have requested, and the Borrower does hereby request under such
circumstances, that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing.  If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
Section 2.08(e), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.08(e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.  Any payment made by a Lender
pursuant to this Section 2.08(e) to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

(f)            Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft

 

--------------------------------------------------------------------------------

 

or other document that does not comply with the terms of such Letter of Credit
or any Letter of Credit Agreement, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.08(f), constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder (other than payment in full).  Neither the Administrative Agent, the
Lenders nor the Issuing Bank, nor any of their Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised all requisite care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

 

(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, until the Borrower shall have reimbursed the Issuing Bank
for such LC Disbursement (either with its own funds or a Borrowing under
Section 2.08(e)), the unpaid amount thereof shall bear interest, for each day
from and including the date such LC Disbursement is made to but excluding the
date that the Borrower reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Loans.  Interest accrued pursuant to this
Section 2.08(h) shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
Section 2.08(e) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 

--------------------------------------------------------------------------------


 

(i)            Replacement of the Issuing Bank.  The Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank.  The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank.  At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 3.05(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of the Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of the Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)            Cash Collateralization.  If (i) any Event of Default shall occur
and be continuing and the Borrower receives notice from the Administrative Agent
or the Required Lenders demanding the deposit of cash collateral pursuant to
this Section 2.08(j), (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), or (iii) the Borrower is otherwise
required to provide cash collateral to secure the Fronting Exposure with respect
to any Defaulting Lender, then the Borrower shall deposit, in an account with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Secured Parties, an amount in cash equal to (x) in the case of an
Event of Default, the LC Exposure, (y) in the case of a payment required by
Section 3.04(c), the amount of such excess as provided in Section 3.04(c), and
(z) in the case of a Defaulting Lender, the amount as required in
Section 5.06(d), in any event, as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower or any Guarantor described
in Section 10.01(h) or Section 10.01(i).  The Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank and the Secured
Parties, an exclusive first priority and continuing perfected security interest
in and Lien on such account and all cash, checks, drafts, certificates and
instruments, if any, from time to time deposited or held in such account, all
deposits or wire transfers made thereto, any and all investments purchased with
funds deposited in such account, all interest, dividends, cash, instruments,
financial assets and other Property from time to time received, receivable or
otherwise payable in respect of, or in exchange for, any or all of the
foregoing, and all proceeds, products, accessions, rents, profits, income and
benefits therefrom, and any substitutions and replacements therefor.  The
Borrower’s obligation to deposit amounts pursuant to this Section 2.08(j) shall
be absolute and unconditional, without regard to whether any beneficiary of any
such Letter of Credit has attempted to draw down all or a portion of such amount
under the terms of a Letter of Credit, and, to the fullest extent permitted by
applicable law, shall not be subject to any defense or be affected by a right of
set-off, counterclaim or recoupment which the Borrower or any Guarantor may now
or hereafter have against any such beneficiary, the Issuing Bank, the
Administrative Agent, the Lenders or any other Person for any reason
whatsoever.  Such deposit shall be held as collateral securing the payment and
performance of the Borrower’s or the Guarantors’ obligations under this
Agreement

 

--------------------------------------------------------------------------------


 

and the other Loan Documents.  The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and to the extent not so applied, shall be held
for the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other obligations of the Borrower and the Guarantors under
this Agreement or the other Loan Documents.  If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, and the Borrower is not otherwise required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c), then such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.

 

(k)           Certain Limitations.  Notwithstanding anything herein to the
contrary, in addition to such other conditions and terms that are expressly
provided in this Agreement, the Issuing Bank shall not be required to issue,
increase, or extend any Letter of Credit hereunder (i) if such Letter of Credit
is not a standby letter of credit or a letter of credit supporting the repayment
of indebtedness for borrowed money of any Person, (ii) if such Letter of Credit
is not governed by (A) the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600, or
(B) the International Standby Practices (ISP98), International Chamber of
Commerce Publication No. 590, in either case, including any subsequent revisions
thereof approved by a Congress of the International Chamber of Commerce and
adhered to by the Issuing Bank, (iii) if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing, increasing or extending such Letter of
Credit, or any Governmental Requirement applicable to the Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance, increase or
extension of letters of credit generally or such Letter of Credit in particular,
or (iv) if any Lender is at such time a Defaulting Lender hereunder, unless the
Issuing Bank has entered into reasonably satisfactory arrangements with the
Borrower or such Lender to eliminate the Issuing Bank’s risk with respect to
such Lender.

 

ARTICLE III
Payments of Principal and Interest; Prepayments; Fees

 

Section 3.01          Repayment of Loans.  The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Termination Date.

 

--------------------------------------------------------------------------------


 

Section 3.02          Interest.

 

(a)           ABR Loans.  The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.

 

(b)           Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing
shall bear interest at the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

 

(c)           Post-Default Rate.  Notwithstanding the foregoing, (i) if an Event
of Default under Section 10.01(a), (b), (i) or (j) has occurred and is
continuing, then all outstanding Senior Secured Debt (other than interest) shall
bear interest, after as well as before judgment, at a rate per annum equal to
(x) in the case of principal of any Loan, two percent (2%) plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section or (y) in the case of any other amount, two percent (2%) plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section, but
in no event to exceed the Highest Lawful Rate, and (ii) if any other Event of
Default has occurred and is continuing and the Required Lenders so elect, then
all outstanding Senior Secured Debt (other than interest) shall bear interest,
after as well as before judgment, at a rate per annum equal to (x) in the case
of principal of any Loan, two percent (2%) plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section or (y) in the
case of any other amount, two percent (2%) plus the rate applicable to ABR Loans
as provided in paragraph (a) of this Section, but in no event to exceed the
Highest Lawful Rate.

 

(d)           Interest Payment Dates.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and on the
Termination Date; provided that (i) interest accrued pursuant to
Section 3.02(c) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than an optional prepayment of an ABR Loan
prior to the Termination Date), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment, and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)           Interest Rate Computations.  All interest hereunder shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), except that interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate or LIBO Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error, and be binding upon the parties hereto.

 

Section 3.03          Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

 

--------------------------------------------------------------------------------


 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or

 

(b)           the Administrative Agent is advised by the Required Lenders that
the LIBO Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing, provided, however, that upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Loans.

 

Section 3.04          Prepayments.

 

(a)           Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with Section 3.04(b).  Partial optional
prepayments pursuant to this Section 3.04 shall be in an aggregate principal
amount of $500,000 or any whole multiple of $500,000 in excess thereof.

 

(b)           Notice and Terms of Optional Prepayment.  The Borrower shall
notify the Administrative Agent by telephone (confirmed by hand delivery or
telecopy, or by electronic transmittal, if arrangements for doing so have been
approved by the Administrative Agent) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Borrowing, not later than 12:00 noon,
Houston, Texas time, three Business Days before the date of prepayment, or
(ii) in the case of prepayment of an ABR Borrowing, not later than 12:00 noon,
Houston, Texas time, one Business Day before the date of prepayment.  Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Aggregate Maximum Credit Amounts as contemplated by
Section 2.06, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.06.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 3.02.

 

(c)           Mandatory Prepayments.

 

(i)            If, after giving effect to any termination or reduction of the
Aggregate Maximum Credit Amounts pursuant to Section 2.06(b), the total
Revolving Credit Exposures exceeds the total Commitments, then the Borrower
shall (A) prepay the Borrowings

 

--------------------------------------------------------------------------------


 

on the date of such termination or reduction in an aggregate principal amount
equal to such excess, and (B) if after prepaying all of the Borrowings any
excess remains as a result of an LC Exposure not then covered by cash collateral
as provided in Section 2.08(j), pay to the Administrative Agent on behalf of the
Lenders an amount which, together with then-existing cash collateral, is
necessary to fully cover such LC Exposure, to be held as cash collateral as
provided in Section 2.08(j).

 

(ii)           Upon any redetermination of or adjustment to the amount of the
Borrowing Base in accordance with Section 2.07 (other than pursuant to
Section 2.07(e)) or in accordance with Section 8.12(c), if the total Revolving
Credit Exposures exceeds the lesser of the Aggregate Maximum Credit Amounts and
the redetermined or adjusted Borrowing Base, then the Borrower shall (A) prepay
the Borrowings in an aggregate principal amount equal to such excess, and (B) if
any excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in
Section 2.08(j).  The Borrower shall be obligated to make such prepayment and/or
deposit of cash collateral within ninety (90) days with an amount of not less
than one-half (½) of such prepayment to be paid or deposited within forty-five
(45) days following its receipt of the New Borrowing Base Notice in accordance
with Section 2.07(d) or the date the adjustment occurs; provided that all
payments required to be made pursuant to this Section 3.04(c)(ii) must be made
on or prior to the Termination Date.

 

(iii)          Upon each reduction of the Borrowing Base pursuant to
Section 2.07(e), if the total Revolving Credit Exposures exceeds the lesser of
the Aggregate Maximum Credit Amounts and the Borrowing Base as reduced, then the
Borrower shall, on the effective date of such reduction, (A) prepay the
Borrowings in an aggregate principal amount equal to such excess, and (B) if any
excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in
Section 2.08(j).

 

(iv)          Each prepayment of Borrowings pursuant to this
Section 3.04(c) shall be applied, first, ratably to any ABR Borrowings then
outstanding, and, second, to any Eurodollar Borrowings then outstanding, and if
more than one Eurodollar Borrowing is then outstanding, to each such Eurodollar
Borrowing in order of priority beginning with the Eurodollar Borrowing with the
least number of days remaining in the Interest Period applicable thereto and
ending with the Eurodollar Borrowing with the most number of days remaining in
the Interest Period applicable thereto.

 

(v)           Each prepayment of Borrowings pursuant to this Section 3.04(c) 
shall be applied ratably to the Loans included in the prepaid Borrowings. 
Prepayments pursuant to this Section 3.04(c)  shall be accompanied by accrued
interest to the extent required by Section 3.02.

 

(d)           No Premium or Penalty.  Prepayments permitted or required under
this Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

 

--------------------------------------------------------------------------------


 

Section 3.05          Fees.

 

(a)           Commitment Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee (the “Commitment Fee”),
which shall accrue at the rate per annum equal to the Applicable Margin for
Commitment Fees on the average daily amount of the unused amount of the
Commitment of such Lender during the period from and including the date of this
Agreement to but excluding the Termination Date.  Accrued Commitment Fees shall
be payable in arrears on the last day of March, June, September and December of
each year and on the Termination Date.  All Commitment Fees shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

(b)           Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to such Lender’s participations in Letters of Credit, which shall accrue
at the same Applicable Margin used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date of this Agreement to but excluding
the later of the date on which such Lender’s Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, provided that in no event
shall such fee be less than $750 during any year, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
this Agreement to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure. 
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the date of this Agreement; provided that all such fees shall be
payable on the Termination Date and any such fees accruing after the Termination
Date shall be payable on demand.  Any other fees payable to the Issuing Bank
pursuant to this Section 3.05(b) shall be payable within 10 days after demand. 
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days, unless such computation would exceed the Highest Lawful Rate,
in which case interest shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

(c)           Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs

 

Section 4.01          Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)           Payments by the Borrower.  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC

 

--------------------------------------------------------------------------------


 

Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 12:00 noon, Houston, Texas time, on the date
when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim (other than deductions and withholdings
required by applicable law as provided in Section 5.03(a)).  Fees, once paid,
shall be fully earned and shall not be refundable under any circumstances.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices specified in
Section 12.01, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments hereunder shall be made in dollars.

 

(b)           Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Affiliate thereof (as to which the provisions of this
Section 4.01(c) shall apply) but not including any Affiliate that is a financial
institution, insurance company, commercial bank, investment bank, or any other
entity that is an “accredited investor” (as defined in Regulation D enacted by
the SEC pursuant to the Securities Act of 1933,

 

--------------------------------------------------------------------------------


 

as amended) that extends credit or buys loans as one of its businesses.  The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

 

Section 4.02          Presumption of Payment by the Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

Section 4.03          Certain Deductions by the Administrative Agent.  If any
Lender shall fail to make any payment required to be made by it pursuant to
Section 2.05(b), Section 2.08(d), Section 2.08(e) or Section 4.02 then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.  After
acceleration or maturity of the Loans, all principal will be paid ratably as
provided in Section 10.02(c).

 

Section 4.04          Disposition of Proceeds.  The Security Instruments contain
an assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Secured Parties of all of the
Borrower’s or Guarantors’ interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property that constitutes Oil and Gas Properties.  The Security Instruments
further provide in general for the application of such proceeds to the
satisfaction of the Indebtedness and other obligations described therein and
secured thereby.  Notwithstanding the assignment contained in such Security
Instruments, until the occurrence of an Event of Default, (a) the Administrative
Agent and the Lenders agree that they will neither notify the purchaser or
purchasers of such production nor take any other action to cause such proceeds
to be remitted to the Administrative Agent or the Lenders, but the Lenders will
instead permit such proceeds to be paid to the applicable Credit Parties, and
(b) the Lenders hereby authorize the Administrative Agent to take such actions
as may be necessary to cause such proceeds to be paid to the applicable Credit
Parties.

 

--------------------------------------------------------------------------------


 

ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality; Defaulting Lender

 

Section 5.01          Increased Costs.

 

(a)           Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any reserve requirement reflected in the
Adjusted LIBO Rate); or

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the Issuing Bank
determines that any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
the Issuing Bank’s capital or on the capital of such Lender’s or the Issuing
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the Issuing Bank, to a level below that which such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

 

(c)           Certificates.  A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
Section 5.01(a) or (b) shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)           Effect of Failure or Delay in Requesting Compensation.  Failure or
delay on the part of any Lender or the Issuing Bank to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s or
the Issuing Bank’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender or the Issuing Bank pursuant to
this Section 5.01 for any increased costs or reductions incurred more than 365
days prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 365-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

--------------------------------------------------------------------------------

 

Section 5.02                             Break Funding Payments.  In the event
of (a) the payment of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default and including any payment to a Lender as an assignment of an
Eurodollar Loan on a day other than the last day of the Interest Period therefor
as a result of a request by the Borrower pursuant to Section 5.04(b), (b) the
conversion of any Eurodollar Loan into an ABR Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure to borrow (for a
reason other than the failure of a Lender to make a Loan when obligated to do
so), convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market.

 

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

Section 5.03                             Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any Guarantor
under any Loan Document shall be made free and clear of and without deduction or
withholding for any Taxes, except as required by applicable law; provided that
if any withholding agent shall be required by applicable law (as determined in
the good faith discretion of such withholding agent) to deduct or withhold any
Tax from such payments, then (i) such withholding agent shall make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law, and (ii) if such Tax is an Indemnified Tax, the sum payable by the Borrower
or such Guarantor, as applicable, shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions or
withholdings for Indemnified Taxes applicable to additional sums payable under
this Section 5.03(a)), the applicable Recipient receives an amount equal to the
sum it would have received had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

 

(c)                                  Indemnification by the Borrower and
Lenders.

 

(i)                                     The Borrower shall indemnify each
Recipient, within 10 days after written demand therefor, for the full amount of
any Indemnified Taxes payable or paid by such Recipient on or with respect to
any payment by or on account of any obligation of the Borrower

 

--------------------------------------------------------------------------------


 

hereunder (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.03) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate of the Administrative Agent, a Lender or the Issuing
Bank as to the amount of such payment or liability under this Section 5.03 shall
be delivered to the Borrower and shall be conclusive absent manifest error.

 

(ii)                                  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without liming the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c)(D) and (iii) any Excluded Taxes attributable to
such Lender that are paid by the Administrative Agent in connection with any
Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender authorizes the Administrative
Agent to set off and apply any amounts owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to such Lender from
any other source against such amount due to the Administrative Agent under this
clause (c)(ii).

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes by the Borrower or a
Guarantor to a Governmental Authority pursuant to this Section 5.03, the
Borrower or such Guarantor shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Tax Forms.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 5.03(e)(ii)(A) and (ii)(B) below and Section 5.03(f)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

--------------------------------------------------------------------------------


 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding Tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(II)                              executed originals of IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-2 or Exhibit I-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-4 on behalf of each such
direct and indirect partner;

 

--------------------------------------------------------------------------------


 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

 

Each Lender agrees that if any form or certification it previously delivered
pursuant to Section 5.03(e) or Section 5.03(f) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(f)                                   FATCA.  Without limiting the generality of
Section 5.03(e), if a payment made to a Lender or Issuing Bank under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender or Issuing Bank were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or Issuing Bank (as applicable)
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender or Issuing Bank (as applicable) has complied with such Lender’s or
Issuing Bank’s (as applicable) obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (f), “FATCA” shall include any amendments made to FATCA after the
Amendment No. 9 Effective Date.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 5.03 (including by the payment of additional amounts pursuant to this
Section 5.03), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund

 

--------------------------------------------------------------------------------


 

had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)                                 Administrative Agent.  On or before the date
that Wells Fargo (or any successor or replacement Administrative Agent) becomes
the Administrative Agent hereunder, it shall deliver to the Borrower properly
completed and executed originals of either (i) IRS Form W-9, or (ii) such other
documentation as will establish that the Borrower can make payments to the
Administrative Agent without deduction or withholding of any Taxes imposed by
the United States.  The Administrative Agent agrees that if any form or
documentation it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or documentation.

 

(i)                                     FATCA Grandfathering.  For purposes of
determining withholding Taxes imposed under FATCA, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the Borrower
and the Administrative Agent to treat) this Agreement and any Loan as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

(j)                                    Defined Terms.  For purposes of this
Section 5.03, the term “applicable law” includes FATCA and the term “Lender”
includes the Issuing Bank.

 

Section 5.04                             Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 Mitigation Obligations.  If any Lender
requests compensation under Section 5.01, or if the Borrower is required to pay
any Indemnified Tax or additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 5.01 or Section 5.03, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment

 

(b)                                 Replacement of Lenders.  If (i) any Lender
does not consent to any proposed increase in or reaffirmation of the Borrowing
Base, (ii) any Lender is a Defaulting Lender, (iii) in connection with any
consent to or approval of any proposed amendment, waiver, consent or release
with respect to any Loan Document that requires the consent of each Lender or
the consent of each Lender affected thereby, the consent of the Required Lenders
shall have been obtained but any Lender has not so consented to or approved such
proposed amendment, waiver, consent or release, (iv) in connection with any
consent to or approval of any proposed amendment, waiver, consent or release
with respect to any Loan Document that requires the consent of the Required
Lenders, the consent of the Majority Lenders shall have been obtained but any
Lender has not so consented to or approved such proposed amendment, waiver,
consent or release, or (v) any Lender requests compensation under Section 5.01,
or if the Borrower is

 

--------------------------------------------------------------------------------


 

required to pay any Indemnified Tax or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.03,
then, in any such case, (A) the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, and (B) the
Administrative Agent may as to any Defaulting Lender upon notice to such Lender
and the Borrower, require that such Lender assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in Section 12.04),
all its interests, rights and obligations under this Agreement to a permitted
assignee that shall assume such obligations (which assignee may be another
Lender, if such Lender accepts such assignment); provided that such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts).  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.  Each Lender hereby
agrees to make such assignment and delegations required under this Section 5.04.

 

Section 5.05                             Illegality.  Notwithstanding any other
provision of this Agreement, in the event that it becomes unlawful for any
Lender or its applicable lending office to honor its obligation to make or
maintain Eurodollar Loans either generally or having a particular Interest
Period hereunder, then (a) such Lender shall promptly notify the Borrower and
the Administrative Agent thereof and such Lender’s obligation to make such
Eurodollar Loans shall be suspended (the “Affected Loans”) until such time as
such Lender may again make and maintain such Eurodollar Loans and (b) all
Affected Loans which would otherwise be made by such Lender shall be made
instead as ABR Loans (and, if such Lender so requests by notice to the Borrower
and the Administrative Agent, all Affected Loans of such Lender then outstanding
shall be automatically converted into ABR Loans on the date specified by such
Lender in such notice) and, to the extent that Affected Loans are so made as (or
converted into) ABR Loans, all payments of principal which would otherwise be
applied to such Lender’s Affected Loans shall be applied instead to its ABR
Loans.

 

Section 5.06                             Defaulting Lender.

 

(a)                                 Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Majority Lenders and in the definition of Required Lenders.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article XI or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 4.01(c) shall
be applied at such time or times as may be determined by the Administrative
Agent as follows:

 

--------------------------------------------------------------------------------


 

first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Bank hereunder;
third, to serve as cash collateral to be held by the Administrative Agent to
secure the Issuing Lender’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.08(j); fourth, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
hereunder in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s current or potential future funding
obligations with respect to Loans under this Agreement and (y) serve as cash
collateral to secure the Issuing Bank’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.08(j); sixth, to the payment of any
amounts owing to the Lenders or the Issuing Bank as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or the Issuing Bank
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
reimbursement of LC Disbursements in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 6.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and reimbursement obligations of LC Disbursements owed to, all
Lenders that are not Defaulting Lenders on the applicable pro rata basis prior
to being applied to the payment of any Loans of, or such Indebtedness as to
Letters of Credit owed to, such Defaulting Lender until such time as all Loans
and funded and unfunded participations in Letter of Credit Obligations are held
by the Revolving Lenders pro rata in accordance with the Commitments without
giving effect to Section 5.06(a)(iv).  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 5.06(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(I)                                   No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(II)                              Each Defaulting Lender shall be entitled to
receive fees under Section 3.05(b)(i) for any period during which that Lender is
a Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided cash collateral
pursuant to Section 5.06(d).

 

--------------------------------------------------------------------------------


 

(III)                         With respect to any fee under Section 3.05 not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay to each Lender that is not a Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in the LC Exposure that
has been reallocated to such non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the Issuing Bank the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the Issuing Bank’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
the LC Exposure shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 6.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the Revolving Credit Exposure of any
non-Defaulting Lender to exceed such Lender’s Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)                                 Cash Collateral.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable law, cash collateralize the Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in
Section 2.08(j).

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent and the Issuing Bank agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit to
be held pro rata by the Lenders in accordance with the Commitments (without
giving effect to Section 5.06(a)(iv), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.  Notwithstanding the above, the Borrower’s and the Administrative
Agent’s right to replace a Defaulting Lender pursuant to this Agreement shall be
in addition to, and not in lieu of, all other rights and remedies available to
the Borrower or the Administrative Agent against such Defaulting Lender under
this Agreement, at law, in equity or by statute.

 

--------------------------------------------------------------------------------


 

(c)                                  Letters of Credit.  So long as any Lender
is a Defaulting Lender, the Issuing Bank shall not be required to issue, extend,
renew or increase any Letter of Credit unless it is satisfied that it will have
no Fronting Exposure after giving effect thereto.

 

(d)                                 Cash Collateral.  At any time that there
shall exist a Defaulting Lender, within two Business Days following the written
request of the Administrative Agent or the Issuing Bank (with a copy to the
Administrative Agent) the Borrower shall deposit cash collateral with the
Administrative Agent in an amount equal to the amount of the Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 5.06(a)(iv) and any cash collateral provided by such
Defaulting Lender).  If at any time the Administrative Agent determines that
cash collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank as herein provided, or that the total
amount of such cash collateral is less than the amount of the Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 5.06(a)(iv) and any cash collateral provided by such
Defaulting Lender) at such time, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional cash
collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any cash collateral provided by the Defaulting Lender).

 

(i)                                     Grant of Security Interest by Defaulting
Lender; Agreement to Provide Cash Collateral.  To the extent cash collateral is
provided by any Defaulting Lender, such Defaulting Lender hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank, and agrees to
maintain, a first priority security interest in all such cash collateral as
security for such Defaulting Lender’s obligation to fund participations in
respect of Letters of Credit, to be applied pursuant to clause (ii) below.  Such
Defaulting Lender shall execute any documents and agreements, including the
Administrative Agent’s standard form assignment of deposit accounts, that the
Administrative Agent requests in connection therewith to establish such cash
collateral account and to grant the Administrative Agent a first priority
security interest in such account and the funds therein.

 

(ii)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, cash collateral provided under this
Section 5.06(d)(i) in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of the LC Exposure (including, as to cash collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the cash
collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(iii)                               Termination of Requirement.  Cash collateral
(or the appropriate portion thereof) provided to reduce the Issuing Bank’s
Fronting Exposure shall no longer be required to be held as cash collateral
pursuant to this Section 5.06(d) following (A) the elimination of the applicable
Fronting Exposure (including by the termination of Defaulting Lender status of
the applicable Lender), or (B) the determination by the Administrative Agent and
the Issuing Bank that there exists excess cash collateral; provided that,
subject to Section 5.06(a)(ii), the Person providing cash collateral and the
Issuing Bank may agree that cash collateral shall be held to support future
anticipated Fronting Exposure or other obligations; and provided further that to
the extent that such cash collateral was provided by the Borrower, such

 

--------------------------------------------------------------------------------


 

cash collateral shall remain subject to the security interest granted pursuant
to the Loan Documents.

 

ARTICLE VI
Conditions Precedent

 

Section 6.01                             [Intentionally Omitted].

 

Section 6.02                             Each Credit Event.  The obligation of
each Lender to make a Loan on the occasion of any Borrowing (including the
initial funding), and of the Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:

 

(a)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

(b)                                 The representations and warranties of the
Borrower and the Guarantors set forth in this Agreement and in the other Loan
Documents shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
that already is qualified or modified by materiality in the text thereof) on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except, in each case, to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date of such Borrowing or the date
of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, such representations and warranties shall continue to be true and
correct as of such specified earlier date.

 

(c)                                  The receipt by the Administrative Agent of
a Borrowing Request in accordance with Section 2.03 or a request for a Letter of
Credit in accordance with Section 2.08(b), as applicable.

 

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a).

 

ARTICLE VII
Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

Section 7.01                             Organization; Powers.  The Borrower and
each Guarantor is duly organized, validly existing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such power,
authority, licenses, authorizations, consents, approvals and qualifications
could not reasonably be expected to have a Material Adverse Effect.

 

--------------------------------------------------------------------------------

 

Section 7.02                             Authority; Enforceability.  The
Transactions are within the Borrower’s and each Guarantor’s corporate, limited
liability company and/or organizational powers and have been duly authorized by
all necessary organizational and, if required, action by any holders of its
Equity Interests.  Each Loan Document to which the Borrower and each Guarantor
is a party has been duly executed and delivered by the Borrower and such
Guarantor and constitutes a legal, valid and binding obligation of the Borrower
and such Guarantor, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Section 7.03                             Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
third Person (including holders of its Equity Interests or any class of
directors, managers or supervisors, as applicable, whether interested or
disinterested, of the Borrower or any other Person), nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except (i) such as have been obtained, taken, given or
made and are in full force and effect, (ii) recordings and filings necessary to
perfect the Liens created pursuant to the Loan Documents, and (iii) filings made
or to be made in the ordinary course of business, (b) will not (i) violate any
Governmental Requirement or (ii) violate any Organizational Documents of the
Borrower or any Guarantor or any order of any Governmental Authority, (c) will
not violate or result in a default under any indenture, agreement or other
instrument evidencing Material Indebtedness or any Material Farmout Agreement or
Material Operating Agreement binding upon the Borrower or any Guarantor or its
Properties, or give rise to a right thereunder to require any payment to be made
by the Borrower or any Guarantor, and will not result in the creation or
imposition of any Lien on any Property of the Borrower or any Guarantor (other
than the Liens created by the Loan Documents).

 

Section 7.04                             Financial Condition; No Material
Adverse Change.

 

(a)                                 The Borrower has, prior to the Amendment
No. 9 Effective Date, furnished to the Lenders its consolidated balance sheet
and statements of income, partners’ equity and cash flows as of and for the
calendar year ended December 31, 2013, certified by a Financial Officer of the
Borrower.  Jones Parent has, prior to the Amendment No. 9 Effective Date,
furnished to the Lenders its consolidated balance sheet and statements of
income, partners’ equity and cash flows as of and for the fiscal quarter and the
portion of the fiscal year ended June 30, 2014, certified by a Financial Officer
of Borrower.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
Borrower and Jones Parent, respectively, and their Consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
adjustments and the absence of footnotes in the case of the unaudited financial
statements.

 

(b)                                 There has been no event, development or
circumstance since December 31, 2013 that has had or could reasonably be
expected to have a Material Adverse Effect.

 

(c)                                  As of the date of each financial statement
delivered pursuant to Section 8.01(a) or Section 8.01(b), such financial
statement presents fairly, in all material respects, the

 

--------------------------------------------------------------------------------


 

financial position and results of operations and cash flows of Jones Parent and
its Consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end adjustments and the absence of
footnotes in the case of the unaudited financial statements.

 

Section 7.05                             Litigation.

 

(a)                                 Except as set forth on Schedule 7.05, there
are no actions, suits, investigations or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Guarantor (i) not fully
covered by insurance (except for normal deductibles) as to which there is a
reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Document or
the Transactions.

 

(b)                                 There has been no change in the status of
the matters disclosed in Schedule 7.05 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

Section 7.06                             Environmental Matters.  Except for such
matters as set forth on Schedule 7.06 or that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

 

(a)                                 the Borrower and the Guarantors and each of
their respective Properties and operations thereon are, and within all
applicable statute of limitation periods have been, in compliance with all
applicable Environmental Laws;

 

(b)                                 the Borrower and the Guarantors have
obtained all Environmental Permits required for their respective operations and
each of their Properties, with all such Environmental Permits being currently in
full force and effect, and neither the Borrower nor any Subsidiary Guarantor has
received any written notice or otherwise has knowledge that any such existing
Environmental Permit will be revoked or that any application for any new
Environmental Permit or renewal of any existing Environmental Permit will be
protested or denied;

 

(c)                                  there are no claims, demands, suits,
orders, inquiries, or proceedings concerning any violation of, or any liability
(including as a potentially responsible party) under, any applicable
Environmental Laws that is pending or, to the Borrower’s knowledge, threatened
against the Borrower or any Guarantor or any of their respective Properties or
as a result of any operations at the Properties;

 

(d)                                 none of the Properties contain or have
contained any:  (i) underground storage tanks; (ii) asbestos-containing
materials; or (iii) landfills or dumps; (iv) hazardous waste management units as
defined pursuant to RCRA or any comparable state law; or (v) sites on or
nominated for the National Priority List promulgated pursuant to CERCLA or any
state remedial priority list promulgated or published pursuant to any comparable
state law;

 

(e)                                  there has been no Release or, to the
Borrower’s knowledge, threatened Release, of Hazardous Materials at, on, under
or from any of the Borrower’s or any Guarantor’s Properties, there are no
investigations, remediations, abatements, removals, or monitorings of

 

--------------------------------------------------------------------------------


 

Hazardous Materials required under applicable Environmental Laws at such
Properties and, to the knowledge of the Borrower, none of such Properties are
adversely affected by any Release or threatened Release of a Hazardous Material
originating or emanating from any other real property;

 

(f)                                   neither the Borrower nor any Guarantor has
received written notice asserting an alleged liability or obligation under any
applicable Environmental Laws with respect to the investigation, remediation,
abatement, removal, or monitoring of any Hazardous Materials at, under, or
Released or threatened to be Released from any real properties offsite the
Borrower’s or any Guarantor’s Properties and, to the Borrower’s knowledge, there
are no conditions or circumstances that would reasonably be expected to result
in the receipt of such written notice;

 

(g)                                  there has been no exposure of any Person or
property to any Hazardous Materials as a result of or in connection with the
operations and businesses of any of the Borrower’s or any Guarantor’s Properties
that would reasonably be expected to form the basis for a claim for damages or
compensation and, to the Borrower’s knowledge, there are no conditions or
circumstances that would reasonably be expected to result in the receipt of
notice regarding such exposure; and

 

(h)                                 the Borrower and the Guarantors have made
available to Lenders complete and correct copies of all environmental site
assessment reports, investigations, studies, analyses, and correspondence on
environmental matters (including matters relating to any alleged non-compliance
with or liability under Environmental Laws) that are in the Borrower’s or any
Guarantor’s possession or control and relating to their respective Properties or
operations thereon.

 

Section 7.07                             Compliance with the Laws and
Agreements; No Defaults.

 

(a)                                 Each Credit Party is in compliance with all
Governmental Requirements (other than Environmental Laws which are addressed in
Section 7.06 above) applicable to it or its Property and all agreements and
other instruments binding upon it or its Property, and possesses all licenses,
permits, franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except in each case where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

(b)                                 No Default has occurred and is continuing.

 

Section 7.08                             Investment Company Act.  No Credit
Party is an “investment company” or a company “controlled” by an “investment
company,” within the meaning of, and subject to regulation and registration as
such under, the Investment Company Act of 1940, as amended.

 

Section 7.09                             Taxes.  Each Credit Party has timely
filed or caused to be filed all Tax returns and reports required to have been
filed by it and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the applicable Credit Party has set aside
on its books adequate reserves in accordance with GAAP or (b) to the extent that
the failure to do so could

 

--------------------------------------------------------------------------------


 

not reasonably be expected to result in a Material Adverse Effect.  The charges,
accruals and reserves on the books of the Credit Parties in respect of Taxes and
other governmental charges are, in the reasonable opinion of the Borrower,
adequate.  No Tax Lien has been filed and, to the knowledge of the Borrower, no
claim is being asserted against any Credit Party with respect to any such Tax or
other such governmental charge.

 

Section 7.10                             ERISA.  Except for such matters as
could not reasonably be expected to have a Material Adverse Effect:

 

(a)                                 The Borrower, its Subsidiaries and each
ERISA Affiliate have complied with ERISA and, where applicable, the Code
regarding each Plan.

 

(b)                                 Each Plan is, and has been, established and
maintained in compliance with its terms, ERISA and, where applicable, the Code.

 

(c)                                  No act, omission or transaction has
occurred which could result in imposition on the Borrower, any Subsidiary or any
ERISA Affiliate (whether directly or indirectly) of (i) either a civil penalty
assessed pursuant to subsections (c), (i), (l) or (m) of section 502 of ERISA or
a tax imposed pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of
fiduciary duty liability damages under section 409 of ERISA.

 

(d)                                 Full payment when due has been made of all
amounts which the Borrower, any Subsidiary or any ERISA Affiliate is required
under the terms of each Plan or applicable law to have paid as contributions to
such Plan as of the date hereof.

 

(e)                                  Neither the Borrower, the Subsidiaries nor
any ERISA Affiliate sponsors, maintains, or contributes to an employee welfare
benefit plan, as defined in section 3(1) of ERISA, that may not be terminated by
the Borrower, a Subsidiary or any ERISA Affiliate in its sole discretion at any
time without any liability, including, without limitation, any such plan that is
maintained to provide benefits to former employees of such entities (other than
benefits mandated by Title I, Part 6 of ERISA and section 4980B of the Code).

 

(f)                                   Neither the Borrower, the Subsidiaries nor
any ERISA Affiliate sponsors, maintains or contributes to, or has at any time in
the six-year period preceding the date hereof sponsored, maintained or
contributed to, any employee pension benefit plan, as defined in section 3(2) of
ERISA, that is subject to Title IV of ERISA, section 302 of ERISA or section 412
of the Code.

 

Section 7.11                             Disclosure; No Material Misstatements. 
Each Credit Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
(other than fluctuations in crude oil and natural gas prices, or changes in the
oil and gas exploration and production industry or general economic conditions
in the United States that, in each case, do not materially and
disproportionately affect the Credit Parties).  None of the other reports,
financial statements, certificates or other information furnished by or on
behalf of any Credit Party to the Administrative Agent or any Lender or any of
their Affiliates in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or under any other Loan

 

--------------------------------------------------------------------------------


 

Document (excluding Engineering Reports), as modified or supplemented by other
information so furnished, contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.  There are no statements or conclusions in any
Engineering Report which are based upon or include misleading information or
fail to take into account material information regarding the matters reported
therein, it being understood that projections concerning volumes attributable to
the Oil and Gas Properties and production and cost estimates contained in each
Engineering Report are necessarily based upon professional opinions, estimates
and projections and that the Credit Parties do not warrant that such opinions,
estimates and projections will ultimately prove to have been accurate.

 

Section 7.12                             Insurance.  Each Credit Party has
(a) all insurance policies sufficient for the compliance by each of them with
all material Governmental Requirements and all material agreements to which it
is party and (b) insurance coverage in at least amounts and against such risk
(including, without limitation, public liability) that are usually insured
against by companies similarly situated and engaged in the same or a similar
business for the assets and operations of the Credit Parties.  Subject to
Section 8.06, the Administrative Agent has been named as an additional insured
in respect of such liability insurance policies and the Administrative Agent has
been named as loss payee with respect to Property loss insurance.

 

Section 7.13                             Restriction on Liens.  Except as
permitted by Section 9.14, no Credit Party is a party to any material agreement
or arrangement or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to the
Administrative Agent and the Lenders on or in respect of its Properties to
secure the Indebtedness.

 

Section 7.14                             Subsidiaries.  Except as set forth on
Schedule 7.14 or as disclosed in writing to the Administrative Agent (which
shall promptly furnish a copy to the Lenders), which shall be a supplement to
Schedule 7.14, the Borrower has no Subsidiaries.

 

Section 7.15                             Location of Business and Offices. 
Schedule 7.15 lists for the Borrower and each other Credit Party its full legal
name, its jurisdiction of organization, its organizational identification number
in its jurisdiction of organization and its principal place of business and
chief executive office.  Schedule 7.15 shall be automatically supplemented by
any notice delivered pursuant to Section 8.01(l) and in connection with the
joinder of any Subsidiary under the Guarantee and Collateral Agreement pursuant
to Section 8.13(b).

 

Section 7.16                             Properties; Titles, Etc.

 

(a)                                 The Credit Parties have good and defensible
title to the Oil and Gas Properties evaluated in the most recently delivered
Reserve Report and good title to all their personal Properties, in each case,
free and clear of all Liens except Liens permitted by Section 9.03 (subject to
receipt of assignments from ExxonMobil under farmout agreements which are not
more than twelve months past first production and subject to receipt of
assignments from all other farmors under farmout agreements which are not more
than six months past first production).  After giving full effect to the
Excepted Liens, the Credit Party specified as the

 

--------------------------------------------------------------------------------


 

owner owns the net interests in production attributable to the Hydrocarbon
Interests as reflected in the most recently delivered Reserve Report, and the
ownership of such Properties shall not in any material respect obligate such
Credit Party to bear the costs and expenses relating to the maintenance,
development and operations of each such Property in an amount in excess of the
working interest of each Property set forth in the most recently delivered
Reserve Report that is not offset by a corresponding proportionate increase in
the Credit Party’s net revenue interest in such Property.

 

(b)                                 All material leases and agreements necessary
for the conduct of the business of the Credit Parties are valid and subsisting,
in full force and effect, and there exists no default or event or circumstance
which with the giving of notice or the passage of time or both would give rise
to a default under any such lease or leases, which could reasonably be expected
to have a Material Adverse Effect.

 

(c)                                  The material rights and Properties owned,
leased or licensed by the Credit Parties, including, without limitation, all
material easements and rights of way, include all material rights and Properties
reasonably necessary for the conduct of the Credit Parties’ businesses.

 

(d)                                 All of the Properties of the Credit Parties
(other than the Oil and Gas Properties which are addressed in Section 7.17
below) which are reasonably necessary for the operation of their businesses are
in good working condition and are maintained in accordance with prudent business
standards.

 

(e)                                  Each Credit Party owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
Property material to its business, and the use thereof by such Credit Party does
not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  The Credit Parties either own
or have valid licenses or other rights to use all databases, geological data,
geophysical data, engineering data, seismic data, maps, interpretations and
other technical information used in their businesses as presently conducted,
subject to the limitations contained in the agreements governing the use of the
same, which limitations are customary for companies engaged in the business of
the exploration and production of Hydrocarbons, with such exceptions as could
not reasonably be expected to have a Material Adverse Effect.

 

Section 7.17                             Maintenance of Properties.  Except for
such acts or failures to act as could not be reasonably expected to have a
Material Adverse Effect, the Oil and Gas Properties (and Properties unitized
therewith) of the Credit Parties have been maintained, operated and developed in
a good and workmanlike manner and in conformity with all Governmental
Requirements and in conformity with the provisions of all leases, subleases or
other contracts comprising a part of the Hydrocarbon Interests and other
contracts and agreements forming a part of the Oil and Gas Properties of the
Credit Parties.  Specifically in connection with the foregoing, except for those
as could not be reasonably expected to have a Material Adverse Effect, (i) no
Oil and Gas Property of the Credit Parties is subject to having allowable
production reduced below the full and regular allowable (including the maximum
permissible tolerance) because of any overproduction (whether or not the same
was permissible at the time) and (ii) 

 

--------------------------------------------------------------------------------


 

none of the wells comprising a part of the Oil and Gas Properties (or Properties
unitized therewith) of the Credit Parties are deviated from the vertical more
than the maximum permitted by Governmental Requirements, and such wells are, in
fact, bottomed under and are producing from, and the well bores are wholly
within, the Oil and Gas Properties (or in the case of wells located on
Properties unitized therewith, such unitized Properties) of such Credit Party. 
All pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment owned in whole or in part by the Credit
Parties that are necessary to conduct normal operations are being maintained in
a state adequate to conduct normal operations, and with respect to such of the
foregoing which are operated by the Credit Parties, in a manner consistent with
the Credit Parties’ past practices (other than those the failure of which to
maintain in accordance with this Section 7.17 could not reasonably be expected
to have a Material Adverse Effect).

 

Section 7.18                             Gas Imbalances, Prepayments.  Except as
set forth on Schedule 7.18 or on the most recent certificate delivered pursuant
to Section 8.11(c), on a net basis there are no gas imbalances, take or pay or
other prepayments which would require the Credit Parties to deliver Hydrocarbons
produced from the Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor exceeding 500,000 Mcf of gas (on an
Mcf equivalent basis) in the aggregate.

 

Section 7.19                             Marketing of Production.  Except for
contracts listed and in effect on the date hereof on Schedule 7.19, and
thereafter either disclosed in writing to the Administrative Agent or included
in the most recently delivered Reserve Report (with respect to all of which
contracts the Borrower represents that the Credit Parties are receiving a price
for all production sold thereunder which is computed substantially in accordance
with the terms of the relevant contract and are not having deliveries curtailed
substantially below the subject Property’s delivery capacity), no material
agreements exist which are not cancelable on 60 days notice or less without
penalty or detriment for the sale of production from the Credit Parties’
Hydrocarbons (including, without limitation, calls on or other rights to
purchase, production, whether or not the same are currently being exercised)
that (a) pertain to the sale of production at a fixed price and (b) have a
maturity or expiry date of longer than six (6) months from the date of such
disclosure or the date of such Reserve Report, as applicable.

 

Section 7.20                             Swap Agreements.  Schedule 7.20, as of
the date hereof, and after the date hereof, each report required to be delivered
by the Borrower pursuant to Section 8.01(d), sets forth a true and complete list
of all Swap Agreements of the Credit Parties, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.

 

Section 7.21                             Use of Loans and Letters of Credit. 
The proceeds of the Loans and the Letters of Credit shall be used to provide
working capital for lease acquisitions, exploration and production operations
and development drilling (including the drilling and completion of producing
wells), to pay fees, commissions, expenses and transaction costs related to the
foregoing and the other transactions to occur on the Effective Date, and for
general corporate purposes of the Borrower and its Subsidiaries.  No Credit
Party is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate,

 

--------------------------------------------------------------------------------


 

incidental or ultimate, of buying or carrying margin stock (within the meaning
of Regulation T, U or X of the Board).  No part of the proceeds of any Loan or
Letter of Credit will be used for any purpose which violates the provisions of
Regulations T, U or X of the Board.

 

Section 7.22                             Solvency.  After giving effect to the
transactions contemplated hereby, (a) the aggregate assets (after giving effect
to amounts that could reasonably be received by reason of indemnity, offset,
insurance or any similar arrangement), at a fair valuation, of the Borrower and
the Guarantors, taken as a whole, will exceed the aggregate Debt of the Borrower
and the Guarantors taken as a whole, as the Debt becomes absolute and matures,
(b) the Borrower and the Guarantors on a consolidated basis will not have
incurred or intended to incur, and will not believe that they will incur, Debt
beyond their ability to pay such Debt (after taking into account the timing and
amounts of cash to be received by the Borrower and the Guarantors on a
consolidated basis and the amounts to be payable on or in respect of their
liabilities on a consolidated basis, and giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement) as such Debt becomes absolute and matures and (c) the Borrower and
the Guarantors on a consolidated basis will not have (and will have no reason to
believe that they will have thereafter) unreasonably small capital for the
conduct of their business.

 

Section 7.23                             OFAC; Anti-Terrorism; FCPA.

 

(a)                                 Each of Jones Parent, the Borrower and their
respective Subsidiaries, and, to the knowledge of the Borrower or Jones Parent,
each of the foregoing’s respective joint ventures, directors, officers,
employees, agents or representatives acting in any capacity, directly or
indirectly, in connection with, or benefiting from, the transactions
contemplated herein, is in compliance in all material respects with all
applicable Sanctions Laws.

 

(b)                                 None of Jones Parent, the Borrower nor any
of their respective Subsidiaries nor, to the knowledge of the Borrower or Jones
Parent, any joint venture, director, officers, employee, agent or representative
of Jones Parent, the Borrower or any of their respective Subsidiaries, acting in
any capacity, directly or indirectly, in connection with, or benefiting from,
the transactions contemplated herein is a Restricted Party, or is involved in
any transaction through which it is likely to become a Restricted Party.

 

(c)                                  None of Jones Parent, the Borrower nor any
of their respective Subsidiaries nor, to the knowledge of the Borrower or Jones
Parent, any director, officer, employee, agent or representative of Jones
Parent, the Borrower or any of their respective Subsidiaries, acting in any
capacity, directly or indirectly, in connection with, or benefiting from, the
transactions contemplated herein is aware of or has taken any action, directly
or indirectly, that would result in a violation by such Persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder or any other applicable anti-corruption law.

 

(d)                                 Jones Parent, the Borrower and their
respective Subsidiaries have instituted and maintain policies and procedures
intended to ensure continued compliance, in all material respects, with all
applicable Sanctions Laws, the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder and all other applicable
anti-corruption laws.

 

--------------------------------------------------------------------------------


 

Section 7.24                             Farmout Agreements.

 

(a)                                 As of the date hereof and as of each date on
which the certificate described in Section 8.11(c) is delivered to the
Administrative Agent, Schedule 7.24, as such schedule shall be automatically
supplemented to include the farmout agreements listed on the certificate
delivered pursuant to Section 8.11(c), sets forth a description of each farmout
agreement to which any Credit Party is a party.  With respect to each Material
Farmout Agreement that is in effect on any date this representation and warranty
is made or deemed made, (i) the Administrative Agent has been provided with a
true and correct copy thereof as required by Section 8.11(c) to the extent the
Administrative Agent has so requested a copy thereof, (ii) such Material Farmout
Agreement is valid, binding and enforceable against the Credit Parties party
thereto, and (iii) except as could not reasonably be expected to have a Material
Adverse Effect, no default under such Material Farmout Agreement has occurred or
is continuing.

 

(b)                                 The Credit Parties have obtained all
consents from Governmental Authorities necessary to implement and complete in
all material respects the Material Farmout Agreements as in effect on the
Effective Date.

 

(c)                                  The Credit Parties have the right to grant
a Lien on their respective interests in the Material Farmout Agreements to which
they are party.

 

(d)                                 The Material Farmout Agreements comply in
all material respects with all applicable restrictive covenants and Governmental
Requirements and with all applicable Environmental Laws.

 

ARTICLE VIII
Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made as of the time of determination) and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

 

Section 8.01                             Financial Statements; Other
Information.  The Borrower will furnish to the Administrative Agent (and the
Administrative Agent shall furnish to each Lender):

 

(a)                                 Annual Financial Statements.  As soon as
available, but in any event in accordance with then applicable law and not later
than 120 days after the end of each fiscal year of Jones Parent (or such shorter
time period required by the SEC for Jones Parent to file its Form 10-K), its
audited consolidated balance sheet and related statements of operations,
members’ or shareholders’ equity and cash flows as of the end of and for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national or regional standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of Jones Parent and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
consistently applied.

 

--------------------------------------------------------------------------------


 

(b)                                 Quarterly Financial Statements.  As soon as
available, but in any event in accordance with then applicable law and not later
than 60 days after the end of each fiscal quarter of each fiscal year of Jones
Parent (or such shorter time period required by the SEC for Jones Parent to file
its Form 10-Q), its consolidated balance sheet and related statements of
operations, members’ or shareholders’ equity and cash flows as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of Jones Parent and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end adjustments and the absence of footnotes.

 

(c)                                  Certificate of Financial Officer —
Compliance.  Concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer in
substantially the form of Exhibit D hereto (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 9.01 and (iii) stating whether any change in GAAP, or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 7.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate.

 

(d)                                 Certificate of Financial Officer — Swap
Agreements.  Concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer, in
form and substance reasonably satisfactory to the Administrative Agent, setting
forth as of a recent date, a true and complete list of all Swap Agreements of
the Credit Parties in effect on such date, the material terms thereof (including
the type, term, effective date, termination date and notional amounts or
volumes), the then net mark-to-market value therefor, any new credit support
agreements relating thereto not listed on Schedule 7.20, any margin required or
supplied under any credit support document, and the counterparty to each such
agreement.

 

(e)                                  Certificate of Insurer — Insurance
Coverage.  Concurrently with any delivery of financial statements under
Section 8.01(a), a certificate of insurance coverage from each insurer with
respect to the insurance required by Section 8.06, in form and substance
satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent or any Lender, all copies of the applicable policies.

 

(f)                                   Other Accounting Reports.  Promptly upon
receipt thereof, a copy of each other report or letter submitted to any Credit
Party by independent accountants in connection with any annual, interim or
special audit made by them of the books of any such Credit Party, and a copy of
any response by such Credit Party, to such letter or report.

 

(g)                                  SEC and Other Filings; Reports to
Shareholders.  Promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by Jones
Parent or the Borrower with the SEC, or with any national securities

 

--------------------------------------------------------------------------------

 

exchange, or distributed by Jones Parent or the Borrower to its shareholders
generally, as the case may be.

 

(h)                                 Notices Under Material Instruments. 
Promptly after the furnishing or receipt thereof, copies of any notices of
redemption, defeasance, conversion, retirement or acquisition of, or under, any
Disqualified Capital Stock, if any, of the Borrower.

 

(i)                                     Lists of Purchasers.  Concurrently with
the delivery of any Reserve Report to the Administrative Agent pursuant to
Section 8.11, a list of all Persons purchasing Hydrocarbons from the Credit
Parties.

 

(j)                                    Notice of Sales of Oil and Gas
Properties.  If any Credit Party intends to sell, transfer, assign or otherwise
dispose of any Oil or Gas Properties (other than Hydrocarbons sold in the
ordinary course of business) in accordance with Section 9.11 and such sale,
transfer, assignment, or other disposition would cause an automatic reduction of
the Borrowing Base pursuant to Section 2.07(e)(ii), prior written notice of such
sale, transfer, assignment, or other disposition, the price thereof and the
anticipated date of closing and any other details thereof reasonably requested
by the Administrative Agent or any Lender.

 

(k)                                 Notice of Casualty Events.  Prompt written
notice, and in any event within five Business Days, of the occurrence of any
Casualty Event.

 

(l)                                     Information Regarding Borrower and
Guarantor.  Prompt written notice (and in any event within ten (10) days prior
thereto or such later date as may be reasonably acceptable to the Administrative
Agent) of any change (i) in the Borrower’s or any Guarantor’s corporate name,
(ii) in the location of the Borrower’s or any Guarantor’s chief executive office
or principal place of business, (iii) in the Borrower’s or any Guarantor’s
identity or corporate structure, (iv) in the Borrower’s or any Guarantor’s
jurisdiction of organization or such Person’s organizational identification
number in such jurisdiction of organization, and (v) in the Borrower’s or any
Guarantor’s federal taxpayer identification number.

 

(m)                             Production Report and Lease Operating
Statements.  Concurrently with the delivery of the financial statements required
under Section 8.01(a) and (b) above, (i) for each calendar month during the
period of three consecutive calendar months ended on such fiscal period end, the
volume of production and sales attributable to production (and the prices at
which such sales were made and the revenues derived from such sales) for each
such calendar month from the Oil and Gas Properties of the Credit Parties, and
setting forth the related ad valorem, severance and production Taxes and lease
operating expenses attributable thereto and incurred for each such calendar
month, and (ii) the actual volume of production from the Oil and Gas Properties
of the Credit Parties for each month in such three month period, in each case,
all certified by a Financial Officer as presenting fairly in all material
respects the information contained therein, and to the extent applicable, all
based on the actual lease operating statements for such Oil and Gas Properties.

 

(n)                                 Notices of Certain Changes.  Promptly, but
in any event within five (5) Business Days after the execution thereof (or such
later date as the Administrative Agent may

 

--------------------------------------------------------------------------------


 

agree), copies of any amendment, modification or supplement to any
Organizational Document of the Borrower or any Guarantor.

 

(o)                                 Notices Relating to Farmout Agreements. 
Promptly upon their becoming available, copies of all notices of (i) any
cancellation, termination, abandonment or transfer of any Material Farmout
Agreement or of any material rights of the applicable Credit Party thereunder,
(ii) cancellation, termination, abandonment, transfer or amendment of any
farmout agreement that has been fully earned but for which the applicable Credit
Party does not have record title, and (iii) any payment default or other default
under any Material Farmout Agreement or any other farmout agreement that has
been fully earned but for which the applicable Credit Party does not have record
title.

 

(p)                                 Other Requested Information.  Promptly
following any request therefor, such other information regarding the operations,
business affairs and financial condition of the Credit Parties (including,
without limitation, any Plan and any reports or other information required to be
filed with respect thereto under the Code or under ERISA), or compliance with
the terms of this Agreement or any other Loan Document, as the Administrative
Agent or any Lender (acting through the Administrative Agent) may reasonably
request.

 

Any documentation or information that Borrower or Jones Parent is required to
deliver to the Administrative Agent under this Section 8.01 shall be deemed to
have been delivered to the Administrative Agent on the date on which such
information or documentation is posted to (i) the investor relations section of
www.jonesenergy.com (or any successor website thereto of which Borrower notifies
the Administrative Agent in accordance with Section 12.01), (ii) the
then-current website for the SEC, or (iii) www.intralinks.com (or (A) any
successor website thereto of which Borrower notifies the Administrative Agent in
accordance with Section 12.01 or (B) any other virtual data room website that is
commonly used in the banking industry to facilitate syndicated loan transactions
and to which all Lenders have been granted access).

 

Section 8.02                             Notices of Material Events.  Promptly,
and in any event within five Business Days after any Responsible Officer of the
Borrower obtains knowledge thereof, the Borrower will furnish to the
Administrative Agent (for distribution to the Lenders) written notice of the
following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of, or the threat
in writing of, any action, suit, proceeding, investigation or arbitration by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof not previously disclosed in writing to the
Lenders or any material adverse development in any action, suit, proceeding,
investigation or arbitration (whether or not previously disclosed to the
Lenders) that, in either case, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect; and

 

(c)                                  any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 8.03                             Existence; Conduct of Business.  The
Borrower and Jones Parent will, and will cause each of the Subsidiary Guarantors
to, do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business and maintain,
if necessary, its qualification to do business in each other jurisdiction in
which its Oil and Gas Properties is located or the ownership of its Properties
requires such qualification, except where the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.10; provided further that any Subsidiary
Guarantor may dissolve at any time after it has conveyed all of its Property to
the Borrower or any other Subsidiary Guarantor or Jones Parent in compliance
with Section 9.10.

 

Section 8.04                             Payment of Taxes.  The Borrower will,
and will cause each of the Guarantors to pay or discharge all Tax liabilities of
the Borrower and all of the Guarantors before the same shall become delinquent
or in default, except where (i) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (ii) the Borrower or the
Guarantors have set aside on their books adequate reserves with respect thereto
in accordance with GAAP and (iii) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect
or result in the seizure or levy of (A) any material Property (other than Oil
and Gas Properties of the Credit Parties) of the Borrower or any Guarantor or
(B) any Oil and Gas Properties of the Credit Parties which were considered in
determining the then effective Borrowing Base.

 

Section 8.05                             Operation and Maintenance of
Properties; Farmouts.  The Borrower, at its own expense, will, and will cause
each of the Subsidiary Guarantors to:

 

(a)                                 operate its Oil and Gas Properties and other
material Properties or cause such Oil and Gas Properties and other material
Properties to be operated in a careful and efficient manner in accordance with
the practices of the industry and in compliance with all applicable contracts
and agreements and in compliance with all Governmental Requirements, including,
without limitation, applicable pro ration requirements and Environmental Laws,
and all applicable laws, rules and regulations of every other Governmental
Authority from time to time constituted to regulate the development and
operation of its Oil and Gas Properties and the production and sale of
Hydrocarbons and other minerals therefrom, except, in each case, where the
failure to comply could not reasonably be expected to have a Material Adverse
Effect;

 

(b)                                 subject to any Disposition permitted by this
Agreement, keep and maintain all Property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its material Oil and Gas Properties and
other material Properties, including, without limitation, all equipment,
machinery and facilities;

 

(c)                                  promptly pay and discharge, or make
reasonable and customary efforts to cause to be paid and discharged, all delay
rentals, royalties, and other similar payments accruing

 

--------------------------------------------------------------------------------


 

under the leases or other agreements affecting or pertaining to its Oil and Gas
Properties, except for (i) such rentals, royalties and other similar payments
which are being contested in good faith by appropriate proceedings and for which
reserves shall have been made therefor and (ii) such rentals, royalties and
other similar payments the nonpayment of which could not reasonably be expected
to result in a reduction in the Engineered Value of such Oil and Gas Properties
in an amount equal to or greater than $5,000,000;

 

(d)                                 promptly perform or make reasonable and
customary efforts to cause to be performed, in accordance with industry
standards, all material obligations required by each and all of the material
assignments, deeds, leases, sub-leases, contracts and agreements affecting its
interests in its Oil and Gas Properties which are reasonably necessary for the
operation of their businesses and ownership of its Oil and Gas Properties; and

 

(e)                                  to the extent the Borrower is not the
operator of any Property, the Borrower shall use reasonable efforts to cause the
operator to comply with this Section 8.05.

 

Section 8.06                             Insurance.  The Borrower will, and will
cause each of the Subsidiary Guarantors to, maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations (provided, that this
Section 8.06 shall not be breached if an insurance company becomes financially
insolvent and the Borrower or relevant Subsidiary Guarantor reasonably promptly
obtains coverage from a different, financially sound insurer) or are otherwise
required to be maintained under applicable law.  The loss payable clauses or
provisions in said insurance policy or policies insuring any of the collateral
for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent and the Lenders as “additional insureds” and provide
that the insurer will endeavor to give at least 30 days prior notice of any
cancellation to the Administrative Agent.

 

Section 8.07                             Books and Records; Inspection Rights. 
The Borrower and Jones Parent will, and will cause each of the Subsidiary
Guarantors to, keep proper books of record and account in accordance with GAAP. 
The Borrower and Jones Parent will, and will cause each of the Subsidiary
Guarantors to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice and during normal business hours, to
visit and inspect its Properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants (provided, that so long as no Event of
Default has occurred and is continuing, there may be no more than three such
inspections in any calendar year).

 

Section 8.08                             Compliance with Laws.  The Borrower
will, and will cause each of the Guarantors to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to them or their
Property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

Section 8.09                             Environmental Matters.

 

(a)                                 The Borrower and Jones Parent shall at its
sole expense: (i) comply, and shall cause its Properties and operations and each
Guarantor and each Guarantor’s Properties and operations to comply, with all
applicable Environmental Laws, the breach of which could be reasonably expected
to have a Material Adverse Effect; (ii) not dispose of or otherwise release, and
shall cause each Subsidiary not to dispose of or otherwise release, any oil, oil
and gas waste, hazardous substance, or solid waste on, under, about or from any
of the Borrower’s or the Guarantors’ Properties or any other Property to the
extent caused by the Borrower’s or any of the Guarantors’ operations except in
compliance with applicable Environmental Laws, the disposal or release of which
could reasonably be expected to have a Material Adverse Effect; (iii) timely
obtain or file, and shall cause each Subsidiary to timely obtain or file, all
notices, permits, licenses, exemptions, approvals, registrations or other
authorizations, if any, required under applicable Environmental Laws to be
obtained or filed in connection with the operation or use of the Borrower’s or
the Guarantors’ Properties, which failure to obtain or file could reasonably be
expected to have a Material Adverse Effect; (iv) promptly commence and
diligently prosecute to completion, and shall cause each Subsidiary to promptly
commence and diligently prosecute to completion, any assessment, evaluation,
investigation, monitoring, containment, cleanup, removal, repair, restoration,
remediation or other remedial obligations (collectively, the “Remedial Work”) in
the event any Remedial Work is required or reasonably necessary under applicable
Environmental Laws because of or in connection with the actual or suspected
past, present or future disposal or other release of any oil, oil and gas waste,
hazardous substance or solid waste on, under, about or from any of the
Borrower’s or the Guarantors’ Properties, which failure to commence and
diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect; and (v) establish and implement, and shall cause each
Subsidiary to establish and implement, such procedures as may be necessary to
continuously determine and assure that the Borrower’s and the Guarantors’
obligations under this (a) are timely and fully satisfied, which failure to
establish and implement could reasonably be expected to have a Material Adverse
Effect.

 

(b)                                 The Borrower will promptly, but in no event
later than ten days after a Responsible Officer obtains knowledge thereof,
notify the Administrative Agent and the Lenders in writing of any threatened
action, investigation or inquiry by any Governmental Authority or any threatened
demand or lawsuit by any landowner or other third party against the Borrower or
its Properties or any Guarantor or any Guarantor’s Properties in connection with
any Environmental Laws (excluding routine testing and corrective action) if
(i) a Credit Party has been notified in writing of such threatened action,
investigation, inquiry, demand or lawsuit and (ii) a Credit Party reasonably
anticipates that such action, investigation, inquiry, demand or lawsuit will
result in liability (whether individually or in the aggregate) in excess of
$10,000,000, not fully covered by insurance, subject to normal deductibles.

 

Section 8.10                             Further Assurances.

 

(a)                                 The Borrower at its sole expense will, and
will cause the Guarantors to, promptly execute and deliver to the Administrative
Agent all such other documents, agreements and instruments reasonably requested
by the Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Borrower or any of the
Guarantors, as the case may be, in the Loan Documents, including the Notes, or
to further evidence and more fully describe the collateral intended as security
for the Indebtedness,

 

--------------------------------------------------------------------------------


 

or to correct any omissions in this Agreement or the Security Instruments, or to
state more fully the obligations secured therein, or to perfect, protect or
preserve any Liens created pursuant to this Agreement or any of the Security
Instruments or the priority thereof, or to make any recordings, file any notices
or obtain any consents, all as the Administrative Agent may reasonably deem
necessary or appropriate in connection therewith.

 

(b)                                 The Borrower hereby authorizes the
Administrative Agent to file one or more financing or continuation statements,
and amendments thereto, relative to all or any part of the Property owned by any
Credit Party that is subject to the Liens under the Security Instruments without
the signature of the Borrower or any Guarantor where permitted by law.  A
carbon, photographic or other reproduction of the Security Instruments or any
financing statement covering the Mortgaged Property or any part thereof shall be
sufficient as a financing statement where permitted by law.

 

Section 8.11                             Reserve Reports.

 

(a)                                 On or before March 1 and September 1 of each
year, commencing March 1, 2015, the Borrower shall furnish to the Administrative
Agent (for distribution to the Lenders) a Reserve Report evaluating the Oil and
Gas Properties of the Credit Parties as of January 1 (or December 31) or July 1
(or June 30), as applicable, of such year.  The Reserve Report to be delivered
on or before March 1 of each year shall be prepared by one or more Approved
Petroleum Engineers, and the Reserve Report to be delivered on or before
September 1 of each year shall be prepared by or under the supervision of the
chief engineer of the Borrower who shall certify such Reserve Report to be true
and accurate and to have been prepared in accordance with the procedures used in
the immediately preceding January 1 (or December 31) Reserve Report.

 

(b)                                 In the event of an Interim Redetermination,
the Borrower shall furnish to the Administrative Agent (for distribution to the
Lenders) a Reserve Report prepared by or under the supervision of the chief
engineer of the Borrower who shall certify such Reserve Report to be true and
accurate and to have been prepared in accordance with the procedures used in the
immediately preceding January 1 (or December 31) Reserve Report.  For any
Interim Redetermination requested by the Administrative Agent or the Borrower
pursuant to Section 2.07(b), the Borrower shall provide such Reserve Report with
an “as of” date as required by the Administrative Agent as soon as possible, but
in any event no later than thirty (30) days following the receipt of such
request.

 

(c)                                  With the delivery of each Reserve Report,
the Borrower shall provide to the Administrative Agent (for distribution to the
Lenders) a certificate from a Responsible Officer certifying that, in all
material respects: (i) the information contained in the Reserve Report and any
other information delivered in connection therewith is true and correct (it
being understood that projections concerning volumes and production and cost
estimates contained in such report are necessarily based upon professional
opinions, estimates and projections upon which such Person is relying when
making such certifications), (ii) the Borrower and the Subsidiary Guarantors own
good and defensible title to the Oil and Gas Properties evaluated in such
Reserve Report and such Properties are free of all Liens except for Liens
permitted by Section 9.03 (subject to receipt of assignments from ExxonMobil
under farmout agreements

 

--------------------------------------------------------------------------------


 

which are not more than twelve months past first production and subject to
receipt of assignments from all other farmors under farmout agreements which are
not more than six months past first production), (iii) except as set forth on an
exhibit to the certificate, on a net basis there are no gas imbalances, take or
pay or other prepayments in excess of the volume specified in Section 7.18 with
respect to its Oil and Gas Properties evaluated in such Reserve Report which
would require the Borrower or any of the Subsidiary Guarantors to deliver
Hydrocarbons either generally or produced from such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor,
(iv) none of their Oil and Gas Properties have been sold since the date of the
last Borrowing Base determination except as set forth on an exhibit to the
certificate, which certificate shall list all of such Oil and Gas Properties
sold and in such detail as reasonably required by the Administrative Agent,
(v) attached to the certificate is a list of all marketing agreements entered
into subsequent to the later of the date hereof or the most recently delivered
Reserve Report which the Borrower could reasonably be expected to have been
obligated to list on Schedule 7.19 had such agreement been in effect on the date
hereof, (vi) attached thereto is a schedule of the Oil and Gas Properties
evaluated by such Reserve Report that are Mortgaged Properties and that the
Engineered Value of such Oil and Gas Properties represents at least 80% (by
value) of all Oil and Gas Properties of the Credit Parties evaluated in the
Reserve Report delivered to the Administrative Agent most recently prior to the
Reserve Report attached to such certificate and (vii) attached to the
certificate is a list of all farmout agreements entered into subsequent to the
later of the date hereof or the most recently delivered Reserve Report prior to
the Reserve Report attached to such certificate. Promptly after the request of
the Administrative Agent, the Borrower will deliver to the Administrative Agent
true and correct copies of any Material Farmout Agreement listed on the
certificate described in the immediately preceding sentence.

 

Section 8.12                             Title Information.

 

(a)                                 Subject to the following sentence, within
thirty (30) days of delivery to the Administrative Agent and the Lenders of each
Reserve Report required by Section 8.11(a) (or such later date as may be
acceptable to the Administrative Agent), the Borrower will deliver title
information in form and substance reasonably acceptable to the Administrative
Agent covering enough of the Oil and Gas Properties evaluated by such Reserve
Report so that the Administrative Agent shall have received, together with title
information previously delivered to the Administrative Agent, satisfactory title
information on at least 80% of the Engineered Value of the Oil and Gas
Properties evaluated by such Reserve Report.  Notwithstanding the foregoing, in
connection with the Reserve Report delivered for the Borrowing Base
redetermination effected under Amendment No. 9, within forty-five (45) days
after the Amendment No. 9 Effective Date (or such later date as may be
acceptable to the Administrative Agent, but in any event, not later than sixty
(60) days after the Amendment No. 9 Effective Date), the Borrower will deliver
title information in form and substance reasonably acceptable to the
Administrative Agent covering enough of the Oil and Gas Properties evaluated by
such Reserve Report so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, satisfactory title information on at least 80% of the Engineered Value of
the Oil and Gas Properties evaluated by such Reserve Report.

 

(b)                                 If the Borrower has provided title
information for additional Properties under Section 8.12(a), the Borrower shall,
within 60 days of notice from the Administrative

 

--------------------------------------------------------------------------------


 

Agent that title defects or exceptions exist with respect to such additional
Properties, either (i) cure any such title defects or exceptions (including
defects or exceptions as to priority) which are not permitted by Section 9.03
raised by such information, (ii) substitute acceptable Mortgaged Properties
which constitute Oil and Gas Properties and with no title defects or exceptions
except for Excepted Liens (other than Excepted Liens described in clause (h) of
such definition) having an equivalent value or (iii) deliver title information
in form and substance acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 80% of the value of the Oil and Gas Properties evaluated by such
Reserve Report.

 

(c)                                  If the Borrower is unable to cure any title
defect requested by the Administrative Agent or the Lenders to be cured within
the 60-day period or the Borrower does not comply with the requirements to
provide acceptable title information covering 80% of the value of the Oil and
Gas Properties evaluated in the most recent Reserve Report, such default shall
not be a Default, but instead the Administrative Agent and/or the Required
Lenders shall have the right to exercise the following remedy in their sole
discretion from time to time, and any failure to so exercise this remedy at any
time shall not be a waiver as to future exercise of the remedy by the
Administrative Agent or the Lenders.  To the extent that the Administrative
Agent or the Required Lenders are not satisfied with title to any Mortgaged
Property that constitutes Oil and Gas Properties after the 60-day period has
elapsed, such unacceptable Mortgaged Property shall not count towards the 80%
requirement, and the Administrative Agent may send a notice to the Borrower and
the Lenders that the then outstanding Borrowing Base shall be reduced by an
amount as determined by the Required Lenders to cause the Borrower to be in
compliance with the requirement to provide acceptable title information on 80%
of the value of the Oil and Gas Properties.  This new Borrowing Base shall
become effective immediately after receipt of such notice.

 

Section 8.13                             Additional Collateral; Additional
Guarantors.

 

(a)                                 In connection with each redetermination of
the Borrowing Base, the Borrower shall review the Reserve Report and the list of
current Mortgaged Properties that constitute Oil and Gas Properties (as
described in Section 8.11(c)(iv)) to ascertain whether such Mortgaged Properties
represent at least 80% of the Engineered Value of the Oil and Gas Properties
evaluated in the most recently completed Reserve Report after giving effect to
exploration and production activities, acquisitions, dispositions and
production.  In the event that such Mortgaged Properties do not represent at
least 80% of such Engineered Value, then the Borrower shall, and shall cause the
Subsidiary Guarantors to, grant, within thirty (30) days of delivery of the
certificate required under Section 8.11(c). (or such later date as may be
acceptable to the Administrative Agent), to the Administrative Agent as security
for the Indebtedness a first-priority Lien interest (subject to Excepted Liens
other than Excepted Liens described in clause (h) of such definition) on
additional Oil and Gas Properties evaluated in the most recently completed
Reserve Report not already subject to a Lien of the Security Instruments such
that after giving effect thereto, the Mortgaged Properties that constitute Oil
and Gas Properties will represent at least 80% of such Engineered Value.  All
such Liens will be created and perfected by and in accordance with the
provisions of deeds of trust, security agreements and financing statements or
other Security Instruments, all in form and substance reasonably satisfactory to
the

 

--------------------------------------------------------------------------------


 

Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes.  In order to
comply with the foregoing, if any Subsidiary places a Lien on its Oil and Gas
Properties and such Subsidiary is not a Guarantor, then it shall become a
Guarantor and comply with Section 8.13(b).

 

(b)                                 The Borrower shall promptly cause each of
its Domestic Subsidiaries (other than Excluded Subsidiaries) to guarantee the
Indebtedness pursuant to the Guarantee and Collateral Agreement.  In connection
with any such guaranty, the Borrower shall promptly, but in any event no later
than 30 days after the formation or acquisition (or other similar event) of any
such Subsidiary (or such later date as may be acceptable to the Administrative
Agent), (i) cause such Subsidiary to execute and deliver a supplement to the
Guarantee and Collateral Agreement, (ii) cause all of the Equity Interests of
such Subsidiary to be pledged to the Administrative Agent, for the benefit of
the Secured Parties, and to the extent such Equity Interests are certificated,
cause such original stock or other certificates evidencing such Equity
Interests, together with an appropriate undated stock power for each certificate
duly executed in blank by the registered owner thereof, to be delivered to the
Administrative Agent, and (iii) cause such Subsidiary to execute and deliver
such other additional closing documents, certificates and legal opinions as
shall reasonably be requested by the Administrative Agent.

 

Section 8.14                             ERISA Compliance.  The Borrower will
promptly furnish and will cause its Subsidiaries and any ERISA Affiliate to
promptly furnish to the Administrative Agent (i) promptly after the filing
thereof with the United States Secretary of Labor or the Internal Revenue
Service, copies of each annual and other report with respect to each Plan or any
trust created thereunder or (ii) immediately upon becoming aware of the
occurrence of any ERISA Event or of any material “prohibited transaction,” as
described in section 406 of ERISA or in section 4975 of the Code, in connection
with any Plan or any trust created thereunder, a written notice signed by the
President or the principal Financial Officer, the Subsidiary or the ERISA
Affiliate, as the case may be, specifying the nature thereof, what action the
Borrower, the Subsidiary or the ERISA Affiliate is taking or proposes to take
with respect thereto, and, when known, any action taken or proposed by the
Internal Revenue Service or the Department of Labor or the PBGC with respect
thereto.

 

Section 8.15                             Swap Agreements.  Prior to any Swap
Event with respect to which the Swap Event Reduction Amount would exceed
$5,000,000, the Borrower shall provide written notice thereof to Administrative
Agent.

 

Section 8.16                             Marketing Activities.  The Borrower
will not, and will not permit any of the Subsidiary Guarantors to, engage in
marketing activities for any Hydrocarbons or enter into any contracts related
thereto other than (i) contracts for the sale of Hydrocarbons scheduled or
reasonably estimated to be produced from their proved Oil and Gas Properties
during the period of such contract, (ii) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from proved Oil and Gas
Properties of third parties during the period of such contract associated with
the Oil and Gas Properties of the Borrower or the Subsidiary Guarantors that the
Borrower or the Subsidiary Guarantors have the right to market pursuant to joint
operating agreements, unitization agreements or other similar contracts that are
usual and customary in the oil and gas business and (iii) other contracts for
the purchase and/or sale of Hydrocarbons of third parties (A) which have
generally offsetting provisions (i.e. corresponding

 

--------------------------------------------------------------------------------


 

pricing mechanics, delivery dates and points and volumes) such that no
“position” is taken and (B) for which appropriate credit support has been taken
to alleviate the material credit risks of the counterparty thereto.

 

Section 8.17                             Designation of Senior Debt.  The
Borrower shall, and shall cause each Subsidiary to, designate all Indebtedness
as “designated senior indebtedness” under any note or indenture documents
applicable to it (including any senior unsecured notes evidencing Debt permitted
under Section 9.02(h)), to the extent such note or indenture documents provide
for the designation by the Borrower or such Subsidiary of other Debt as
“designated senior indebtedness.”

 

ARTICLE IX
Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full (other than indemnities
and other contingent obligations not then due and payable and as to which no
claim has been made as of the time of determination) and all Letters of Credit
have expired or terminated and all LC Disbursements shall have been reimbursed,
the Borrower and Jones Parent covenant and agree with the Lenders that:

 

Section 9.01                             Financial Covenants.

 

(a)                                 Total Leverage Ratio.  Jones Parent will not
permit the Total Leverage Ratio, as of the last day of each fiscal quarter,
commencing with the fiscal quarter ended September 30, 2014 to be greater than
4.00 to 1.00.

 

(b)                                 Current Ratio.  Jones Parent will not permit
the ratio of (i) consolidated current assets of Jones Parent and its
Consolidated Subsidiaries (including the unused amount of the total Commitments,
but excluding non-cash assets under FAS 133) to (ii) consolidated current
liabilities of Jones Parent and its Consolidated Subsidiaries (excluding
(A) non-cash obligations under FAS 133, and (B) current maturities under this
Agreement), as of the last day of each fiscal quarter, commencing with the
fiscal quarter ended September 30, 2014 to be less than 1.0 to 1.0.

 

Section 9.02                             Debt.  The Borrower will not, and will
not permit any of the Subsidiary Guarantors to, incur, create, assume or suffer
to exist any Debt, except the following:

 

(a)                                 the Notes or other Indebtedness arising
under the Loan Documents or any guaranty of or suretyship arrangement for the
Notes or other Indebtedness arising under the Loan Documents;

 

(b)                                 Debt of the Borrower or Subsidiary Guarantor
under Capital Leases and Debt incurred to finance the acquisition, construction
or improvement of any fixed or capital assets other than Properties described in
clauses (a) — (e) of the definition of “Oil and Gas Properties” (whether or not
constituting purchase money Debt); provided, however, that the aggregate amount
of all such Debt at any one time outstanding shall not exceed $12,000,000;

 

(c)                                  Debt of the Borrower or Subsidiary
Guarantor associated with bonds or surety obligations (i) required by
Governmental Requirements in connection with the operation

 

--------------------------------------------------------------------------------

 

of the Oil and Gas Properties or (ii) required in connection with the
performance of contracts and (iii) incurred in the ordinary course of business;

 

(d)                                 endorsements of negotiable instruments for
collection in the ordinary course of business;

 

(e)                                  intercompany Debt between the Borrower and
a Subsidiary that is a Subsidiary Guarantor or between Subsidiaries that are
Subsidiary Guarantors; provided that such Debt is not held, assigned,
transferred, negotiated or pledged to any Person other than the Borrower or a
Subsidiary Guarantor, and, provided further, that any such Debt owed by either
the Borrower or a Subsidiary Guarantor shall be subordinated to the Indebtedness
on terms set forth in the Guarantee and Collateral Agreement;

 

(f)                                   Debt in respect of workers’ compensation
claims, self-insurance obligations, bankers’ acceptance and performance and
surety bonds provided by the Borrower or any Subsidiary Guarantor in the
ordinary course of business;

 

(g)                                  Debt of the Borrower or Subsidiary
Guarantor consisting of obligations to pay insurance premiums;

 

(h)                                 unsecured Debt of the Borrower or any
Subsidiary Guarantor evidenced by bonds, debentures, notes or other similar
instruments (including any Permitted Refinancing Debt in respect thereof);
provided that, (i) the scheduled maturity date of such Debt shall not be earlier
than one year after the Maturity Date, (ii) such Debt shall not have any
amortization or other requirement to purchase, redeem, retire, defease or
otherwise make any payment in respect thereof, other than at scheduled maturity
thereof and mandatory prepayments or puts triggered upon change in control, sale
of all or substantially all assets and certain asset sales, in each case which
are customary with respect to such type of Debt, (iii) the aggregate principal
amount of such Debt shall not exceed $900,000,000, and (iv) the agreements and
instruments governing such Debt shall not contain (A) any financial maintenance
covenants that are more restrictive than those in this Agreement or any other
affirmative or negative covenants that are, taken as a whole, materially more
restrictive than those set forth in this Agreement; provided that the inclusion
of any covenant that is customary with respect to such type of Debt and that is
not found in this Agreement shall not be deemed to be more restrictive for
purposes of this clause (A), (B) any restriction on the ability of the Borrower
or any of its Subsidiaries to amend, modify, restate or otherwise supplement
this Agreement or the other Loan Documents (other than as to the maximum
principal amount of Debt to be incurred hereunder), (C) any restrictions on the
ability of any Subsidiary of the Borrower to guarantee the Indebtedness to the
extent the Indebtedness is permitted thereunder, provided that a requirement
that any such Subsidiary also guarantee such Debt shall not be deemed to be a
violation of this clause (C), or (D) any restrictions on the ability of any
Subsidiary or the Borrower to pledge assets as collateral security for the
Indebtedness to the extent the Indebtedness is permitted thereunder; and

 

(i)                                     other Debt of the Borrower or Subsidiary
Guarantor in an aggregate principal amount not to exceed $30,000,000 at any one
time outstanding.

 

--------------------------------------------------------------------------------


 

For the avoidance of doubt, when calculating the amount of Debt for purposes of
determining compliance with clause (b), (h) or (i) above, such calculation shall
not include any guarantee by a Credit Party in respect of other Debt already
included in such calculation.

 

Section 9.03                             Liens.  The Borrower will not, and will
not permit any of the Subsidiary Guarantors to, create, incur, assume or permit
to exist any Lien on any of its Properties (now owned or hereafter acquired),
except:

 

(a)                                 Liens securing the payment of any
Indebtedness created pursuant to the Security Instruments;

 

(b)                                 Excepted Liens;

 

(c)                                  Liens securing Debt permitted under
Section 9.02(b); provided that such Liens do not at any time encumber any
property other than the property financed by such Debt;

 

(d)                                 Liens arising from UCC financing statements
filed on a precautionary basis in respect of operating leases intended by the
parties to be true leases (other than any such leases entered into in violation
of this Agreement);

 

(e)                                  Liens on insurance proceeds securing Debt
permitted by Section 9.02(g) of this Agreement; and

 

(f)                                   Liens on Property not constituting
collateral for the Indebtedness and not otherwise permitted by the foregoing
clauses of this Section 9.03; provided that the aggregate principal or face
amount of all Debt and other obligations permitted to be secured under this
clause (f) shall not exceed $6,000,000 at any time outstanding.

 

Section 9.04                             Dividends, Distributions and
Redemptions.  The Borrower will not, and will not permit any of the Subsidiary
Guarantors to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment to its Equity Interest holders without the prior approval
of the Majority Lenders, except that: (a) the Borrower and each Subsidiary
Guarantor may declare and pay dividends or distributions with respect to their
Equity Interests payable solely in additional Equity Interests of such Person
(other than Disqualified Capital Stock), (b) each Subsidiary may make Restricted
Payments to the Borrower and to any Subsidiaries of the Borrower that are
Subsidiary Guarantors, (c)(i) from and after the Amendment No. 8 Effective Date
until March 31, 2015, the Borrower or such Subsidiary Guarantor may make cash
Restricted Payments in an aggregate amount not to exceed $10,000,000 in respect
of repurchases of its Equity Interests from employees (and their heirs, estates
and assigns) or from Jones Parent in order for Jones Parent to repurchase its
Equity Interests from employees (and their heirs, estates and assigns), and
(ii) from and after April 1, 2015, the Borrower or such Subsidiary Guarantor may
make cash Restricted Payments in respect of repurchases of its Equity Interests
from employees (and their heirs, estates and assigns) or from Jones Parent in
order for Jones Parent to repurchase its Equity Interests from employees (and
their heirs, estates and assigns), in any case under this clause (ii), upon the
death, termination or disability of such employee in an aggregate amount under
this clause (ii) not to exceed an amount equal to (A) $5,000,000 minus (B) the
aggregate amount of cash Restricted Payments made in accordance with sub-clause
(c)(i), and, in any event, such amount shall be no less than $0, (d) the
Borrower may make Permitted

 

--------------------------------------------------------------------------------


 

Tax Distributions, (e) the Borrower may make Permitted Payments in an aggregate
amount not to exceed $5,000,000 in any fiscal year, and (f) Borrower may declare
and pay cash dividends or distributions to Jones Parent in an aggregate amount
not to exceed $5,000,000 in any fiscal year, so long as after giving effect to
such payment, (i) Liquidity is greater than or equal to 10% of the Borrowing
Base then in effect and (ii) the Total Leverage Ratio, after giving pro forma
effect to such Restricted Payment, is not greater than 3.50 to 1.00.

 

Section 9.05                             Investments, Loans and Advances.  The
Borrower will not, and will not permit any of the Subsidiary Guarantors to, make
or permit to remain outstanding any Investments in or to any Person, except that
the foregoing restriction shall not apply to:

 

(a)                                 Investments reflected in the Financial
Statements or which are disclosed to the Lenders in Schedule 9.05;

 

(b)                                 Investments made by the Borrower or any
Subsidiary Guarantor in the form of accounts receivable arising in the ordinary
course of business;

 

(c)                                  Investments made by the Borrower or any
Subsidiary Guarantor in the form of direct obligations of the United States or
any agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one year from the date of creation
thereof;

 

(d)                                 Investments made by the Borrower or any
Subsidiary Guarantor in the form of commercial paper maturing within one year
from the date of creation thereof rated in the highest grade by S&P or Moody’s;

 

(e)                                  Investments made by the Borrower or any
Subsidiary Guarantor in the form of deposits maturing within one year from the
date of creation thereof, including certificates of deposit issued by, any
Lender or any office located in the United States of any other bank or trust
company which is organized under the laws of the United States or any state
thereof, has capital, surplus and undivided profits aggregating at least
$100,000,000 (as of the date of such bank or trust company’s most recent
financial reports) and has a short term deposit rating of no lower than A2 or
P2, as such rating is set forth from time to time, by S&P or Moody’s,
respectively; provided that First National Bank of Albany/Breckenridge shall not
be subject to the deposit rating requirement;

 

(f)                                   Investments made by the Borrower or any
Subsidiary Guarantor in the form of deposits in money market funds investing
exclusively in Investments described in Section 9.05(c), Section 9.05(d) or
Section 9.05(e);

 

(g)                                  Investments in or to (or, with respect to
Guarantees permitted under Section 9.02, for the benefit of) any other Credit
Party;

 

(h)                                 Investments in the form of direct ownership
interests in additional Oil and Gas Properties and gas gathering systems related
thereto or related to farm-out, farm-in, joint operating, joint venture or area
of mutual interest agreements, gathering systems, pipelines or other similar
arrangements which are usual and customary in the oil and gas exploration and
production business located within the geographic boundaries of the United
States of America;

 

--------------------------------------------------------------------------------


 

(i)                                     Investments in the form of loans or
advances to employees, officers, directors or managers of the Borrower, as the
case may be, to the extent that such Investment is permitted by applicable law,
including (to the extent applicable) Section 402 of the Sarbanes Oxley Act of
2002; provided that the aggregate outstanding amount of Investments under this
Section 9.05(i) shall not exceed $1,000,000 in the aggregate at any time;

 

(j)                                    Investments in the form of in stock,
obligations or securities received in settlement of debts arising from
Investments permitted under this Section 9.05 owing to the Borrower or any of
the Subsidiary Guarantors as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any Lien in favor of the Borrower or any of the Subsidiary Guarantors; provided
that the Borrower shall give the Administrative Agent prompt written notice in
the event that the aggregate amount of all Investments held at any one time
under this Section 9.05(j) exceeds $500,000;

 

(k)                                 Investments in the form of Debt permitted
under Section 9.02(e);

 

(l)                                     Investments in the form of Swap
Agreements to the extent permitted under Section 9.16;

 

(m)                             Investments in connection with the purchase,
lease or other acquisition of tangible assets of any Person, and investments
made by such Persons in connection with the purchase, lease or other acquisition
of all or substantially all of the business of any other Person, or all of the
Equity Interests of any other Person, or any division, line of business or
business unit of any other Person (including by the merger or consolidation of
such Person into the Borrower or any Subsidiary Guarantor); provided that
(i) any newly acquired Subsidiary shall promptly comply with the requirements of
Section 8.13(b), (ii) no Default exists before and after giving effect to such
Investment, (iii) immediately after giving effect to such Investment,
Availability is greater than or equal to the greater of (A) $12,000,000 and
(B) 5% of the lesser of the Aggregate Maximum Credit Amounts and the Borrowing
Base then in effect, and (iv) after giving effect to such Investment, the
Borrower shall be in pro forma compliance with Section 9.01;

 

(n)                                 Investments permitted by Section 9.10 or
Section 9.13;

 

(o)                                 Investments by the Borrower or a Subsidiary
Guarantor in the Equity Interests of its Subsidiaries as of the date of this
Agreement;

 

(p)                                 Investments by a Credit Party in CPD SPE
required under the CPDA; and

 

(q)                                 other Investments made by the Borrower or
any Subsidiary Guarantor not to exceed $35,000,000 in the aggregate at any time.

 

Section 9.06                             Nature of Business; International
Operations.  The Borrower will not, and will not permit any of the Subsidiary
Guarantors to, allow any material change to be made in the character of their
business as an independent oil and gas exploration and production company.  From
and after the date hereof, the Borrower and the Subsidiary Guarantors will not
acquire or make any other expenditure (whether such expenditure is capital,
operating or otherwise) in or related to, any Oil and Gas Properties not located
within the geographical boundaries of the United States.

 

--------------------------------------------------------------------------------


 

Section 9.07                             Proceeds of Loans.  The Borrower will
not permit the proceeds of the Loans to be used for any purpose other than those
permitted by Section 7.21.  Neither the Borrower nor any Person acting on behalf
of the Borrower has taken or will take any action which might cause any of the
Loan Documents to violate Regulations T, U or X or any other regulation of the
Board or to violate Section 7 of the Securities Exchange Act of 1934 or any
rule or regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.  If requested by the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.

 

Section 9.08                             ERISA Compliance.  Except for such
matters which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, the Borrower will not, and will not
permit any of the Subsidiary Guarantors to, at any time:

 

(a)                                 engage in, or permit any ERISA Affiliate to
engage in, any transaction in connection with which the Borrower, a Subsidiary
or any ERISA Affiliate could be subjected to either a civil penalty assessed
pursuant to subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax
imposed by Chapter 43 of Subtitle D of the Code.

 

(b)                                 fail to make, or permit any ERISA Affiliate
to fail to make, full payment when due of all amounts which, under the
provisions of any Plan, agreement relating thereto or applicable law, the
Borrower, a Subsidiary or any ERISA Affiliate is required to pay as
contributions thereto.

 

(c)                                  contribute to or assume an obligation to
contribute to, or permit any ERISA Affiliate to contribute to or assume an
obligation to contribute to (i) any employee welfare benefit plan, as defined in
section 3(1) of ERISA, which may not be terminated by such entities in their
sole discretion at any time without any material liability, including, without
limitation, any such plan that is maintained to provide benefits to former
employees of such entities, (other than benefits mandated by Title I, Part 6 of
ERISA and section 4980B of the Code), or (ii) any employee pension benefit plan,
as defined in section 3(2) of ERISA, that is subject to Title IV of ERISA,
section 302 of ERISA or section 412 of the Code.

 

Section 9.09                             Sale or Discount of Receivables. 
Except for (a) receivables obtained by the Borrower or any of the Subsidiary
Guarantors out of the ordinary course of business, (b) the settlement of joint
interest billing accounts in the ordinary course of business, (c) discounts
granted to settle collection of accounts receivable, (d) the sale of defaulted
accounts arising in the ordinary course of business in connection with the
compromise or collection thereof and not in connection with any financing
transaction, and (e) the Alpine Releases, the Borrower will not, and will not
permit any of the Subsidiary Guarantors to, discount or sell (with or without
recourse) any of its notes receivable or accounts receivable.

 

Section 9.10                             Mergers, Etc.  Neither the Borrower nor
any of the Guarantors will merge into or with or consolidate with any other
Person, or sell, lease or otherwise dispose of (whether in one transaction or in
a series of related transactions) all or substantially all of its Property to
any other Person, except that (a) any Guarantor may merge into or with or
consolidate with the

 

--------------------------------------------------------------------------------


 

Borrower in a transaction in which the Borrower is the surviving entity, (b) any
Guarantor may merge into or with or consolidate with any other Guarantor,
(c) any Guarantor may dispose of all or substantially all of its Property to the
Borrower or any other Guarantor, and (d) the Borrower or any Subsidiary
Guarantor may engage in any acquisition to the extent permitted under
Section 9.05.

 

Section 9.11                             Sale of Properties.  The Borrower will
not, and will not permit any of the Subsidiary Guarantors to, sell, assign,
farm-out, convey or otherwise transfer (each, a “Disposition”) any Property
except for:

 

(a)                                 the sale of Hydrocarbons and seismic data
(other than such data pertaining to proved Oil and Gas Properties evaluated in
the most recent Reserve Report) in the ordinary course of business;

 

(b)                                 Dispositions of undeveloped acreage,
including undeveloped acreage of the Credit Parties under any farmout agreements
not included in the most recent Reserve Report, and assignments in connection
with such farmouts and transfers;

 

(c)                                  the sale or transfer or abandonment of
obsolete, worn-out or surplus equipment that is no longer necessary for the
business of the Borrower or such Subsidiary Guarantor or is replaced by
equipment of at least comparable value and use;

 

(d)                                 the Disposition of any Oil and Gas Property
or any interest therein or any Subsidiary owning Oil and Gas Properties;
provided that (i) in the case of any such Disposition other than a Specified
Disposition (as defined below), at least 75% of the consideration received in
respect of such Disposition shall be cash (it being understood that for purposes
of calculating such 75% for purposes of this clause (i) only, any securities,
notes or other consideration received by the Borrower or any Subsidiary
Guarantor in respect of such Disposition that could reasonably be expected to be
converted into cash within 90 days after such Disposition and which are, within
such 90 day period, converted by the Borrower or such Subsidiary Guarantor into
cash shall be deemed to be cash for purposes of this clause (i) to the extent of
the cash received in such conversion); (ii) in the case of any Specified
Disposition, the cash consideration received in respect of such Disposition
shall be at least equal to the greater of (A) 75% of the total consideration
received in respect of such Disposition and (B) the value attributed to the Oil
and Gas Properties subject to such Specified Disposition, if any, in the then
effective Borrowing Base; (iii) the consideration received in respect of such
Disposition shall be equal to or greater than the fair market value of the Oil
and Gas Property, interest therein or Subsidiary subject of such Disposition (as
reasonably determined by the Borrower and, if requested by the Administrative
Agent, the Borrower shall deliver a certificate of a Responsible Officer
certifying to that effect), (iv) the Borrowing Base shall be reduced to the
extent required under Section 2.07(e)(ii) (any such Disposition for which there
is such a Borrowing Base reduction being referred to herein as a “Specified
Disposition”), and (v) if any such Disposition is of a Subsidiary owning Oil and
Gas Properties, such Disposition shall include all the Equity Interests of such
Subsidiary;

 

(e)                                  Dispositions of Property by any Credit
Party to any other Credit Party;

 

--------------------------------------------------------------------------------


 

(f)                                   Dispositions to the extent permitted by
Sections 9.03, 9.04, 9.05 and 9.10;

 

(g)                                  Asset Swaps;

 

(h)                                 use of cash and cash equivalents for
transactions not expressly prohibited hereunder;

 

(i)                                     Dispositions consisting of the licensing
or sublicensing of intellectual property and licenses, leases or subleases of
other Property (other than Oil and Gas Properties);

 

(j)                                    cancellations of intercompany Debt
between or among Credit Parties;

 

(k)                                 Dispositions of Property required under the
CPDA; and

 

(l)                                     Disposition of Property not otherwise
permitted in the preceding clauses of this Section 9.11); provided that,
(i) such Disposition is not of any Property described in clauses (a) — (e) of
the definition of “Oil and Gas Properties” in Section 1.02 of this Agreement,
and (ii) the fair market value of all Property disposed of pursuant to this
Section 9.11(l) shall not exceed $23,000,000.

 

Section 9.12                             Transactions with Affiliates.  The
Borrower will not, and will not permit any of the Subsidiary Guarantors to,
enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of Property or the rendering of any service, with any
Affiliate unless such transactions are otherwise permitted under this Agreement
and are upon fair and reasonable terms no less favorable to it than it would
obtain in a comparable arm’s length transaction with a Person not an Affiliate;
provided that this Section shall not apply to: (a) transactions among the Credit
Parties; (b) transactions among one or more Credit Parties and CPD SPE pursuant
to the CPDA; (c) any Restricted Payment to the extent permitted by Section 9.04;
(d) with respect to any Person serving as an officer, director, employee or
consultant of the Borrower or any Subsidiary Guarantor (i) the payment of
reasonable compensation, benefits or indemnification liabilities in connection
with his or her services in such capacity, (ii) the making of advances for
travel or other business expenses in the ordinary course of business or
(iii) such Person’s participation in any benefit or compensation plan;
(e) Investments to the extent permitted under Section 9.05(i), (k), (o) or (p),
and Investments to the extent permitted by Section 9.13; and (f) the payment of
Acquisition Related Costs.

 

Section 9.13                             Subsidiaries.  The Borrower will not,
and will not permit any of the Subsidiary Guarantors to, create or acquire any
additional Subsidiaries, unless the Borrower promptly, but, in any event, no
later than 30 days after such formation or acquisition of any such Subsidiary
(or such later date as may be acceptable to the Administrative Agent), gives
written notice to the Administrative Agent of such creation or acquisition and
complies with Section 8.13(b).  The Borrower shall have no Foreign Subsidiaries,
unless permitted by the Administrative Agent.  The Borrower shall not have any
Subsidiary other than Subsidiaries all of the Equity Interests of which are
owned, directly or indirectly, by the Borrower.

 

Section 9.14                             Negative Pledge Agreements; Dividend
Restrictions.  The Borrower will not, and will not permit any of the Subsidiary
Guarantors to, incur, assume or suffer to exist any contract, agreement or
understanding (other than this Agreement or the Security Instruments)

 

--------------------------------------------------------------------------------


 

which in any way prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property in favor of the Administrative
Agent and the Lenders or restricts any Subsidiary from paying dividends or
making distributions to the Borrower or any Subsidiary Guarantor, or which
requires the consent of or notice to other Persons in connection therewith;
provided, that the foregoing shall not prevent (a) restrictions on the transfer
of Equity Interests in joint ventures, (b) customary non-assignment provisions
in leases, licenses, permits and other agreements entered into in the ordinary
course of business, (c) in connection with any Disposition of Property permitted
hereunder, any restriction with respect to such Property imposed under the
agreement or agreements governing such Disposition, (d) restrictions imposed by
any Governmental Authority or under any Governmental Requirement, (e) any
restriction imposed on the granting, conveying, creation or imposition of any
Lien on any Property of a Credit Party imposed by any contract, agreement or
understanding related to the Liens permitted under clause (c), (e) or (f) of
Section 9.03 so long as such restriction only applies to the Property permitted
under such clauses to be encumbered by such Liens, (f) Lien restrictions imposed
by any contract, agreement or understanding related to Debt permitted under
Section 9.02(h) to the extent relating to the amount of Indebtedness permitted
to be secured by Liens thereunder, and (g) any provision contained in any
contract, agreement or understanding related to Debt permitted under
Section 9.02(h) specifying that dividends or distributions paid by any
Subsidiary to holders of its Equity Interests shall be paid on a pro rata basis.

 

Section 9.15                             Gas Imbalances, Take-or-Pay or Other
Prepayments.  The Borrower will not, and will not permit any of the Subsidiary
Guarantors to, allow gas imbalances, take-or-pay or other prepayments with
respect to the Oil and Gas Properties of the Borrower or any of the Subsidiary
Guarantors that would require the Borrower or any of the Subsidiary Guarantors
to deliver Hydrocarbons at some future time without then or thereafter receiving
full payment therefor to exceed 500,000 Mcf of gas (on an Mcf equivalent basis)
in the aggregate.

 

Section 9.16                             Swap Agreements.

 

(a)                                 Commodity Swap Agreements.

 

(i)                                     Incurrence.  Subject to the additional
limitation in Section 9.16(a)(ii)(B) below, the Borrower will not, and will not
permit any of the Subsidiary Guarantors to, enter into any Swap Agreement in
respect of commodities other than such Swap Agreements entered into with
Approved Counterparties and not for speculative purposes and with a duration no
longer than five years from the date the applicable Swap Agreement is entered
into; provided that, the Hedged Volume in any month, determined at the time such
Swap Agreement is entered into and after giving effect thereto (the “Measurement
Date”), shall not exceed for each month during the period during which such Swap
Agreement is in effect, the greater of (A) 100% of the anticipated projected
production from proved, developed, producing Oil and Gas Properties set forth in
the most recently delivered Reserve Report (subject to the following sentence),
and (B) volumes set forth in the grid below for the applicable period as
determined (subject to the following sentence) by reference to the Reserve
Report most recently delivered to the Administrative Agent:

 

--------------------------------------------------------------------------------


 

Volumes Covered by Swap Agreements

 

Applicable Period Covered By Swap Agreements

85% of the anticipated projected production from proved Oil and Gas Properties

 

First 24 months after the Measurement Date

75% of the anticipated projected production from proved Oil and Gas Properties

 

Months 25 — 60 after the Measurement Date

 

For purposes of entering into or maintaining Swap Agreement trades or
transactions under this Section 9.16(a)(i), forecasts of reasonably anticipated
production from the Borrower’s and its Subsidiaries’ proved Oil and Gas
Properties as set forth on the most recent Reserve Report delivered pursuant to
the terms of this Agreement shall be revised to account for any increase or
decrease therein anticipated because of information obtained by the Borrower or
any of its Subsidiaries subsequent to the publication of such Reserve Report
including the Borrower’s or any of its Subsidiaries’ internal forecasts of
production decline rates for existing wells and additions to or deletions from
anticipated future production from new wells and completed acquisitions coming
on stream or failing to come on stream.

 

(ii)                                  Maintenance.  If, after the end of any
calendar month, commencing with the calendar month ending October 31, 2014, the
Borrower determines that the Hedged Volume for such calendar month exceeded the
Actual Production Volume for such month, then (A) the Borrower shall
(1) promptly notify the Administrative Agent (but in any event within 21 days of
such month end), and (2) if requested by the Administrative Agent, within 30
days after such request, effect (or cause the applicable Subsidiary Guarantor to
effect) such Swap Terminations to the extent necessary to cause the Hedged
Volume not to exceed 100% of reasonably anticipated projected production from
Oil and Gas Properties of the Borrower and its Subsidiaries for the succeeding
calendar months; and (B) as to any particular commodity (including substitutes
therefor as provided in the penultimate sentence of this Section 9.16(a)) which
is over-hedged for any calendar month, the Borrower will not, and will not
permit any of the Subsidiary Guarantors to, enter into any Swap Agreement in
respect of such commodity until the Borrower is in compliance with each of the
requirements in the immediately preceding clause (A) or the Administrative Agent
otherwise consents.

 

The requirements in clauses (i) and (ii) of this Section 9.16(a) (x) shall be
determined with volumes of oil, volumes of gas and volumes of natural gas
liquids calculated separately and (y) shall not apply to basis differential
swaps on volumes already hedged pursuant to other Swap Agreements or to put
options and price floors (including floors embedded in participating swaps or
other similar transactions to the extent not offset by calls) for Hydrocarbons
with respect to which the Borrower or any Subsidiary Guarantor is the buyer of
such put options or price floors.  Furthermore, so long as the Borrower and the
Subsidiary Guarantors properly identify and consistently report such Swap
Agreements in the production reports required under Section 8.01(m), the
Borrower may utilize Swap Agreements covering crude oil as a substitute for
hedging natural gas liquids on an Economic BOE (as defined below) basis;
provided that, (A) in determining compliance with Section 9.16(a)(i) above, the
Borrower shall use the Economic BOE in effect at the time the Swap Agreement is
entered into and (B) in determining compliance with Section 9.16(a)(ii) above,
the Borrower shall use the Economic BOE in effect at the time of calculation
(and not at the time the applicable Swap Agreement was entered into).  “Economic
BOE” means the volume of crude oil (measured in barrels) of the Borrower’s and
Subsidiary Guarantors’ production that has the equivalent value (in dollars) to
one barrel of natural gas liquids of the Borrower’s and Subsidiary Guarantors’
production as determined on a trailing twelve month basis.

 

(b)                                 Interest Swap Agreements.  The Borrower will
not, and will not permit any of the Subsidiary Guarantors to, enter into any
Swap Agreement in respect of interest rates

 

--------------------------------------------------------------------------------


 

other than such Swap Agreements (i) with an Approved Counterparty, (ii) with a
duration that does not extend beyond the Maturity Date and (iii) which
effectively convert interest rates from floating to fixed, the notional amounts
of which (when aggregated with all other Swap Agreements of the Borrower and the
Subsidiary Guarantors then in effect effectively converting interest rates from
floating to fixed) do not exceed 75% of the then outstanding principal amount of
the Borrower’s Debt for borrowed money which bears interest at a floating rate,
using the same index used to determine floating rates of interest on the
indebtedness to be hedged.

 

(c)                                  Limitations.  Notwithstanding anything
herein to the contrary, in no event shall any Swap Agreement contain any
requirement, agreement or covenant for the Borrower or any of the Subsidiary
Guarantors to post collateral (including a letter of credit) or margin to secure
their obligations under such Swap Agreement or to cover market exposures;
provided that, this clause (c) shall not prevent a Hedge Bank from requiring the
obligations under its Swap Agreement with any Credit Party to be secured by the
Liens granted to the Administrative Agent under the Security Instruments
pursuant to such Security Instruments.

 

(d)                                 Acquisition Swap Agreements.

 

(i)                                     Notwithstanding anything in
Section 9.16(a) to the contrary but subject to clause (iii) below, the Borrower
and each Subsidiary Guarantor may enter into commodity Swap Agreements with an
Approved Counterparty having notional volumes in excess of the amounts set forth
in Section 9.16(a)(i) (such Swap Agreements being “Acquisition Swap Agreements”)
in anticipation of the acquisition of Oil and Gas Properties in a transaction
not prohibited by this Agreement (any such Oil and Gas Properties being referred
to herein as the “Target Oil and Gas Properties” and any such acquisition being
referred to herein as a “Subject Acquisition”) if (x) the Borrower or such
Subsidiary Guarantor, as applicable, has entered into a definitive purchase and
sale agreement for such Target Oil and Gas Properties, (y) the tenor of any such
Acquisition Swap Agreement does not exceed a period of beginning on the expected
closing date of such Subject Acquisition equal to the remainder of the calendar
year in which such Acquisition Swap Agreements are entered into plus the next 5
calendar years and (z) the aggregate notional volume of commodities covered
under all of the Acquisition Swap Agreements with respect to any Subject
Acquisition in any month, determined on the Measurement Date with respect
thereto, shall not exceed for each month during the period during which such
Acquisition Swap Agreement is in effect, the greater of (A) 100% of the
Projected Target Property PDP Volumes and (B) the volumes set forth in the grid
below for the applicable period as determined by the Borrower’s internal
engineers as proved reserves:

 

Volumes Covered by
Acquisition Swap Agreements

 

Applicable Period Covered by
Acquisition Swap Agreements

85% of the anticipated projected production from proved Target Oil and Gas
Properties

 

First 24 months after acquisition of Target Oil and Gas Properties

75% of the anticipated projected production from proved Target Oil and Gas
Properties

 

Months 25 — 60 after acquisition of Target Oil and Gas Properties

 

--------------------------------------------------------------------------------

 

The requirements in this clause (i) shall (x) be determined with volumes of oil,
volumes of gas and volumes of natural gas liquids calculated separately and
(y) not apply to basis differential swaps on volumes already hedged pursuant to
other Acquisition Swap Agreements or to put options and price floors (including
floors embedded in participating swaps or other similar transactions to the
extent not offset by calls) for Hydrocarbons with respect to which the Borrower
or any Subsidiary Guarantor is the buyer of such put options or price floors.

 

(ii)                                  Subject to the terms of clause
(iii) below, with respect to Target Oil and Gas Properties, (x) the aggregate
notional volume of commodities covered under all Acquisition Swap Agreements
with respect to such Target Oil and Gas Properties shall not be included in any
determination of “Hedged Volume” for purposes of determining compliance with
Section 9.16(a) above, and (y) actual volumes of production from such Target Oil
and Gas Properties shall not be included in any calculation of “Actual
Production Volumes” for purposes of determining compliance with
Section 9.16(a) above.

 

(iii)                               With respect to each Subject Acquisition,
from and after the earlier to occur of (A) the consummation of such Subject
Acquisition and (B) the 90th day after the date on which the definitive purchase
and sale agreement for such Subject Acquisition was entered into by the Borrower
or any Guarantor, the Borrower shall be required to comply with
Section 9.16(a) without giving effect to any of the provisions of clause
(ii) above; provided that (x) if such Subject Acquisition is not consummated on
or before the 90th day after the date on which the definitive purchase and sale
agreement for such Subject Acquisition was entered into, any Reserve Report
containing information with respect to the Target Oil and Gas Properties shall
be deemed not to include such information and (y) if such Subject Acquisition is
consummated on or before the 90th day after the date on which the definitive
purchase and sale agreement for such Subject Acquisition was entered into, the
actual volumes of production from the Target Oil and Gas Properties shall be
fully taken into account for purposes of calculating Actual Production Volumes
as if such Subject Acquisition had been consummated on the first day of the
three-month period covered by the Quarter-End Production Report most recently
delivered prior to the consummation of such Subject Acquisition pursuant to
Section 8.01(m).

 

Section 9.17                             Change in Business; Corporate
Structure; Accounting Change.

 

(a)                                 Each of the Borrower and the Subsidiary
Guarantors shall not, and shall not permit any Subsidiary to, engage in any
business or activity other than (i) the business of the exploration for, and
development, acquisition, and the production of Oil and Gas Properties, (ii) the
business of marketing, processing, treating, gathering, and upstream
transportation of Oil and Gas Properties produced by the Borrower and its
Subsidiaries; (iii) developing raw land acquired or leased by the Borrower or
its Subsidiaries in conjunction with the activities described in clause (i) or
(ii) above, and remediating such land for resale; and (iv) the business of
providing services to support any of the Borrower’s or its Subsidiary’s
activities described in clause (i), (ii) or (iii) above.  The Borrower and Jones
Parent shall not, and shall not permit any Subsidiary to engage in any activity
or business, or acquire or make any other expenditure (whether such expenditure
is capital, operating or otherwise) in or related to, any Oil and Gas Properties
or businesses, in any event, which are not located within the geographical
boundaries of the United States or the offshore area in the Gulf of Mexico over
which the United States of America asserts jurisdiction.

 

--------------------------------------------------------------------------------


 

(b)                                 Each of the Borrower and the Guarantors
shall not, and shall not permit any Subsidiary to, alter, amend or modify in any
manner materially adverse to the Lenders any of its Organizational Documents. 
In any event, the Borrower shall not permit any Subsidiary to (i) if such
Subsidiary is a limited liability company, amend its limited liability company
agreement to “opt in” to “security” status in accordance with Section 8.103 of
the UCC or (ii) evidence its Equity Interests with a certificate without, in
each case, the prior consent of the Administrative Agent.

 

(c)                                  Except as set forth in Section 1.05, the
Borrower and the Guarantors shall not, and shall not permit any Subsidiary to,
make any significant change in accounting treatment or reporting practices,
except as required by GAAP, or change the fiscal year of the Borrower or of any
Subsidiary.

 

Section 9.18                             Parent Company.  Jones Parent shall not
(i) hold any assets, (ii) incur, create, assume, or suffer to exist any Debt or
any other liability or obligation, (iii) create, make or enter into any
Investment or (iv) engage in any other activity or operation other than:

 

(a)                                 its ownership of Equity Interests in the
Borrower and the activities of a passive holding company and assets and
operations incidental thereto (including the maintenance of cash and reserves
for the payment of Taxes, franchises, and other operational costs and expenses);

 

(b)                                 participating in Tax, accounting and other
administrative matters related to Jones Parent, the Borrower and its
Subsidiaries;

 

(c)                                  performance of its obligations under or in
connection with its organizational documents or the Loan Documents;

 

(d)                                 providing usual and customary
indemnification to its officers and directors;

 

(e)                                  the issuance and sale of its Equity
Interests and repurchases thereof, and activities incidental thereto;

 

(f)                                   the making of Investments in and
contributions to the Borrower or any Subsidiary thereof;

 

(g)                                  the making of dividends or distributions in
return of capital to the holders of its Equity Interests;

 

(h)                                 the incurrence of liabilities imposed by
law, including Tax liabilities and other liabilities incidental to its existence
and business and activities permitted hereunder;

 

(i)                                     the incurrence of liabilities and
exercise of rights under, and the performance of obligations pursuant to,
(x) the Sabine Parent Guaranty and, (y) with the prior written consent of the
Administrative Agent (which shall not be unreasonably withheld), any other
guarantee of a similar scope and nature of obligations of a Credit Party (other
than

 

--------------------------------------------------------------------------------


 

obligations constituting Debt) under an acquisition agreement evidencing an
acquisition that is permitted hereunder;

 

(j)                                    the incurrence of liabilities and
exercise of rights under, and the performance of obligations pursuant to, the
Tax Receivable Agreement;

 

(k)                                 performance of its obligations under or in
connection with the Exchange Agreement;

 

(l)                                     its guarantee of any Debt permitted
under Section 9.02; and

 

(m)                             (x) ownership of other assets not to exceed
$5,000,000 in the aggregate and (y) incurrences of Debt or other obligations not
to exceed $5,000,000 in the aggregate at any time outstanding.

 

Notwithstanding the foregoing, (A) nothing contained in this Section 9.18 shall
be construed as a consent to, or amendment or waiver of, any covenant,
restriction, prohibition, limitation, condition or other term that is provided
for in any other provision under this Agreement or any other Loan Document,
including, but not limited to, the limitations on the Borrower and the
Guarantors under the other provisions of this Article IX, and (B) Jones Parent
will not create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired) other than Liens granted under the
Security Instruments and Excepted Liens arising in the ordinary course of
business.

 

Section 9.19                             Sanctions; FCPA.

 

(a)                                 Neither the Borrower nor Jones Parent shall,
directly or indirectly, use the proceeds of the Advances, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, (i) to fund any activities or business of or with any
Restricted Party, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions Laws, or (ii) in
any other manner that would result in a violation of Sanctions Laws by Jones
Parent, the Borrower or any Subsidiary or Affiliate of Jones Parent or the
Borrower.

 

(b)                                 No part of the proceeds of the Advances
shall be used, directly or indirectly, by Jones Parent, the Borrower or any
Subsidiary or Affiliate of Jones Parent or the Borrower in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of the Foreign
Corrupt Practices Act of 1977, as amended, or any other applicable
anti-corruption law.

 

(c)                                  Jones Parent and the Borrower shall
maintain in effect policies and procedures intended to promote compliance by
Jones Parent, the Borrower, their respective Subsidiaries, and each of the
foregoing’s directors, officers, employees, and agents with the Sanctions Laws,
the Foreign Corrupt Practices Act of 1977, as amended, and any other applicable
anti-corruption laws.

 

--------------------------------------------------------------------------------


 

ARTICLE X
Events of Default; Remedies

 

Section 10.01                      Events of Default.  One or more of the
following events shall constitute an “Event of Default”:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof, by acceleration or otherwise.

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
Section 10.01(a)) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three Business Days.

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any of the Guarantors in or in
connection with any Loan Document or any amendment or modification of any Loan
Document or waiver under such Loan Document, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been materially incorrect when made or deemed
made (except that such materiality qualifier shall not be applicable to any
representation or warranty that already is qualified or modified by materiality
in the text thereof).

 

(d)                                 the Borrower or any of the Guarantors shall
fail to observe or perform any applicable covenant, condition or agreement
contained in Section 8.01(l) (as to its name or state of organization),
Section 8.01(o), Section 8.02, Section 8.03 (with respect to its legal
existence), Section 8.09(a), Section 8.15, or in ARTICLE IX.

 

(e)                                  the Borrower or any of the Guarantors shall
fail to observe or perform any applicable covenant, condition or agreement
contained in this Agreement (other than those specified in Section 10.01(a),
Section 10.01(b) or Section 10.01(d)) or any other Loan Document, and such
failure shall continue unremedied for a period of 30 days after the earlier to
occur of (A) notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender) or (B) a Responsible Officer
of the Borrower or applicable Guarantor otherwise becoming aware of such
default.

 

(f)                                   the Borrower or any of the Guarantors
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable, after the expiration of any applicable period of grace
and/or notice and cure.

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the Redemption thereof or any offer to Redeem to be
made in respect thereof, prior to its scheduled maturity or require the Borrower
or any of the Guarantors to make an offer in respect thereof, after the
expiration of any applicable period of grace and/or notice and cure; provided
that this clause (h) shall not apply to secured Debt

 

--------------------------------------------------------------------------------


 

permitted under Section 9.02(c) that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness.

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower, Jones Parent, or any
Guarantor or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower, Jones
Parent, or any Guarantor or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered.

 

(i)                                     the Borrower, Jones Parent, or any
Guarantor shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 10.01(h),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower, Jones Parent, or
any Guarantor or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing.

 

(j)                                    the Borrower, Jones Parent, or any
Guarantor shall become unable, admit in writing its inability or fail generally
to pay its debts as they become due.

 

(k)                                 (i) one or more judgments for the payment of
money in an aggregate amount in excess of $35,000,000 (to the extent not covered
by a sound and reputable independent third party insurance as to which the
insurer does not dispute coverage and is not subject to an insolvency
proceeding) or (ii) any one or more non-monetary judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, in each case, shall be rendered against the Borrower, Jones
Parent, or any Guarantor and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower, Jones Parent, or any Guarantor to enforce any such
judgment.

 

(l)                                     any Loan Document after delivery thereof
shall for any reason, except to the extent permitted by the terms thereof, cease
to be in full force and effect and valid, binding and enforceable in accordance
with its terms against the Borrower, Jones Parent, or a Guarantor party thereto
or shall be repudiated by any of them, or cease to create a valid and perfected
Lien of the priority required thereby on any of the collateral purported to be
covered thereby, except (i) to the extent permitted by the terms of this
Agreement or such other Loan Document, or (ii) with respect to collateral the
aggregate value of which, for all such collateral, does not exceed at any time,
$10,000,000, or the Borrower, Jones Parent, any Guarantor or any Affiliate shall
so state in writing.

 

--------------------------------------------------------------------------------


 

(m)                             an ERISA Event shall have occurred that, in the
opinion of the Required Lenders, when taken together with all other ERISA Events
that have occurred, could reasonably be expected to result in liability of the
Borrower in an aggregate amount exceeding $35,000,000 in any calendar year,
(ii) a Plan that is intended to be qualified under section 401(a) of the Code
shall lose its qualified status and such event could reasonably be expected to
have a Material Adverse Effect, or (iii) the Borrower, a Subsidiary Guarantor or
any ERISA Affiliate shall engage in any “prohibited transaction,” as described
in section 406 of ERISA or in section 4975 of the Code, involving any Plan and
such event, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

(n)                                 a Change in Control shall occur.

 

Section 10.02                      Remedies.

 

(a)                                 In the case of an Event of Default other
than one described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), at
any time thereafter during the continuance of such Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Notes and the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower and the Guarantors accrued hereunder and under
the Notes and the other Loan Documents (including, without limitation, the
payment of cash collateral to secure the LC Exposure as provided in
Section 2.08(j)), shall become due and payable immediately, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by the Borrower and each
Guarantor; and in case of an Event of Default described in Section 10.01(h),
Section 10.01(i) or Section 10.01(j), the Commitments shall automatically
terminate and the Notes and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and the other obligations of
the Borrower and the Guarantors accrued hereunder and under the Notes and the
other Loan Documents (including, without limitation, the payment of cash
collateral to secure the LC Exposure as provided in Section 2.08(j)), shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and
each Guarantor.

 

(b)                                 In the case of the occurrence of an Event of
Default, the Administrative Agent and the Lenders will have all other rights and
remedies available at law and equity.

 

(c)                                  All proceeds realized from the liquidation
or other disposition of collateral or otherwise received after maturity of the
Notes, whether by acceleration or otherwise, shall be applied:

 

(i)                                     first, to payment or reimbursement of
that portion of the Indebtedness constituting fees, expenses and indemnities
payable to the Administrative Agent in its capacity as such;

 

--------------------------------------------------------------------------------


 

(ii)                                  second, pro rata to payment or
reimbursement of that portion of the Indebtedness constituting fees, expenses
and indemnities payable to the Lenders under the Loan Documents;

 

(iii)                               third, pro rata to payment of accrued
interest on the Loans;

 

(iv)                              fourth, pro rata to payment of principal
outstanding on the Loans, Bank Product Obligations owing to any Lender or any
Affiliate thereof, and Hedge Obligations owing to a Hedge Bank;

 

(v)                                 fifth, pro rata to any other Indebtedness;

 

(vi)                              sixth, to serve as cash collateral to be held
by the Administrative Agent to secure the LC Exposure; and

 

(vii)                           seventh, any excess, after all of the
Indebtedness shall have been paid in full in cash (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made as of the time of determination), shall be paid to the Borrower or
as otherwise required by any Governmental Requirement.

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but at the discretion of the
Administrative Agent and to the extent not prohibited under applicable law,
appropriate adjustments shall be made with respect to payments from other Credit
Parties to preserve the allocation to Indebtedness otherwise set forth above in
this clause (c) assuming that, solely for purposes of such
adjustments, Indebtedness includes Excluded Swap Obligations.

 

ARTICLE XI
The Administrative Agent

 

Section 11.01                      Appointment; Powers.  Each of the Lenders and
the Issuing Bank hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and the other Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

 

Section 11.02                      Duties and Obligations of Administrative
Agent.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing (the use of the term “agent” herein and in the other
Loan Documents with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law; rather, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties), (b) the
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except as provided in Section 11.03, and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any Guarantor that is communicated
to or

 

--------------------------------------------------------------------------------


 

obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or under any other Loan Document or in connection herewith
or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in ARTICLE VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or as to those conditions precedent
expressly required to be to the Administrative Agent’s satisfaction, (vi) the
existence, value, perfection or priority of any collateral security or the
financial or other condition of the Borrower and the Guarantors, or (vii) any
failure by the Borrower or any other Person (other than itself) to perform any
of its obligations hereunder or under any other Loan Document or the performance
or observance of any covenants, agreements or other terms or conditions set
forth herein or therein.  For purposes of determining compliance with the
conditions specified in ARTICLE VI, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto.

 

Section 11.03                      Action by Administrative Agent.  The
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) and in all cases
the Administrative Agent shall be fully justified in failing or refusing to act
hereunder or under any other Loan Documents unless it shall (a) receive written
instructions from the Required Lenders or the Lenders, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action.  The instructions as aforesaid and any
action taken or failure to act pursuant thereto by the Administrative Agent
shall be binding on all of the Lenders.  If a Default has occurred and is
continuing, then the Administrative Agent shall take such action with respect to
such Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities) described in this Section 11.03, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders.  In no event, however,
shall the Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or the Lenders (or

 

--------------------------------------------------------------------------------


 

such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise the Administrative
Agent shall not be liable for any action taken or not taken by it hereunder or
under any other Loan Document or under any other document or instrument referred
to or provided for herein or therein or in connection herewith or therewith
INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own gross negligence or
willful misconduct.

 

Section 11.04                      Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon and the Borrower, the Lenders and the Issuing Bank hereby waive
the right to dispute the Administrative Agent’s record of such statement, except
in the case of gross negligence or willful misconduct by the Administrative
Agent.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.  The
Administrative Agent may deem and treat the payee of any Note as the holder
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof permitted hereunder shall have been filed with
the Administrative Agent.

 

Section 11.05                      Subagents.  The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of the preceding Sections of this ARTICLE XI shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

Section 11.06                      Resignation or Removal of Administrative
Agent.  Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this Section 11.06, the Administrative Agent may resign at
any time by notifying the Lenders, the Issuing Bank and the Borrower, and the
Administrative Agent may be removed at any time with or without cause by the
Required Lenders.  Upon any such resignation or removal, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation or removal as the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders and the Issuing Bank, appoint a successor Administrative Agent. 
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation

 

--------------------------------------------------------------------------------


 

hereunder, the provisions of this ARTICLE XI and Section 12.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

 

Section 11.07                      Administrative Agent as Lender.  The bank
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent, and such bank and its Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Borrower or any of the Guarantors or other Affiliate thereof
as if it were not the Administrative Agent hereunder.

 

Section 11.08                      No Reliance.

 

(a)                                 Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party.  Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.  The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any Guarantor of this Agreement,
the Loan Documents or any other document referred to or provided for herein or
to inspect the Properties or books of the Borrower or any Guarantor.  Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, neither the
Administrative Agent nor the Arranger shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of the Administrative Agent or any of its
Affiliates.  In this regard, each Lender acknowledges that Bracewell & Giuliani
LLP is acting in this transaction as special counsel to the Administrative Agent
only, except to the extent otherwise expressly stated in any legal opinion or
any Loan Document.  Each other party hereto will consult with its own legal
counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein.

 

(b)                                 The Lenders acknowledge that the
Administrative Agent and the Arranger are acting solely in administrative
capacities with respect to structuring and syndication of this facility and have
no duties, responsibilities or liabilities under this Agreement and the other
Loan Documents other than their administrative duties, responsibilities and
liabilities specifically as set forth in the Loan Documents and in their
capacity as Lenders hereunder.  In structuring, arranging or syndicating this
Agreement, each Lender acknowledges that the Administrative Agent and the
Arranger may be an agent or lender under these Notes, other loans or other
securities and waives any existing or future conflicts of interest associated
with their role in such other debt instruments.  If in the administration of
this facility or any other debt instrument, the Administrative Agent determines
(or is given written notice by any Lender that a conflict exists),

 

--------------------------------------------------------------------------------

 

then it shall eliminate such conflict within ninety (90) days or resign pursuant
to Section 11.06 and shall have no liability for action taken or not taken while
such conflict existed.

 

Section 11.09                      Administrative Agent May File Proofs of
Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, Jones Parent, or any Guarantor,
the Administrative Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Indebtedness that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 12.03)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

 

Section 11.10                      Authority of Administrative Agent to Release
Collateral and Liens.

 

(a)                                 Each Lender, the Issuing Bank and each other
Secured Party (by their acceptance of the benefits of any Lien encumbering the
Mortgaged Property) hereby authorizes the Administrative Agent to release any
collateral that is permitted to be sold or released pursuant to the terms of the
Loan Documents.  Each Lender, the Issuing Bank and each other Secured Party (by
their acceptance of the benefits of any Lien encumbering the Mortgaged Property)
hereby authorizes the Administrative Agent to execute and deliver to the
Borrower, at the Borrower’s sole cost and expense, any and all releases of
Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with any sale or other disposition of
Property to the extent such sale or other disposition is permitted by the terms
of Section 9.11 or is otherwise authorized by the terms of the Loan Documents. 
Upon the request of the Administrative Agent at any time, the Secured Parties
will confirm in writing

 

--------------------------------------------------------------------------------


 

the Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 11.10.

 

(b)                                 Notwithstanding anything contained in any of
the Loan Documents to the contrary, the Credit Parties, the Administrative
Agent, and each Secured Party hereby agree that no Secured Party shall have any
right individually to realize upon any of the Collateral or to enforce the
Guaranties, it being understood and agreed that all powers, rights and remedies
hereunder and under the Security Instruments may be exercised solely by
Administrative Agent on behalf of the Secured Parties in accordance with the
terms hereof and the other Loan Documents.  By accepting the benefit of the
Liens granted pursuant to the Security Instruments, each Secured Party not party
hereto hereby agrees to the terms of this paragraph (c).

 

Section 11.11                      The Arranger; Other Agents.  Neither the
Arranger nor any of the Co-Syndication Agents nor any of the Co-Documentation
Agents identified on the cover page to this Agreement shall have any duties,
responsibilities or liabilities under this Agreement and the other Loan
Documents other than their respective duties, responsibilities and liabilities
in their respective capacities as a Lender hereunder.

 

ARTICLE XII
Miscellaneous

 

Section 12.01                      Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
Section 12.01(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)                                     if to the Borrower, to it at:

 

Jones Energy Holdings, LLC
                                                807 Las Cimas Parkway, Suite 350
                                                Austin, Texas  78746
                                                Attention: Robert J. Brooks,
Chief Financial Officer
                                                Facsimile:  (512) 328-5394

 

(ii)                                  if to the Administrative Agent or the
Issuing Bank, to it at

 

Wells Fargo Bank, National Association

1740 Broadway, MAC C7300-034

Denver, Colorado 80209

Phone:          303.863.5938

Fax:                       303.863.5533

Attn: Dave McEvoy

 

--------------------------------------------------------------------------------


 

with a copy to:

 

Wells Fargo Bank, National Association

1000 Louisiana, 9th Floor, MAC T5002-090

Houston, Texas 77002

Fax:                       713.739.1087

Attn: Paul Squires

with a copy to the Administrative Agent at the address noted above.

 

(iii)                               if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to ARTICLE II, ARTICLE III,
ARTICLE IV and ARTICLE V unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

Section 12.02                      Waivers; Amendments.

 

(a)                                 No failure on the part of the Administrative
Agent, the Issuing Bank or any Lender to exercise and no delay in exercising,
and no course of dealing with respect to, any right, power or privilege, or any
abandonment or discontinuance of steps to enforce such right, power or
privilege, under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any provision
hereof nor any Security Instrument nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Majority Lenders or by the Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided

 

--------------------------------------------------------------------------------


 

that no such agreement shall (i) increase the Commitment or the Maximum Credit
Amount of any Lender without the written consent of such Lender, (ii) increase
the Borrowing Base without the written consent of each Lender, decrease or
maintain the Borrowing Base without the consent of the Required Lenders, or
modify Section 2.07 in any manner adverse to the Lenders without the consent of
each Lender (other than a Defaulting Lender); provided that, any waiver,
amendment or modification of Section 2.07(e)(i) may be effected with the consent
of the Required Lenders, (iii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, or reduce any other Indebtedness hereunder or under any other Loan
Document, without the written consent of each Lender affected thereby,
(iv) postpone the scheduled date of payment or prepayment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or any other Indebtedness hereunder or under any other Loan
Document, or reduce the amount of, waive or excuse any such payment, or postpone
or extend the Termination Date without the written consent of each Lender
affected thereby, (v) change Section 4.01(b) or Section 4.01(c) in a manner that
would alter the pro rata sharing of payments required thereby in a manner
adverse to any Lender, without the written consent of such Lender, (vi) waive or
amend Section 3.04(c), Section 6.01 or Section 10.02(c), without the written
consent of each Lender (other than a Defaulting Lender), (vii) release any
Guarantor (except as set forth in the Guarantee and Collateral Agreement),
release all or substantially all of the collateral (other than as provided in
Section 11.10), or reduce the percentage set forth in Section 8.13(a) to less
than 80%, without the written consent of each Lender (other than a Defaulting
Lender), or (viii) change any of the provisions of this Section 12.02(b) or the
definitions of “Required Lenders” or “Majority Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender (other than a Defaulting Lender);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, or the Issuing Bank hereunder
or under any other Loan Document without the prior written consent of the
Administrative Agent, or the Issuing Bank, as the case may be.  Notwithstanding
the foregoing, any supplement to Schedule 7.14 (Subsidiaries) or Schedule 7.15
(Locations of Business and Offices) shall be effective simply by delivering to
the Administrative Agent a supplemental schedule clearly marked as such and,
upon receipt, the Administrative Agent will promptly deliver a copy thereof to
the Lenders.

 

Section 12.03                      Expenses, Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including, without limitation, the reasonable fees, charges and disbursements of
counsel and other outside consultants for the Administrative Agent, the
reasonable travel, photocopy, mailing, courier, telephone and other similar
expenses, and the cost of environmental audits and surveys and appraisals, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration (both
before and after the execution hereof and including advice of counsel to the
Administrative Agent as to the rights and duties of the Administrative Agent and
the Lenders with respect thereto) of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of or consents related to the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all

 

--------------------------------------------------------------------------------


 

costs, expenses, and other charges (other than Taxes, which are addressed in
Section 5.03(b)) incurred by the Administrative Agent or any Lender in
connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Security Instrument or
any other document referred to therein, (iii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iv) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement or any other Loan Document,
including its rights under this Section 12.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including, without limitation, all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 THE BORROWER SHALL, AND DOES
HEREBY, INDEMNIFY THE ADMINISTRATIVE AGENT, THE ARRANGER, THE ISSUING BANK AND
EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY
COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
(WHETHER ASSERTED BY ANY THIRD PARTY OR BY THE BORROWER OR ANY OTHER CREDIT
PARTY) AND ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE
BORROWER OR ANY OF THE GUARANTORS TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR
COVENANT OF THE BORROWER OR ANY OF THE GUARANTORS SET FORTH IN ANY OF THE LOAN
DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN
CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY THE
ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY
LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER
IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH,
(v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS
OF THE BORROWER AND THE GUARANTORS BY THE BORROWER AND THE GUARANTORS, (vii) ANY
ASSERTION

 

--------------------------------------------------------------------------------


 

THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO
THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE
BORROWER OR ANY OF THE GUARANTORS OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT
LIMITATION, THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE,
TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL, OIL AND GAS
WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON ANY OF THEIR PROPERTIES,
(ix) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR ANY OF THE GUARANTORS WITH
ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY OF THE GUARANTORS,
(x) THE PAST OWNERSHIP BY THE BORROWER OR ANY OF THE GUARANTORS OF ANY OF THEIR
PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND
FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (xi) THE
PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED
RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF
OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR AT ANY OF
THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY OF THE GUARANTORS OR ANY
ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF THE GUARANTORS, (xii) ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF THE
GUARANTORS, OR (xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN
CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING, IN EACH CASE, RELATING TO ANY OF THE
FOREGOING, AND IN EACH CASE, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY
AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT (I) SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED TO HAVE RESULTED
FROM THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR
(II) SUCH CLAIMS (OTHER THAN CLAIMS AGAINST OR BY THE ADMINISTRATIVE AGENT, THE
ARRANGER, OR THE ISSUING BANK) ARE SOLELY BETWEEN INDEMNITEES SO LONG AS SUCH
CLAIM DOES NOT INVOLVE, OR RESULT FROM, AN ACTION OR INACTION BY THE BORROWER OR
ANY RELATED PARTY OF THE BORROWER, IN EACH CASE OF THE FOREGOING CLAUSES (I),
AND (II), AS DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION.

 

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in this Section 12.03(b), under no
circumstances shall the provisions of this Section 12.03(b) be construed to
cover any expenses not otherwise reimbursable under Section 12.03(a).  This
Section 12.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, the
Arranger or the Issuing Bank under Section 12.03(a) or (b), each Lender
severally agrees to pay to the Administrative Agent, the Arranger or the Issuing
Bank, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Arranger
or the Issuing Bank in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section 12.03
shall be payable not later than three days after written demand therefor.

 

Section 12.04                      Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 12.04 or as required under
Section 5.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
Section 12.04(b)(ii), any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, it being
understood that the Borrower may withhold its consent to any such assignment if
such assignment would result in a “Termination Event” or an “Event of Default”
or a similar event under any Swap Agreement to which the assignor or any
Affiliate of the assignor is a party and such

 

--------------------------------------------------------------------------------


 

“Termination Event,” “Event of Default” or similar event would result in an
Event of Default under Section 10.01(g) of this Agreement (and such withholding
of consent shall be deemed to be reasonable)) of:

 

(A)                               the Borrower, provided that (i) no consent of
the Borrower shall be required if such assignment is to a Lender, an Affiliate
of a Lender or an Approved Fund, or if an Event of Default has occurred and is
continuing; and (ii) the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 days after having received notice thereof; and

 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment to an
assignee that is a Lender immediately prior to giving effect to such assignment.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

(iii)                               Subject to Section 12.04(b)(iv) and the
acceptance and recording thereof, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 5.01, Section 5.02, Section 5.03 and Section 12.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment and

 

--------------------------------------------------------------------------------


 

subject to any applicable requirements thereof).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amounts (and stated interest) of the Loans and
reimbursement obligations with respect to LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.  In connection with any changes to the Register, if
necessary, the Administrative Agent will reflect the revisions on Annex I and
forward a copy of such revised Annex I to the Borrower, the Issuing Bank and
each Lender.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 12.04(b) and any written consent to such assignment required by
Section 12.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 12.04(b).

 

(c)                                  Any Lender may, without the consent of the
Borrower, the Administrative Agent or the Issuing Bank, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) such Lender shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register that
contains the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans, Commitments and
other obligations under the Loan Documents (the “Participant Register”), but
such Lender shall not have any obligation to disclose all or a portion of such
register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitment, Loan, Letter of Credit or other
obligation under the Loan Documents) to any Person other than if necessary to
establish that a Commitment, Loan, Letter of Credit or other obligation under
the Loan Documents is in registered form for Tax purposes.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each

 

--------------------------------------------------------------------------------


 

Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to
Section 12.02 that affects such Participant.  In addition such agreement must
provide that the Participant be bound by the provisions of Section 12.03.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Section 5.01, Section 5.02 and Section 5.03 (subject to the requirements and
limitations therein, including the requirements under Section 5.03(e) and
Section 5.03(f) (it being understood that the documentation required under
Section 5.03(e) and Section 5.03(f) shall be delivered to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 12.04(b); provided that such Participant
(A) agrees to be subject to the provisions of Section 5.04 as if it were an
assignee under Section 12.04(b); and (B) shall not be entitled to receive any
greater payment under Section 5.01 or Section 5.03, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 5.04(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 4.01(c) as though it were a
Lender.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including, without limitation, any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
bank having jurisdiction over such Lender, and this (d) shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)                                  Notwithstanding any other provisions of
this Section 12.04, no transfer or assignment of the interests or obligations of
any Lender or any grant of participations therein shall be permitted if such
transfer, assignment or grant would require the Borrower or any Guarantor to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any state.

 

Section 12.05                      Survival; Revival; Reinstatement.

 

(a)                                 All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the

 

--------------------------------------------------------------------------------

 

Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 and ARTICLE XI shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.

 

(b)                                 To the extent that any payments on the
Indebtedness or proceeds of any collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Indebtedness so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Loan
Document shall continue in full force and effect.  In such event, each Loan
Document shall be automatically reinstated and the Borrower shall take such
action as may be reasonably requested by the Administrative Agent and the
Lenders to effect such reinstatement.

 

Section 12.06                      Counterparts; Integration; Effectiveness.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

(b)                                 This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.

 

(c)                                  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or electronic mail (i.e. PDF) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

Section 12.07                      Severability.  Any provision of this
Agreement or any other Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

--------------------------------------------------------------------------------


 

Section 12.08                      Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations obligations under Swap
Agreements) at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Guarantor against any of and all the
obligations of the Borrower or any Guarantor owed to such Lender now or
hereafter existing under this Agreement or any other Loan Document, irrespective
of whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured.  The
rights of each Lender under this Section 12.08 are in addition to other rights
and remedies (including other rights of setoff) which such Lender or its
Affiliates may have.

 

Section 12.09                      GOVERNING LAW; JURISDICTION; CONSENT TO
SERVICE OF PROCESS.

 

(a)                                 THIS AGREEMENT AND THE NOTES SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS
EXCEPT TO THE EXTENT THAT UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO
CONTRACT FOR, CHARGE, RECEIVE, RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY
THE LAWS OF THE STATE WHERE SUCH LENDER IS LOCATED.  CHAPTER 346 OF THE TEXAS
FINANCE CODE (WHICH REGULATES CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND
REVOLVING TRI-PARTY ACCOUNTS) SHALL NOT APPLY TO THIS AGREEMENT OR THE NOTES.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THE LOAN DOCUMENTS SHALL BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF
AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS.

 

(c)                                  EACH PARTY IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO IT AT THE ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER
ADDRESS AS IS SPECIFIED PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND
ASSUMPTION), SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH
MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE

 

--------------------------------------------------------------------------------


 

LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER
JURISDICTION.

 

(d)                                 EACH PARTY HEREBY (i) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; PROVIDED,
THAT, FOR THE AVOIDANCE OF DOUBT, NOTHING CONTAINED IN THIS CLAUSE (ii) SHALL
LIMIT ANY CREDIT PARTY’S INDEMNIFICATION OBLIGATIONS TO THE EXTENT SET FORTH IN
SECTION 12.03(b) ABOVE TO THE EXTENT SUCH SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES ARE INCLUDED IN ANY THIRD PARTY CLAIM IN CONNECTION WITH WHICH
SUCH INDEMNITEE IS OTHERWISE ENTITLED TO INDEMNIFICATION HEREUNDER;
(iii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 12.09.

 

Section 12.10                      Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 12.11                      Confidentiality.  Each of the Administrative
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 12.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any Swap Agreement relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 12.11 or (ii) becomes available to the Administrative Agent, the
Issuing

 

--------------------------------------------------------------------------------


 

Bank or any Lender on a nonconfidential basis from a source other than the
Borrower.  For the purposes of this Section 12.11, “Information” means all
information received from the Borrower or any of its Subsidiaries relating to
the Borrower’s or any of its Subsidiaries’ businesses, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or any
of its Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
hereby deemed at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 12.12                      Interest Rate Limitation.  It is the
intention of the parties hereto that each Lender shall conform strictly to usury
laws applicable to it.  Accordingly, if the transactions contemplated hereby
would be usurious as to any Lender under laws applicable to it (including the
laws of the United States of America and the State of Texas or any other
jurisdiction whose laws may be mandatorily applicable to such Lender
notwithstanding the other provisions of this Agreement), then, in that event,
notwithstanding anything to the contrary in any of the Loan Documents or any
agreement entered into in connection with or as security for the Notes, it is
agreed as follows:  (i) the aggregate of all consideration which constitutes
interest under law applicable to any Lender that is contracted for, taken,
reserved, charged or received by such Lender under any of the Loan Documents or
agreements or otherwise in connection with the Notes shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Indebtedness (or, to the extent
that the principal amount of the Indebtedness shall have been or would thereby
be paid in full (other than indemnities and other contingent obligations not
then due and payable and as to which no claim has been made as of the time of
determination), refunded by such Lender to the Borrower); and (ii) in the event
that the maturity of the Notes is accelerated by reason of an election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Indebtedness (or, to the extent that the principal
amount of the Indebtedness shall have been or would thereby be paid in full
(other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made as of the time of determination),
refunded by such Lender to the Borrower).  All sums paid or agreed to be paid to
any Lender for the use, forbearance or detention of sums due hereunder shall, to
the extent permitted by law applicable to such Lender, be amortized, prorated,
allocated and spread throughout the stated term of the Loans evidenced by the
Notes until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law.  If at any time and from time to time (i) the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 12.12 and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to such Lender would be less than the amount of

 

--------------------------------------------------------------------------------


 

interest payable to such Lender computed at the Highest Lawful Rate applicable
to such Lender, then the amount of interest payable to such Lender in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12.  To the extent that Chapter 303 of
the Texas Finance Code is relevant for the purpose of determining the Highest
Lawful Rate applicable to a Lender, such Lender elects to determine the
applicable rate ceiling under such Chapter by the weekly ceiling from time to
time in effect.  Chapter 346 of the Texas Finance Code does not apply to the
Borrower’s obligations hereunder.

 

Section 12.13                      EXCULPATION PROVISIONS.  EACH OF THE PARTIES
HERETO SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT
READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF
THE TERMS, CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN
REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE
NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY
ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING
THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO
AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF
ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT “CONSPICUOUS.”

 

Section 12.14                      Collateral Matters; Swap Agreements.

 

(a)                                 The benefit of the Security Instruments and
of the provisions of this Agreement relating to any collateral securing the
Indebtedness shall also extend to and be available to Hedge Banks on a pro rata
basis in respect of any Hedge Obligations (to the extent limited in the
definition thereof) and to the Lenders and their respective Affiliates on a pro
rata basis in respect of any Bank Product Obligations.  No Lender or any
Affiliate of a Lender shall have any voting rights under any Loan Document as a
result of the existence of such Hedge Obligations or such Bank Production
Obligations.  No Lender or any Affiliate of a Lender, in its capacity as a Hedge
Bank or as the provider of Bank Products, that obtains the benefits of any
Guarantee and Collateral Agreement or any Security Instrument by virtue of the
provisions hereof or of any Guarantee and Collateral Agreement or any Loan
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder (including under Section 12.02) or under any
other Loan Document or otherwise in respect of any collateral or Mortgaged
Property (including the release or impairment of any collateral or Mortgaged

 

--------------------------------------------------------------------------------


 

Property) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents.  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, no Hedge
Obligations and no Bank Product Obligations shall be Indebtedness hereunder or
under any other Loan Document or “Indebtedness” as defined in any Loan Documents
after all Commitments have terminated or expired, all Indebtedness (other than
Hedge Obligations, Bank Product Obligations and indemnities and other contingent
obligations not then due and payable and as to which no claim has been made as
of the time of determination) have been paid in full in cash and all Letters of
Credit have expired or terminated or the LC Exposure has been cash
collateralized (or as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Bank shall have been made) as provided for
herein.

 

Section 12.15                      No Third Party Beneficiaries.  This
Agreement, the other Loan Documents, and the agreement of the Lenders to make
Loans and the Issuing Bank to issue, amend, renew or extend Letters of Credit
hereunder are solely for the benefit of the Borrower, and no other Person
(including, without limitation, any Subsidiary of the Borrower, any obligor,
contractor, subcontractor, supplier or materialsman) shall have any rights,
claims, remedies or privileges hereunder or under any other Loan Document
against the Administrative Agent, the Issuing Bank or any Lender for any reason
whatsoever.  There are no third party beneficiaries.

 

Section 12.16                      USA Patriot Act Notice.  Each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower and each other Credit Party, which information includes the name and
address of the Borrower, each other Credit Party and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

Section 12.17                      Keepwell.  Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Credit Party to honor all of its obligations under this
Agreement in respect of Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 12.17 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 12.17, or otherwise under this Agreement,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Security Termination (as defined in the Guarantee and Collateral Agreement) has
occurred.  Each Qualified ECP Guarantor intends that this Section 12.17
constitute, and this Section 12.17 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 12.18                      Flood Insurance Regulations.  Wells Fargo has
adopted internal policies and procedures that address requirements placed on
federally regulated lenders under the National Flood Insurance Reform Act of
1994 and related legislation and regulatory requirements (the “Flood Laws”).  If
applicable, Wells Fargo, as administrative agent, will post on the applicable
electronic platform (or otherwise distribute to each Lender) documents that it
receives in connection with the Flood Laws; however, Wells Fargo reminds each
Lender and

 

--------------------------------------------------------------------------------


 

Participant that, pursuant to the Flood Laws, each federally regulated lender
(whether acting as a Lender or Participant) is responsible for assuring its own
compliance with the Flood Laws.

 

Section 12.19                      No Advisory or Fiduciary Responsibility.  In
connection with all aspects of any transaction contemplated herein, the Borrower
acknowledges and agrees that: (i) this Agreement and any transaction
contemplated herein constitute an arm’s-length commercial transaction between
the Borrower and its affiliates, on the one hand, and the Secured Parties, on
the other hand, and the Borrower is capable of evaluating and understanding and
understand and accept the terms, risks and conditions of this Agreement and such
transaction, (ii) each Secured Party is and has been acting solely as a
principal and not as a financial advisor, agent or fiduciary, for the Borrower
or any of the Borrower’s affiliates, equityholders, directors, officers,
employees, creditors or any other party, (iii) no Secured Party has assumed or
will assume an advisory, agency or fiduciary responsibility in the Borrower’s or
any Borrower’s affiliate’s favor with respect to this Agreement or transaction
contemplated herein or the process leading thereto (irrespective of whether any
Secured Party has advised or is currently advising the Borrower or such
affiliate on other matters) and no Secured Party has any obligation to the
Borrower or any affiliate of the Borrower with respect to this Agreement or any
transaction contemplated herein except those obligations expressly set forth in
this Agreement, (iv) any of the Secured Parties may be engaged in a broad range
of transactions that involve interests that differ from the Borrower’s and those
of any Affiliate of the Borrower and no Secured Party shall have any obligation
to disclose any of such interests, and (v) no Secured Party has provided any
legal, accounting, regulatory or tax advice with respect to this Agreement or
any transaction contemplated herein and the Borrower has consulted with its own
legal, accounting, regulatory and tax advisors to the extent the Borrower has
deemed appropriate.  The Borrower hereby waives and releases, to the fullest
extent permitted by law, any claims that the Borrower may have against any
Secured Party with respect to any breach or alleged breach of agency or
fiduciary duty.

 

Section 12.20                      INTEGRATION.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES

 

[SIGNATURES BEGIN NEXT PAGE]

 

--------------------------------------------------------------------------------


 

ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender

 

Applicable
Percentage

 

Maximum Credit
Amount

 

Wells Fargo Bank, N.A.

 

16.0000000

%

$

160,000,000.00

 

MUFG Union Bank, N.A.

 

11.2000000

%

$

112,000,000.00

 

Credit Agricole Corporate and Investment Bank

 

11.2000000

%

$

112,000,000.00

 

Capital One, National Association

 

11.2000000

%

$

112,000,000.00

 

JPMorgan Chase Bank, N.A.

 

11.2000000

%

$

112,000,000.00

 

Toronto Dominion (New York) LLC

 

8.0000000

%

$

80,000,000.00

 

Comerica Bank

 

8.0000000

%

$

80,000,000.00

 

SunTrust Bank

 

8.0000000

%

$

80,000,000.00

 

BOKF, NA dba Bank of Texas

 

4.8000000

%

$

48,000,000.00

 

Citibank, N.A.

 

3.6000000

%

$

36,000,000.00

 

Barclays Bank PLC

 

3.6000000

%

$

36,000,000.00

 

IBERIABANK

 

3.2000000

%

$

32,000,000.00

 

TOTAL

 

100.0000000

%

$

1,000,000,000.00

 

 

--------------------------------------------------------------------------------

 

EXHIBIT I

 

FORMS OF U.S. TAX COMPLIANCE CERTIFICATES

 

EXHIBIT I-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 31, 2009
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among JONES ENERGY HOLDINGS, LLC, a Delaware limited liability
company, JONES ENERGY, INC., a Delaware corporation, each of the Lenders from
time to time party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.

 

Pursuant to the provisions of Section 5.03(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date:            , 20[  ]

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 31, 2009
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among JONES ENERGY HOLDINGS, LLC, a Delaware limited liability
company, JONES ENERGY, INC., a Delaware corporation, each of the Lenders from
time to time party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.

 

Pursuant to the provisions of Section 5.03(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:            , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 31, 2009
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among JONES ENERGY HOLDINGS, LLC, a Delaware limited liability
company, JONES ENERGY, INC., a Delaware corporation, each of the Lenders from
time to time party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.

 

Pursuant to the provisions of Section 5.03(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:            , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 31, 2009
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among JONES ENERGY HOLDINGS, LLC, a Delaware limited liability
company, JONES ENERGY, INC., a Delaware corporation, each of the Lenders from
time to time party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.

 

Pursuant to the provisions of Section 5.03(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its direct or
indirect partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:            , 20[  ]

 

 

--------------------------------------------------------------------------------
